

EXHIBIT 10.1
 
EXECUTION COPY
 


 




MASTER INDENTURE AND SERVICING AGREEMENT
 
Dated as of August 29, 2002
 
and
 
Amended and Restated as of November 14, 2005
 


 
by and among
 
CENDANT TIMESHARE CONDUIT RECEIVABLES FUNDING, LLC,
as Issuer
 
and
 
CENDANT TIMESHARE RESORT GROUP - CONSUMER FINANCE, INC. ,
as Master Servicer
 
and
 
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Trustee


and
 
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Collateral Agent
 


 

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 
Page
 
ARTICLE I
DEFINITIONS
 
Section 1.1
 
 
Definitions
 
1
 
Section 1.2
 
 
Other Definitional Provisions
 
 
15
 
Section 1.3
 
 
Intent and Interpretation of Documents
 
 
16
 
Section 1.4
 
 
References
 
 
16
 
ARTICLE II
THE NOTES
 
Section 2.1
 
 
Form Generally
 
 
16
 
Section 2.2
 
 
Denominations
 
 
17
 
Section 2.3
 
 
Execution, Authentication and Delivery
 
 
17
 
Section 2.4
 
 
Authentication Agent
 
 
17
 
Section 2.5
 
 
Registration of Transfer and Exchange of Notes
 
 
18
 
Section 2.6
 
 
Mutilated, Destroyed, Lost or Stolen Notes
 
 
20
 
Section 2.7
 
 
Persons Deemed Owners
 
 
21
 
Section 2.8
 
 
Appointment of Paying Agent
 
 
21
 
Section 2.9
 
 
Cancellation
 
 
22
 
Section 2.10
 
 
New Issuances
 
 
22
 
Section 2.11
 
 
Book-Entry Notes
 
 
22
 
Section 2.12
 
 
Notices to Clearing Agency or Foreign Clearing Agency
 
 
23
 
Section 2.13
 
 
Definitive Notes
 
 
23
 
Section 2.14
 
 
Global Note
 
 
24
 
Section 2.15
 
 
Meetings of Noteholders
 
 
24
 
Section 2.16
 
 
Confidentiality
 
 
24
 
Section 2.17
 
 
144A Information
 
 
24
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE ISSUER
 
Section 3.1
 
 
Representations and Warranties Regarding the Issuer
 
 
25
 
Section 3.2
 
 
Representations and Warranties Regarding the Loan Files
 
 
28
 
Section 3.3
 
 
Rights of Obligors and Release of Loan Files
 
 
29
 


 
i

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
(continued)
Page
 
ARTICLE IV
ADDITIONAL COVENANTS OF ISSUER
 
Section 4.1
 
 
Affirmative Covenants
 
 
30
 
Section 4.2
 
 
Negative Covenants of the Issuer
 
 
37
 
ARTICLE V
SERVICING OF PLEDGED LOANS
 
Section 5.1
 
 
Responsibility for Loan Administration
 
 
40
 
Section 5.2
 
 
Standard of Care
 
 
40
 
Section 5.3
 
 
Records
 
 
40
 
Section 5.4
 
 
Loan Schedules
 
 
40
 
Section 5.5
 
 
Enforcement
 
 
41
 
Section 5.6
 
 
Trustee and Collateral Agent to Cooperate
 
 
42
 
Section 5.7
 
 
Other Matters Relating to the Master Servicer
 
 
42
 
Section 5.8
 
 
Servicing Compensation
 
 
42
 
Section 5.9
 
 
Costs and Expenses
 
 
42
 
Section 5.10
 
 
Representations and Warranties of the Master Servicer
 
 
43
 
Section 5.11
 
 
Additional Covenants of the Master Servicer
 
 
44
 
Section 5.12
 
 
Master Servicer not to Resign
 
 
46
 
Section 5.13
 
 
Merger or Consolidation of, or Assumption of the Obligations of Master Servicer
 
 
47
 
Section 5.14
 
 
Examination of Records
 
 
48
 
Section 5.15
 
 
Subservicing Agreements
 
 
48
 
ARTICLE VI
REPORTS
 
Section 6.1
 
 
Noteholder Statements
 
 
48
 
Section 6.2
 
 
Monthly Servicing Reports
 
 
49
 
Section 6.3
 
 
Other Data
 
 
49
 
Section 6.4
 
 
Annual Master Servicer’s Certificate
 
 
49
 
Section 6.5
 
 
Notices to CTRG-CF
 
 
49
 



ii

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
(continued)
Page
 
ARTICLE VII
RIGHTS OF NOTEHOLDERS; ACCOUNTS AND PRIORITY OF PAYMENTS
 
Section 7.1
 
 
Collection Accounts
 
 
49
 
Section 7.2
 
 
Lockbox Accounts
 
 
49
 
Section 7.3
 
 
Tax Treatment
 
 
50
 
ARTICLE VIII
INDEMNITIES
 
Section 8.1
 
 
Liabilities to Obligors
 
 
50
 
Section 8.2
 
 
Tax Indemnification
 
 
50
 
Section 8.3
 
 
Master Servicer’s Indemnities
 
 
50
 
Section 8.4
 
 
Master Servicer’s Indemnities
 
 
51
 
ARTICLE IX
EVENTS OF DEFAULT
 
Section 9.1
 
 
Events of Default
 
 
51
 
Section 9.2
 
 
Acceleration of Maturity; Rescission and Annulment
 
 
51
 
Section 9.3
 
 
Collection of Indebtedness and Suits for Enforcement by Trustee
 
 
51
 
Section 9.4
 
 
Trustee May File Proofs of Claim
 
 
52
 
Section 9.5
 
 
Remedies
 
 
53
 
Section 9.6
 
 
Optional Preservation of Collateral
 
 
54
 
Section 9.7
 
 
Application of Monies Collected During Event of Default
 
 
55
 
Section 9.8
 
 
Limitation on Suits by Individual Noteholders
 
 
55
 
Section 9.9
 
 
Unconditional Rights of Noteholders to Receive Principal and Interest
 
 
55
 
Section 9.10
 
 
Restoration of Rights and Remedies
 
 
55
 
Section 9.11
 
 
Waiver of Event of Default
 
 
56
 
Section 9.12
 
 
Waiver of Stay or Extension Laws
 
 
56
 
Section 9.13
 
 
Sale of Series Collateral
 
 
56
 
Section 9.14
 
 
Action on Notes
 
 
56
 
Section 9.15.
 
 
Control by Series of Noteholders
 
 
57
 
ARTICLE X
SERVICER DEFAULTS
 
Section 10.1
 
 
Servicer Defaults
 
 
57
 


 
iii

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
(continued)
Page
 
Section 10.2
 
 
Appointment of Successor
 
 
59
 
Section 10.3
 
 
Notification to Noteholders
 
 
60
 
Section 10.4
 
 
Waiver of Past Defaults
 
 
60
 
Section 10.5
 
 
Termination of Master Servicer’s Authority.
 
 
60
 
Section 10.6
 
 
Matters Related to Successor Master Servicer
 
 
61
 
ARTICLE XI
THE TRUSTEE; THE COLLATERAL AGENT; THE CUSTODIAN
 
Section 11.1
 
 
Duties of Trustee
 
 
61
 
Section 11.2
 
 
Certain Matters Affecting the Trustee
 
 
64
 
Section 11.3
 
 
Trustee Not Liable for Recitals in Notes or Use of Proceeds of Notes
 
 
65
 
Section 11.4
 
 
Trustee May Own Notes; Trustee in its Individual Capacity
 
 
65
 
Section 11.5
 
 
Trustee’s Fees and Expenses; Indemnification
 
 
65
 
Section 11.6
 
 
Eligibility Requirements for Trustee
 
 
66
 
Section 11.7
 
 
Resignation or Removal of Trustee
 
 
67
 
Section 11.8
 
 
Successor Trustee
 
 
67
 
Section 11.9
 
 
Merger or Consolidation of Trustee
 
 
68
 
Section 11.10
 
 
Appointment of Co-Trustee or Separate Trustee
 
 
68
 
Section 11.11
 
 
Trustee May Enforce Claims Without Possession of Notes
 
 
69
 
Section 11.12
 
 
Suits for Enforcement
 
 
69
 
Section 11.13
 
 
Rights of Noteholders to Direct the Trustee
 
 
69
 
Section 11.14
 
 
Representations and Warranties of the Trustee
 
 
70
 
Section 11.15
 
 
Maintenance of Office or Agency
 
 
70
 
Section 11.16
 
 
No Assessment
 
 
70
 
Section 11.17
 
 
UCC Filings and Title Certificates
 
 
70
 
Section 11.18
 
 
Replacement of the Custodian
 
 
70
 
ARTICLE XII
TERMINATION
 
Section 12.1
 
 
Termination of Agreement
 
 
71
 
Section 12.2
 
 
Final Payment
 
 
71
 
Section 12.3
 
 
Defeasance
 
 
71
 

 
iv

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
(continued)
Page
 
Section 12.4
 
 
Release of Collateral
 
 
71
 
ARTICLE XIII
MISCELLANEOUS PROVISIONS
 
Section 13.1
 
 
Amendment
 
 
71
 
Section 13.2
 
 
Reserved
 
 
74
 
Section 13.3
 
 
Limitation on Rights of the Noteholders
 
 
74
 
Section 13.4
 
 
Governing Law
 
 
74
 
Section 13.5
 
 
Notices
 
 
74
 
Section 13.6
 
 
Severability of Provisions
 
 
76
 
Section 13.7
 
 
Assignment
 
 
76
 
Section 13.8
 
 
Notes Non-assessable and Fully Paid
 
 
77
 
Section 13.9
 
 
Further Assurances
 
 
77
 
Section 13.10
 
 
No Waiver; Cumulative Remedies
 
 
77
 
Section 13.11
 
 
Counterparts
 
 
77
 
Section 13.12
 
 
Third-Party Beneficiaries
 
 
77
 
Section 13.13
 
 
Actions by the Noteholders
 
 
77
 
Section 13.14
 
 
Merger and Integration
 
 
77
 
Section 13.15
 
 
No Bankruptcy Petition
 
 
78
 
Section 13.16
 
 
Headings
 
 
78
 




--------------------------------------------------------------------------------


 
EXHIBITS
 
Exhibit A
 
 
Payment and Release Certificates
 
 
A-1
 
   

 

v

--------------------------------------------------------------------------------



SCHEDULES
 
Schedule of Trustee’s fees.

 


 

vi

--------------------------------------------------------------------------------




AMENDED AND RESTATED
MASTER INDENTURE AND SERVICING AGREEMENT
 
THIS AMENDED AND RESTATED MASTER INDENTURE AND SERVICING AGREEMENT dated as of
August 29, 2002 and amended and restated as of November 14, 2005 is by and
between CENDANT TIMESHARE CONDUIT RECEIVABLES FUNDING, LLC, a limited liability
company organized under the laws of the State of Delaware formerly known as
Sierra Receivables Funding Company, LLC as issuer, CENDANT TIMESHARE RESORT
GROUP - CONSUMER FINANCE, INC., a Delaware corporation formerly known as
Fairfield Acceptance Corporation-Nevada,, as master servicer, WACHOVIA BANK,
NATIONAL ASSOCIATION, a national banking association, as trustee and as
collateral agent. This Agreement may be supplemented and amended from time to
time in accordance with Article XIII. If a conflict exists between the terms and
provisions of this Agreement and any Series Supplement, the terms and provisions
of the Series Supplement shall be controlling with respect to the related
Series.
 
RECITALS
 
The Issuer has duly authorized the execution and delivery of this Agreement to
provide for issuances of its loan-backed notes to be issued in one series as
provided in this Agreement and the Series Supplement.
 
All covenants and agreements made by the Issuer herein are for the benefit and
security of the Noteholders of the Series and, to the extent and as provided for
in the Series Supplement, the Series Enhancers.
 
The Issuer is entering into this Agreement, and the Trustee is accepting the
trusts created hereby, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged. All things necessary have been
done to make the Notes, when executed by the Issuer and authenticated and
delivered by the Trustee hereunder and under the Series Supplement and duly
issued by the Issuer, the valid obligations of the Issuer, and to make this
Agreement a valid agreement of the Issuer, enforceable in accordance with their
and its terms. All covenants and agreements made by the Issuer herein are for
the benefit and security of the Noteholders and, to the extent and as provided
for in the Series Supplement, the Series Enhancers.
 
NOW THEREFORE, in consideration of the mutual agreements herein contained, each
party agrees as follows for the benefit of the other parties and for the benefit
of the Noteholders and, to the extent and as provided for in the Series
Supplement, the Series Enhancers.
 
ARTICLE I
DEFINITIONS
 
Section 1.1  Definitions
 
Whenever used in this Agreement, the following words and phrases shall have the
following meanings:
 
1

--------------------------------------------------------------------------------


 
“Account” shall mean any Collection Account and any other Series Account.
 
“Addition Date” shall mean, with respect to any Series, each date subsequent to
the Closing Date for that Series on which a security interest is granted in
Loans to secure the Notes of that Series.
 
“Administrative Services Agreement” shall mean either the Depositor
Administrative Services Agreement dated as of August 29, 2002 by and between the
Depositor and the Administrator or the Issuer Administrative Services Agreement
dated as of August 29, 2002 by and between the Issuer and the Administrator, as
the same may be amended, supplemented or otherwise modified from time to time in
accordance with the terms of the respective agreements.
 
“Administrator” shall mean, with respect to the Administrative Services
Agreements, CTRG-CF, as administrator with respect to the Depositor and the
Issuer, respectively, or any other entity which becomes the Administrator under
the terms of the respective Administrative Services Agreements.
 
“Affiliate” shall mean, when used with respect to any person, any other person
directly or indirectly controlling, controlled by or under common control with
such person, and “control” means the power to direct the management and policies
of such Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise, and “controlling” and “controlled” shall
have meanings correlative to the foregoing.
 
“Agent Members” shall mean members of, or participants in Euroclear or
Clearstream.
 
“Aggregate Principal Amount” shall mean, as of any day of calculation, an amount
equal to the sum of the principal amount outstanding for all Series of Notes or,
if used with respect to a Series, an amount equal to the sum of the principal
amount outstanding for that Series of Notes.
 
“Agreement” shall mean this Master Indenture and Servicing Agreement as the same
may be amended, supplemented, restated or otherwise modified from time to time.
 
“Amortization Event” shall have, with respect to any Series, the meaning
assigned to that term in the applicable Series Supplement.
 
“Authentication Agent” shall mean a Person designated by the Trustee to
authenticate Notes on behalf of the Trustee.
 
“Authorized Officer” shall mean, with respect to the Issuer, any officer who is
authorized to act for the Issuer in matters relating to the Issuer, and with
respect to the Trustee or any other bank or trust company acting as trustee of
an express trust or as custodian or authenticating agent, a Responsible Officer.
Each party may receive and accept a certification of the authority of any other
party as conclusive evidence of the authority of any person to act, and such
certification may be considered as in full force and effect until receipt by
such other party of written notice to the contrary.
 
“Bankruptcy Code” shall mean the United States Bankruptcy Code, Title 11 of the
United States Code, as amended.
 
2

--------------------------------------------------------------------------------


 
“Bearer Notes” shall have the meaning set forth in Section 2.1.
 
“Benefit Plan” shall mean any employee benefit plan as defined in Section 3(3)
of ERISA in respect of which the Issuer, any eligible Originator, any eligible
Seller or any ERISA Affiliate of the Issuer is, or at any time during the
immediately preceding six years was, an “employer” as defined in Section 3(5) of
ERISA.
 
“Book-Entry Notes” shall mean security entitlements to the Notes, ownership and
transfers of which shall be made through book entries by a Clearing Agency or a
Foreign Clearing Agency, as described in Section 2.11.
 
“Business Day” shall mean any day other than (i) a Saturday or Sunday or (ii) a
day on which banking institutions in New York, New York, Las Vegas, Nevada,
Chicago, Illinois, Charlotte, North Carolina, or the city in which the Corporate
Trust Office of the Trustee is located, are authorized or obligated by law or
executive order to be closed.
 
“Cendant” shall mean Cendant Corporation or any successor thereof.
 
“Class” shall mean, with respect to any Series, any one of the classes of Notes
of that Series.
 
“Clearing Agency” shall mean an organization registered as a “clearing agency”
pursuant to Section 17A of the Exchange Act.
 
“Clearing Agency Participant” shall mean a broker, dealer, bank, other financial
institution or other Person for whom from time to time a Clearing Agency effects
book-entry transfers and pledges of securities deposited with the Clearing
Agency.
 
“Clearstream” shall mean Clearstream Banking, société anonyme, a professional
depository incorporated under the laws of Luxembourg, and its successors.
 
“Closing Date” shall mean, with respect to any Series, the closing date
specified in the related Series Supplement.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
 
“Collateral” shall mean the Series Collateral for any one or more Series.
 
“Collateral Agency Agreement” shall mean the Ninth Amendment to the Collateral
Agency Agreement dated as of August 11, 2005 by and among the Collateral Agent,
the Trustee and the trustees for other series of notes as described therein, as
such Collateral Agency Agreement may be amended, supplemented, restated or
otherwise modified from time to time in accordance with its terms.
 
“Collateral Agent” shall mean Wachovia Bank, National Association in its
capacity as collateral agent under this Agreement, the Series Supplements and
the Collateral Agency Agreement or any successor collateral agent appointed
under the Collateral Agency Agreement.
 
3

--------------------------------------------------------------------------------


 
“Collection Account” shall mean with respect to any Series the account described
in Section 7.1 hereof and established in the respective Series Supplement for
the deposit of Collections related to that Series.
 
“Collections,” with respect to any Pledged Loan, shall have the meaning assigned
thereto in the applicable Purchase Agreement.
 
“Corporate Trust Office” shall mean the office of the Trustee at which at any
particular time its corporate trust business is administered, which office at
the date of the execution of this Agreement is located at 401 South Tryon
Street, NC-1179, 12th Floor, Charlotte, NC 28288-1179, Attention: Structured
Finance Trust Services, Cendant Timeshare Conduit Receivables Funding, LLC
Series 2002-1.
 
“Coupons” shall have the meaning set forth in Section 2.1.
 
“Credit Card Account” shall mean an arrangement whereby an Obligor makes
Scheduled Payments under a Loan via pre-authorized debit to a Major Credit Card.
 
“Credit Standards and Collection Policies” shall mean the Credit Standards and
Collection Policies of CTRG-CF and FRI, Trendwest or any other Seller, as
attached to the applicable Purchase Agreement and as amended from time to time
in accordance with the applicable Purchase Agreement and the restrictions of
Section 4.2(c).
 
“CTRG-CF” shall mean Cendant Timeshare Resort Group - Consumer Finance, Inc., a
Delaware corporation--formerly known as Fairfield Acceptance Corporation -
Nevada--domiciled in Nevada and a wholly-owned subsidiary of FRI.
 
“Custodial Agreement” shall mean the Fifth Amended and Restated Custodial
Agreement dated as of August 11, 2005 by and among the Issuer, other
subsidiaries of the Depositor which have issued notes, CTRG-CF, Trendwest,
Wachovia Bank, National Association, as Custodian, the Trustee and the
Collateral Agent as well as the trustees for other issues of notes, as the same
may be further amended, supplemented or otherwise modified from time to time
hereafter in accordance with its terms.
 
“Custodian” shall mean, at any time, the custodian under the applicable
Custodial Agreement.
 
“Customary Practices” shall, with respect to the servicing and administration of
any Pledged Loans, have the meaning assigned to that term in the Purchase
Agreement under which such Loan was transferred from the Seller to the
Depositor.
 
“Cut-Off Date” shall mean, with respect to the Pledged Loans for any Series, the
date stated as the Cut-Off Date in the related Series Supplement.
 
“Debt” of any Person shall mean (a) indebtedness of such Person for borrowed
money, (b) obligations of such Person evidenced by bonds, debentures, notes or
other similar instruments, (c) obligations of such Person to pay the deferred
purchase price of property or services, (d) obligations of such Person as lessee
under leases which have been or should be, in
 
4

--------------------------------------------------------------------------------


 
accordance with generally accepted accounting principles, recorded as capital
leases, (e) obligations secured by any lien, security interest or other charge
upon property or assets owned by such Person, even though such Person has not
assumed or become liable for the payment of such obligations, (f) obligations of
such Person under direct or indirect guaranties in respect of, and obligations
(contingent or otherwise) to purchase or otherwise acquire, or otherwise to
assure a creditor against loss in respect of, indebtedness or obligations of
others of the kinds referred to in clauses (a) through (e) above, and (g)
liabilities in respect of unfunded vested benefits under Benefit Plans covered
by Title IV of ERISA.
 
“Debtor Relief Laws” shall mean the Bankruptcy Code and all other applicable
liquidation, conservatorship, bankruptcy, moratorium, rearrangement,
receivership, insolvency, reorganization, suspension of payments, or similar
debtor relief laws from time to time in effect affecting the rights of creditors
generally.
 
“Definitive Notes” shall have the meaning set forth in Section 2.11.
 
“Depositor” shall mean Sierra Deposit Company, LLC, a Delaware limited liability
company, as depositor under the Pool Purchase Agreement.
 
“Depository Agreement” shall mean, if applicable with respect to any Series or
Class of Book-Entry Notes, the agreement among the Issuer, the Trustee and a
Clearing Agency or, if applicable, the Foreign Clearing Agency.
 
“Determination Date” shall mean, with respect to any Payment Date, the second
Business Day preceding such Payment Date or any other date designated as the
Determination Date for a Series under the applicable Series Supplement.
 
“Due Period” shall mean, for any Payment Date, the immediately preceding
calendar month or any other period designated as the Due Period for a Series
under the applicable Series Supplement.
 
“Eligible Institution” shall mean any depository institution the short term
unsecured senior indebtedness of which is rated at least “F-l” by Fitch, “A-l”
by S&P or “P-l” by Moody’s, and the long term unsecured indebtedness rating of
which is rated at least “A” by Fitch, “A” by S&P or “A-2” by Moody’s.
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.
 
“ERISA Affiliate” shall mean with respect to any Person, (i) any corporation
which is a member of the same controlled group of corporations (within the
meaning of Section 414(b) of the Code) as such Person; (ii) a trade or business
(whether or not incorporated) under common control (within the meaning of
Section 414(c) of the Code) with such Person; or (iii) a member of the same
affiliated service group (within the meaning of Section 414(n) of the Code) as
such Person, any corporation described in clause (i) or any trade or business
described in clause (ii).
 
“ERISA Liabilities” shall have the meaning set forth in Section 4.2(g).
 
5

--------------------------------------------------------------------------------


 
“Euroclear Operator” shall mean Euroclear Bank S.A./N.V., as operator of the
Euroclear System, and its successor and assigns in such capacity.
 
“Euroclear Participants” shall mean the participants of the Euroclear System,
for which the Euroclear System holds securities.
 
“Event of Default” shall mean, with respect to any Series, each event which is
stated to constitute an Event of Default under the applicable Series Supplement.
 
“Exchange Act” shall mean the U. S. Securities Exchange Act of 1934, as amended.
 
“Facility Documents” shall mean, collectively, this Agreement, the Series
Supplements, the Purchase Agreements, the Series Purchase Supplements, the Pool
Purchase Agreement, the Custodial Agreements, the Lockbox Agreements, the Title
Clearing Agreements, the Loan Conveyance Documents, the Collateral Agency
Agreement, the Administrative Services Agreements, the Financing Statements and
all other agreements, documents and instruments delivered pursuant thereto or in
connection therewith, and “Facility Document” shall mean any of them.
 
“Financing Statements” shall mean, collectively, the UCC financing statements
and the amendments thereto to be executed and delivered in connection with any
of the transactions contemplated hereby or any of the other Facility Documents.
 
“Fitch” shall mean Fitch, Inc. or any successor thereto.
 
“Foreign Clearing Agency” shall mean Clearstream and the Euroclear Operator.
 
“FRI” shall mean Fairfield Resorts, Inc., a Delaware corporation and its
successors and assigns.
 
“GAAP” shall mean generally accepted accounting principles as in effect from
time to time in the United States.
 
“Global Note” shall have the meaning specified in Section 2.14.
 
“Grant” shall mean, as to any asset or property, to pledge, assign and grant a
security interest in such asset or property. A Grant of any item of Series
Collateral shall include all rights, powers and options of the Granting party
thereunder or with respect thereto, including without limitation the immediate
and continuing right to claim, collect, receive and give receipt for principal,
interest and other payments in respect of such item of Series Collateral,
principal and interest payments and receipts in respect of the Permitted
Investments, Insurance Proceeds, purchase prices and all other monies payable
thereunder and all income, proceeds, products, rents and profits thereof, to
give and receive notices and other communications, to make waivers or other
agreements, to exercise all such rights and options, to bring Proceedings in the
name of the Granting party or otherwise, and generally to do and receive
anything which the Granting party is or may be entitled to do or receive
thereunder or with respect thereto.
 
“Initial Closing Date” shall mean August 29, 2002.
 
6

--------------------------------------------------------------------------------


 
“Insolvency Event” shall mean, with respect to a specified Person, (a) the
filing of a decree or order for relief by a court having jurisdiction in the
premises in respect of such Person or any substantial part of its property in an
involuntary case under any applicable Debtor Relief Law now or hereafter in
effect, or the filing of a petition against such Person in an involuntary case
under any applicable Debtor Relief Law now or hereafter in effect, which case
remains unstayed and undismissed within 30 days of such filing, or the
appointing of a receiver, conservator, liquidator, assignee, custodian, trustee,
sequestrator or similar official for such Person or for any substantial part of
its property, or the ordering of the winding-up or liquidation of such Person’s
business; or (b) the commencement by such Person of a voluntary case under any
applicable Debtor Relief Law now or hereafter in effect, or the consent by such
Person to the entry of an order for relief in an involuntary case under any such
Debtor Relief Law, or the consent by such Person to the appointment of or taking
possession by a receiver, liquidator, assignee, custodian, trustee, sequestrator
or similar official for such Person or for any substantial part of its property,
or the making by such Person of any general assignment for the benefit of
creditors, or the failure by such Person generally to pay its debts as such
debts become due or the admission by such Person of its inability to pay its
debts generally as they become due.
 
“Insolvency Proceeding” shall mean any proceeding relating to an Insolvency
Event.
 
“Installment Contract” shall mean an installment sale contract as defined in the
applicable Purchase Agreement.
 
“Insurance Proceeds” shall have the meaning assigned to that term in the
applicable Purchase Agreement.
 
“Investment Company Act” shall mean the U.S. Investment Company Act of 1940, as
amended.
 
“Issuer” shall mean Cendant Timeshare Conduit Receivables Funding, LLC, a
Delaware limited liability company and its successors and assigns.
 
“Issuer Order” shall mean a written order or request dated and signed in the
name of the Issuer by an Authorized Officer of the Issuer.
 
“Lien” shall mean any mortgage, security interest, deed of trust, pledge,
hypothecation, assignment, deposit arrangement, encumbrance, lien (statutory or
other), preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever, including, without limitation, any
conditional sale or other title retention agreement, any financing lease having
substantially the same economic effect as any of the foregoing and the filing of
any financing statement under the UCC (other than any such financing statement
filed for informational purposes only) or comparable law of any jurisdiction to
evidence any of the foregoing.
 
“LLC Agreement” shall mean the Limited Liability Agreement of Cendant Timeshare
Conduit Receivables Funding, LLC dated as of August 29, 2002 as amended,
supplemented, restated or otherwise modified from time to time.
 
7

--------------------------------------------------------------------------------


 
“Loan” shall mean each loan, installment contract or contract for deed or
contract or note secured by a mortgage, deed or trust, vendor’s lien or
retention of title originated or acquired by a Seller and relating to the sale
of one or more Timeshare Properties.
 
“Loan Balance” shall mean the outstanding principal balance due under or in
respect of a Pledged Loan.
 
“Loan Conveyance Documents” shall mean, with respect to any Pledged Loan, (a)
the Purchase Agreement, Series Purchase Supplement or assignment of additional
loans under which such Pledged Loan was transferred from the Seller to the
Depositor, (b) the Pool Purchase Agreement or assignment of additional loans
under which such Pledged Loan was transferred from the Depositor to the Issuer,
(c) the applicable Series Supplement or Supplemental Grant pursuant to which the
Pledged Loan is Granted to the Collateral Agent for the benefit of the Trustee
and (d) any such other releases, documents, instruments or agreements as may be
required by the Depositor, the Issuer, the Collateral Agent or the Trustee in
order to more fully effect the transfer or Grant (including any prior
assignments) of such Pledged Loan and any related Pledged Assets from the
Originator to the Depositor, from the Depositor to the Issuer and from the
Issuer to the Collateral Agent or the Trustee.
 
“Loan Documents” shall mean, with respect to any Pledged Loan have the meaning
assigned to that term in the Purchase Agreement under which such Pledged Loan
was transferred from the Seller to the Depositor.
 
“Loan File” shall, with respect to any Pledged Loan, have the meaning assigned
to that term in the Purchase Agreement under which such Pledged Loan was
transferred from the Seller to the Depositor.
 
“Loan Rate” shall mean the annual rate at which interest accrues on any Pledged
Loan, as modified from time to time in accordance with the terms of any related
Credit Standards and Collection Policies.
 
“Loan Schedule” shall, with respect to any Series, mean the Loan Schedule
described in the Series Purchase Supplement for that Series or if Pledged Loans
for such Series are sold under more than one Purchase Agreement, the Loan
Schedules described in all of the applicable Series Purchase Supplements and all
revisions thereto.
 
“Lockbox Account” shall mean any of the accounts established pursuant to a
Lockbox Agreement.
 
“Lockbox Agreement” shall have the meaning assigned to such term in the
applicable Purchase Agreement.
 
“Lockbox Bank” shall mean any of the commercial banks holding one or more
Lockbox Accounts.
 
“Lot” shall mean a fully or partially developed parcel of real estate.
 
8

--------------------------------------------------------------------------------


 
“Major Credit Card” shall mean a credit card issued by any VISA USA, Inc.,
MasterCard International Incorporated, American Express Company, Discover Bank
or Diners Club International Ltd. credit card entity.
 
“Majority Holders” shall mean with respect to all Notes issued and outstanding,
the Holders of fifty-one percent or more of the Aggregate Principal Amount of
all Notes and, with respect to any Series, the Holders of fifty-one percent or
more of the Aggregate Principal Amount of that Series.
 
“Master Servicer” shall mean Cendant Timeshare Resort Group - Consumer Finance ,
Inc. or, if the conditions set forth in Section 5.12 are satisfied, Trendwest,
in either case in its capacity as master servicer pursuant to this Agreement
and, after any Service Transfer, the Successor Master Servicer.
 
“Material Adverse Effect” shall mean, with respect to any Person and any event
or circumstance, a material adverse effect on:
 

 
(a)
the business, properties, operations or condition (financial or otherwise) of
any of such Person;

 

 
(b)
the ability of such Person to perform its respective obligations under any of
the Facility Documents to which it is a party;

 

 
(c)
the validity or enforceability of, or collectibility of amounts payable under,
this Agreement or any of the Facility Documents to which it is a party;

 

 
(d)
the status, existence, perfection or priority of any Lien arising through or
under such Person under any of the Facility Documents to which it is a party; or

 

 
(e)
the value, validity, enforceability or collectibility of the Pledged Loans with
respect to any Series or any of the other Pledged Assets with respect to any
Series.

 
“Member” shall have the meaning assigned thereto in the LLC Agreement.
 
“Monthly Master Servicer Fee” shall mean, in respect of any Payment Date, with
respect to each Series, the Monthly Master Servicer Fee for the preceding Due
Period, calculated as provided in the related Series Supplement.
 
“Monthly Servicing Report” shall mean each monthly report prepared by the Master
Servicer as provided in Section 6.2 and in the Series Supplements.
 
“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor thereto.
 
“Mortgage” shall mean any mortgage, deed of trust, purchase money deed of trust
or deed to secure debt encumbering the related Timeshare Property, granted by
the related Obligor to the Originator of a Loan to secure payments or other
obligations under such Loan.
 
9

--------------------------------------------------------------------------------


 
“Multiemployer Plan” shall have the meaning set forth in Section 3(37) of ERISA.
 
“Nominee” shall have the meaning set forth in the Purchase Agreements.
 
“Notes” shall mean all Series of Notes issued by the Issuer pursuant to this
Agreement and the respective Series Supplements.
 
“Note Register” shall have the meaning specified in Section 2.5.
 
“Note Registrar” shall have the meaning specified in Section 2.5.
 
“Noteholder” or “Holder” shall mean the Person in whose name a Note is
registered in the Note Register.
 
“Obligor” shall mean, with respect to any Loan, the Person or Persons obligated
to make Scheduled Payments thereon.
 
“Officer’s Certificate” shall mean, unless otherwise specified in this
Agreement, a certificate delivered to the Trustee signed by any Vice President
or more senior officer of the Issuer or the Master Servicer, as the case may be,
or, in the case of a Successor Master Servicer, a certificate signed by any Vice
President or more senior officer or the financial controller (or an officer
holding an office with equivalent or more senior responsibilities) of such
Successor Master Servicer, and delivered to the Trustee.
 
“Opinion of Counsel” shall mean a written opinion of counsel who may be counsel
for, or an employee of, the Person providing the opinion and who shall be
reasonably acceptable to the Trustee.
 
“Originator,” with respect to any Pledged Loan, shall have the meaning assigned
to such term in applicable Purchase Agreement or if such term is not so defined,
the entity which originates or acquires Loans and transfers such Loans directly
or through a Seller to the Depositor.
 
“PAC” shall mean an arrangement whereby an Obligor makes Scheduled Payments
under a Loan via pre-authorized debit.
 
“Paying Agent” shall mean, with respect to any Series of Notes, the Trustee or
any successor thereto, in its capacity as paying agent.
 
“Payment Date” shall mean the 13th day of each calendar month, or, if such 13th
day is not a Business Day, the next succeeding Business Day or, with respect to
any Series such other date as is specified in the related Series Supplement.
 
“Performance Guarantor” shall mean Cendant Corporation, a Delaware corporation.
 
“Permitted Encumbrances” shall, with respect to any Pledged Loan, have the
meaning assigned to that term in the Purchase Agreement under which such Pledged
Loan was transferred from the Seller to the Depositor.
 
10

--------------------------------------------------------------------------------


 
“Permitted Investments”  shall mean (i) securities issued or directly and fully
guaranteed or insured by the United States government or any agency or
instrumentality thereof having maturities on or before the first Payment Date
after the date of acquisition; (ii) time deposits and certificates of deposit
having maturities on or before the first Payment Date after the date of
acquisition, maintained with or issued by any commercial bank having capital and
surplus in excess of $500,000,000 and having a short term senior unsecured debt
rating of at least “F-l” by Fitch, “A-1” by S&P or “P-l” by Moody’s; (iii)
repurchase agreements having maturities on or before the first Payment Date
after the date of acquisition for underlying securities of the types described
in clauses (i) and (ii) above or clause (iv) below with any institution having a
short term senior unsecured debt rating of at least “F-l” by Fitch, “A-l” by
S&P, or “P-l” by Moody’s; (iv) commercial paper maturing on or before the first
Payment Date after the date of acquisition and having a short term senior
unsecured debt rating of at least “F-l” by Fitch, “A-l” by S&P or “P-l” by
Moody’s; (v) money market funds rated “Aaa” by Moody’s which invest solely in
any of the foregoing, including any such funds in which the Trustee or an
Affiliate of the Trustee acts as an investment advisor or provides other
investment related services; and (vi) with respect to any Series Accounts any
other investments permitted by the applicable Series Supplement; provided,
however, that no obligation of any Seller shall constitute a Permitted
Investment.
 
“Person” shall mean any person or entity including any individual, corporation,
limited liability company, partnership, joint venture, association, joint-stock
company, trust, unincorporated organization, governmental entity or other entity
or organization of any nature, whether or not a legal entity.
 
“Plan” shall mean an employee benefit plan or other retirement arrangement
subject to ERISA or Section 4975 of the Internal Revenue Code of 1986, as
amended from time to time.
 
“Plan Insolvency” shall mean, with respect to any Multiemployer Plan, the
condition that such Plan is insolvent within the meaning of Section 4245 of
ERISA.
 
“Pledged Loan” shall mean a Loan listed on a Loan Schedule.
 
“Pledged Assets” shall mean with respect to any Series the assets designated in
the related Series Supplement as the “Series ____ Pledged Assets.”
 
“POA” shall have the meaning assigned thereto in the applicable Purchase
Agreement.
 
“Pool Assets” shall have the meaning set forth in the Pool Purchase Agreement.
 
“Pool Purchase Agreement” shall mean the purchase agreement dated August 29,
2002 by and between the Depositor and the Issuer as amended and restated on
November 14, 2005 and as thereafter amended from time to time.
 
“Post Office Box” shall mean each post office box to which Obligors are directed
to mail payments in respect of the Pledged Loans.
 
“Primary Custodial Documents” shall have the meaning specified in Section
4.1(k).
 
11

--------------------------------------------------------------------------------


 
“Principal Amount” shall mean the initial principal amount of a Series, plus
additional principal amounts issued as part of that Series less principal
payments previously paid as of such date.
 
“Proceeding” shall have the meaning specified in Section 9.3.
 
“Purchase” shall mean a purchase (whether by means of cash payment, delivery of
a note or capital contribution) of Pledged Loans and any related Pool Assets by
the Issuer from the Depositor pursuant to the Pool Purchase Agreement.
 
“Purchase Agreement” shall have the meaning assigned thereto in the Pool
Purchase Agreement.
 
“Rating Agency” shall mean, with respect to any outstanding Series or Class of a
Series, each statistical rating agency, as specified in the applicable Series
Supplement, selected by the Issuer to rate the Notes of such Series or Class.
 
“Rating Agency Condition” shall mean, with respect to any action, that each
Rating Agency shall have notified the Issuer and the Trustee in writing that
such action will not result in a reduction or withdrawal of the then existing
rating of any outstanding Series or Class with respect to which it is a Rating
Agency; provided, however, that if such Series or Class has not been rated, the
Rating Agency Condition with respect to any such action shall be defined in the
related Series Supplement or, if not defined therein, shall not apply.
 
“Record Date” shall mean the date on which Noteholders entitled to receive a
payment of interest or principal on the succeeding Payment Date are determined,
such date as to any Payment Date being the day preceding such Payment Date (or
if such day is not a Business Day, the next preceding Business Day) except as
otherwise provided with respect to any Series or Class of a Series in the
related Series Supplement.
 
“Records” shall, with respect to any Pledged Loan, have the meaning assigned
thereto in the applicable Purchase Agreement.
 
“Registered Notes” shall have the meaning set forth in Section 2.1.
 
“Release Price” shall mean, with respect to a Pledged Loan of a Series, the
Release Price for that Loan as specified in the applicable Series Supplement.
 
“Reorganization” shall mean, with respect to any Multiemployer Plan, the
condition that such Plan is in reorganization within the meaning of Section 4241
of ERISA.
 
“Reportable Event” shall mean any of the events described in Section 4043 of
ERISA.
 
“Resort” shall have the meaning set forth in the applicable Purchase Agreement.
 
“Responsible Officer” shall mean any officer assigned to the Corporate Trust
Office (or any successor thereto), including any Vice President, Assistant Vice
President, Trust Officer, any Assistant Secretary, any trust officer or any
other officer of the Trustee customarily performing
 
12

--------------------------------------------------------------------------------


functions similar to those performed by any of the above designated officers, in
each case having direct responsibility for the administration of this Agreement.
 
“S&P” shall mean Standard & Poor’s Ratings Services or any successor thereto.
 
“Sale” shall have the meaning specified in Section 9.13(a).
 
“Scheduled Payment” shall mean the scheduled monthly payment of principal and
interest on a Pledged Loan.
 
“Securities Act” shall mean the U.S. Securities Act of 1933, as amended.
 
“Seller” shall, with respect to each Purchase Agreement, have the meaning
assigned to that term in such Purchase Agreement.
 
“Series” shall mean any series of Notes issued pursuant to this Agreement and a
related Series Supplement.
 
“Series Account” shall mean any deposit, trust, escrow or similar account
maintained for the benefit of the Noteholders of any Series or Class, as
specified in any Series Supplement.
 
“Series Collateral” shall mean the collateral Granted to the Collateral Agent
for the benefit of the Trustee to secure the Notes of any Series and to secure
any other obligations described in the related Series Supplement.
 
“Series Enhancement” shall mean the rights and benefits provided to the
Noteholders of any Series or Class pursuant to any letter of credit, surety
bond, cash collateral guaranty, cash collateral account, insurance policy,
spread account, reserve account, guaranteed rate agreement, maturity liquidity
facility, tax protection agreement, interest rate swap agreement, interest rate
cap agreement, currency exchange agreement, other derivative securities
agreement or other similar arrangement. The subordination of any Class or Series
to another Class or Series shall be a Series Enhancement.
 
“Series Enhancer” shall mean the Person or Persons providing any Series
Enhancement, other than (except to the extent otherwise provided with respect to
any Series in the Series Supplement for such Series) the Noteholders of any
Class or Series which is subordinated to another Class or Series.
 
“Series Issuance Date” shall mean, with respect to any Series, the date on which
the Notes of such Series are to be originally issued in accordance with Section
2.10 and the related Series Supplement.
 
“Series Purchase Supplement” shall mean with respect to any Series, each of the
supplements to the respective Purchase Agreements which supplements provide for
the sale of Loans to the Depositor which Loans will provide the collateral for
such Series.
 
“Series Supplement” shall mean with respect to any Series, the Supplement to
this Agreement which sets forth the terms of such Series.
 
13

--------------------------------------------------------------------------------


 
“Series 2002-1 Notes” shall mean the Series 2002-1 Loan Backed Variable Funding
Notes issued pursuant to the Agreement and the Series 2002-1 Supplement.
 
“Series 2002-1 Supplement” shall mean the Series 2002-1 Supplement to the Master
Indenture and Servicing Agreement dated as of August 29, 2002 and amended and
restated as of November 14, 2005 by and between the Issuer, the Master Servicer,
the Trustee and the Collateral Agent, as amended from time to time.
 
“Servicer Default” shall mean the defaults specified in Section 10.1.
 
“Service Transfer” shall have the meaning set forth in Section 10.1.
 
“Servicing Officer” shall mean any officer of the Master Servicer involved in,
or responsible for, the administration and servicing of the Loans whose name
appears on a list of servicing officers furnished to the Trustee by the Master
Servicer, as such list may be amended from time to time.
 
“Subservicer” shall mean each entity which enters into a Subservicing Agreement
with the Master Servicer and agrees to service all or a portion of the Pledged
Loans.
 
“Subservicing Agreement” shall mean the agreement between the Master Servicer
and Trendwest relating to the servicing of Pledged Loans originated by Trendwest
or, with respect to Acquired Portfolio Loans, an agreement between the Master
Servicer and the originator of such Acquired Portfolio Loans or another third
party to service such loans on behalf of the Master Servicer, or if CTRG-CF is
no longer the Master Servicer, the agreement between the Master Servicer and
CTRG-CF relating to the servicing of the Pledged Loans originated by CTRG-CF or,
with respect to any other Seller, the agreement between the Master Servicer and
such Seller relating to the servicing of the Pledged Loans originated by such
Seller.
 
“Subsidiary” shall mean, as to any Person, any corporation or other entity of
which securities or other ownership interests having ordinary voting power to
elect a majority of the Board of Directors or other Persons performing similar
functions are at the time directly or indirectly owned by such Person.
 
“Successor Master Servicer” shall have the meaning set forth in Section 10.2.
 
“Supplement” shall mean any Series Supplement and any other documents executed
under the terms of Section 13.1 in connection with this Agreement which amend or
supplement the terms hereof.
 
“Termination Date” shall have the meaning specified in Section 12.1.
 
“Termination Notice” shall have the meaning specified in Section 10.1.
 
“Timeshare Property” shall have the meaning assigned thereto in the applicable
Purchase Agreement.
 
14

--------------------------------------------------------------------------------


 
“Timeshare Property Regime” shall have the meaning assigned thereto in the
applicable Purchase Agreement.
 
“Timeshare Upgrade” shall have the meaning assigned thereto in the applicable
Purchase Agreement.
 
“Title Clearing Agreement” shall have the meaning assigned thereto in the
applicable Purchase Agreement.
 
“Trendwest” shall mean Trendwest Resorts, Inc., an Oregon corporation, a
wholly-owned indirect subsidiary of Cendant, and its successors and assigns.
 
“Trustee” shall mean Wachovia Bank, National Association or its successor in
interest, or any successor trustee appointed as provided in this Agreement.
 
“Trustee Fee Letter” shall mean the schedule of fees attached as Schedule 1, and
all amendments thereof, supplements thereto or replacements thereto.
 
“UCC” shall mean the Uniform Commercial Code, as amended from time to time, as
in effect in any applicable jurisdiction.
 
“UDI” shall have the meaning assigned thereto in the respective Purchase
Agreements.
 
Section 1.2  Other Definitional Provisions.
 
(a)  With respect to terms used in this Agreement and not otherwise defined
herein such terms shall have the meanings ascribed to them in the Pool Purchase
Agreement.
 
(b)  All terms defined in this Agreement shall have the defined meanings when
used in any certificate or other document made or delivered pursuant thereto
unless otherwise defined therein.
 
(c)  As used in this Agreement and in any certificate or other document made or
delivered pursuant hereto or thereto, accounting terms not defined in Section
1.1, and accounting terms partly defined in Section 1.1 to the extent not
defined, shall have the respective meanings given to them under generally
accepted accounting principles and as in effect from time to time. To the extent
that the definitions of accounting terms herein are inconsistent with the
meanings of such terms under generally accepted accounting principles, the
definitions contained herein or in any such certificate or other document shall
control.
 
(d)  Any reference to each Rating Agency shall only apply to any specific rating
agency if such rating agency is then rating any outstanding Series or Class of a
Series.
 
(e)  Unless otherwise specified, references to any amount as on deposit or
outstanding on any particular date shall mean such amount at the close of
business on such day.
 
(f)  The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular
 
15

--------------------------------------------------------------------------------


 
provision of this Agreement; and Article, Section, subsection, Schedule and
Exhibit references contained in this Agreement are references to Articles,
Sections, subsections, Schedules and Exhibits in or to this Agreement unless
otherwise specified.
 
Section 1.3  Intent and Interpretation of Documents
 
The arrangement by this Agreement, the Series Supplements, the Purchase
Agreements and the Series Purchase Supplements, the Pool Purchase Agreement, the
Custodial Agreements, the Collateral Agency Agreement and the other Facility
Documents is intended not to be a taxable mortgage pool for federal income tax
purposes, and is intended to constitute a sale of the Loans by the applicable
Seller to the Depositor for commercial law purposes. Each of the Depositor and
the Issuer are and are intended to be a legal entity separate and distinct from
each Seller for all purposes other than tax purposes. This Agreement and the
other Facility Documents shall be interpreted to further these intentions.
 
Section 1.4  References.
 
References to “Series” or “Series of Notes” in this Agreement, shall, for all
purposes, refer only to the Series 2002-1 Notes. References to “Series
Supplement” or “Series Supplements” in this Agreement, shall, for all purposes,
refer only to the Series 2002-1 Supplement.
 
ARTICLE II
THE NOTES
 
Section 2.1  Form Generally.
 
The Notes of any Series or Class shall be issued in fully registered form
without interest coupons (the “Registered Notes”) unless the applicable Series
Supplement provides, in accordance with then applicable laws, that such Notes be
issued in bearer form (“Bearer Notes”) with attached interest coupons and a
special coupon (collectively the “Coupons”). Such Registered Notes or Bearer
Notes, as the case may be, shall be substantially in the form provided in the
applicable Series Supplement with such appropriate insertions, omissions,
substitutions and other variations as are required or permitted by this
Agreement or the applicable Series Supplement, and may have such letters,
numbers or other marks of identification and such legends or endorsements placed
thereon, as may, consistently herewith, be determined by the officers executing
such Notes, as evidenced by their execution of such Notes. Any portion of the
text of any Note may be set forth on the reverse or subsequent pages thereof,
with an appropriate reference thereto on the face of the Note.
 
The Notes shall be typewritten, word processed, printed, lithographed or
engraved or produced by any combination of these methods, all as determined by
the officers executing such Notes, as evidenced by their execution of such
Notes. If specified in any Series Supplement, the Notes of any Series or Class
shall be issued upon initial issuance as one or more notes evidencing the
aggregate original principal amount of such Series or Class as described in
Section 2.10.
 
16

--------------------------------------------------------------------------------


 
All Notes shall be dated as provided in the applicable Series Supplement.
 
Section 2.2  Denominations.
 
Except as otherwise specified in the related Series Supplement and the Notes,
each Class of Notes of each Series shall be issued in fully registered form in
minimum amounts of U.S. $1,000 and in integral multiples of U.S. $1,000 in
excess thereof (except that one Note of each Class may be issued in a different
amount, so long as such amount exceeds the applicable minimum denomination for
such Class).
 
Section 2.3  Execution, Authentication and Delivery.
 
Each Note shall be executed by manual or facsimile signature on behalf of the
Issuer by an Authorized Officer of the Issuer.
 
Notes bearing the manual or facsimile signature of an individual who was, at the
time when such signature was affixed, authorized to sign on behalf of the Issuer
shall not be rendered invalid, notwithstanding the fact that such individual
ceased to be so authorized prior to the authentication and delivery of such
Notes or does not hold such office at the date of issuance such Notes.
 
At any time and from time to time after the execution and delivery of this
Agreement, the Issuer may deliver Notes executed by the Issuer to the Trustee
for authentication and delivery, and the Trustee shall authenticate and deliver
such Notes as provided in this Agreement or the related Series Supplement and
not otherwise.
 
No Note shall be entitled to any benefit under this Agreement or the applicable
Series Supplement or be valid or obligatory for any purpose, unless there
appears on such Note a certificate of authentication substantially in the form
provided for herein or in the related Series Supplement executed by or on behalf
of the Trustee by the manual signature of a duly authorized signatory, and such
certificate upon any Note shall be conclusive evidence, and the only evidence,
that such Note has been duly authenticated and delivered hereunder.
 
Section 2.4  Authentication Agent.
 
(a)  The Trustee may appoint one or more Authentication Agents with respect to
the Notes which shall be authorized to act on behalf of the Trustee in
authenticating the Notes in connection with the issuance, delivery, registration
of transfer, exchange or repayment of the Notes. Whenever reference is made in
this Agreement to the authentication of Notes by the Trustee or the Trustee’s
certificate of authentication, such reference shall be deemed to include
authentication on behalf of the Trustee by an Authentication Agent and a
certificate of authentication executed on behalf of the Trustee by an
Authentication Agent. Each Authentication Agent must be acceptable to the Issuer
and the Master Servicer.
 
(b)  Any institution succeeding to the corporate agency business of an
Authentication Agent shall continue to be an Authentication Agent without the
execution or filing of any power or any further act on the part of the Trustee
or such Authentication Agent.
 
17

--------------------------------------------------------------------------------


 
(c)  An Authentication Agent may at any time resign by giving notice of
resignation to the Trustee and to the Issuer. The Trustee may at any time
terminate the agency of an Authentication Agent by giving notice of termination
to such Authentication Agent and to the Issuer and the Servicer. Upon receiving
such a notice of resignation or upon such a termination, or in case at any time
an Authentication Agent shall cease to be acceptable to the Trustee or the
Issuer, the Trustee may promptly appoint a successor Authentication Agent. Any
successor Authentication Agent upon acceptance of its appointment hereunder
shall become vested with all the rights, powers and duties of its predecessor
hereunder, with like effect as if originally named as an Authentication Agent.
No successor Authentication Agent shall be appointed unless acceptable to the
Issuer and the Master Servicer.
 
(d)  The Issuer agrees to pay to each Authentication Agent from time to time
reasonable compensation for its services under this Section 2.4.
 
(e)  The provisions of Sections 11.1 and 11.3 shall be applicable to any
Authentication Agent.
 
(f)  Pursuant to an appointment made under this Section 2.4, the Notes may have
endorsed thereon, in lieu of or in addition to the Trustee’s certificate of
authentication, an alternative certificate of authentication in substantially
the following form:
 
“This is one of the Notes described in the within-mentioned Agreement.
 
________________________________


________________________________
as Authentication Agent
for the Trustee




By: ____________________________
Authorized Signatory”




Section 2.5  Registration of Transfer and Exchange of Notes.
 
(a)  The Issuer shall cause to be kept at the Corporate Trust Office, a register
(the “Note Register”) in which, subject to such reasonable regulations as it may
prescribe, the registration of Notes and the registration of transfers of Notes
shall be provided. A note registrar (which may be the Trustee) (in such
capacity, the “Note Registrar”) shall provide for the registration of Registered
Notes and transfers and exchanges of Registered Notes as herein provided. The
Note Registrar shall initially be the Trustee. Any reference in this Agreement
to the Note Registrar shall include any co-note registrar unless the context
requires otherwise.
 
The Trustee may revoke such appointment and remove any Note Registrar if the
Trustee determines in its sole discretion that such Note Registrar failed to
perform its obligations under this Agreement in any material respect. Any Note
Registrar shall be permitted to resign as Note
 
18

--------------------------------------------------------------------------------


 
Registrar upon thirty (30) days’ notice to the Issuer and the Trustee; provided,
however, that such resignation shall not be effective and such Note Registrar
shall continue to perform its duties as Note Registrar until the Trustee has
appointed a successor Note Registrar (which may be the Trustee) reasonably
acceptable to the Issuer.
 
Upon surrender for registration of transfer or exchange of any Registered Note
at any office or agency of the Note Registrar maintained for such purpose,
subject to any transfer restrictions contained in the applicable Series
Supplement, one or more new Registered Notes (of the same Series and Class) in
authorized denominations of like tenor and aggregate principal amount shall be
executed, authenticated and delivered, in the name of the designated transferee
or transferees.
 
At the option of a Registered Noteholder, subject to the provisions of this
Section 2.5 and any restrictions contained in the applicable Series Supplement,
Registered Notes (of the same Series and Class) may be exchanged for other
Registered Notes of authorized denominations of like tenor and aggregate
principal amount, upon surrender of the Registered Notes to be exchanged at any
such office or agency; Registered Notes, including Registered Notes received in
exchange for Bearer Notes, may not be exchanged for Bearer Notes. At the option
of the Holder of a Bearer Note, subject to applicable laws and regulations,
Bearer Notes may be exchanged for other Bearer Notes or Registered Notes (of the
same Series and Class) of authorized denominations of like tenor and aggregate
principal amount, upon surrender of the Bearer Notes to be exchanged at an
office or agency of the Note Registrar located outside the United States. Each
Bearer Note surrendered pursuant to this Section shall have attached thereto all
unmatured Coupons.
 
All Notes issued upon any registration of transfer or exchange of Notes shall be
the valid obligations of the Issuer, evidencing the same debt, and entitled to
the same benefits under this Agreement, and the applicable Series Supplement, as
the Notes surrendered upon such registration of transfer or exchange.
 
The preceding provisions of this Section 2.5(a) notwithstanding, the Trustee or
the Note Registrar, as the case may be, shall not be required to register the
transfer of or exchange any Note for a period of fifteen (15) days preceding the
due date for any payment with respect to the Note.
 
Whenever any Notes are so surrendered for exchange, subject to any restrictions
contained in the applicable Series Supplement, the Issuer shall execute and the
Trustee shall authenticate and deliver (in the case of Bearer Notes, outside the
United States) the Notes which the Noteholder making the exchange is entitled to
receive. Every Note presented or surrendered for registration of transfer or
exchange shall be accompanied by a written instrument of transfer in a form
satisfactory to the Trustee or the Note Registrar duly executed by the
Noteholder or the attorney-in-fact thereof duly authorized in writing.
 
No service charge shall be made for any registration of transfer or exchange of
Notes, but the Note Registrar may require payment of a sum sufficient to cover
any tax or governmental charge that may be imposed in connection with any such
transfer or exchange.
 
19

--------------------------------------------------------------------------------


 
All Notes (together with any Coupons) surrendered for registration of transfer
and exchange or for payment shall be canceled and disposed of in a manner
satisfactory to the Trustee. The Trustee shall cancel and destroy any Global
Note upon its exchange in full for definitive Notes and shall deliver a
certificate of destruction to the Issuer. Such certificate shall also state that
a certificate or certificates of a Foreign Clearing Agency referred to in the
applicable Series Supplement was received with respect to each portion of the
Global Note exchanged for definitive Notes.
 
The Issuer shall execute and deliver to the Trustee Notes in such amounts and at
such times as are necessary to enable the Trustee to fulfill its
responsibilities under this Agreement, the Series Supplements and the Notes.
 
(b)  The Note Registrar will maintain at its expense in the Borough of
Manhattan, The City of New York, an office or agency where Notes may be
surrendered for registration of transfer or exchange (except that Bearer Notes
may not be surrendered for exchange at any such office or agency in the United
States or its territories and possessions).
 
Section 2.6  Mutilated, Destroyed, Lost or Stolen Notes.
 
If (a) any mutilated Note (together, in the case of Bearer Notes, with all
unmatured Coupons (if any) appertaining thereto) is surrendered to the Note
Registrar, or the Note Registrar receives evidence to its satisfaction of the
destruction, loss or theft of any Note, and (b) in case of destruction, loss or
theft there is delivered to the Note Registrar such security or indemnity as may
be required by it to hold the Issuer, the Note Registrar and the Trustee
harmless, then, in the absence of notice to the Issuer, the Note Registrar or
the Trustee that such Note has been acquired by a protected purchaser (as
defined in the New York UCC), the Issuer shall execute, and the Trustee shall
authenticate and the Note Registrar shall deliver (in the case of Bearer Notes,
outside the United States), in exchange for or in lieu of any such mutilated,
destroyed, lost or stolen Note, a replacement Note of like tenor and aggregate
principal amount, bearing a number not contemporaneously outstanding; provided,
however, that if any such mutilated, destroyed, lost or stolen Note shall have
become or within seven days shall be due and payable, or shall have been
selected or called for redemption, instead of issuing a replacement Note, the
Issuer may pay such Note without surrender thereof, except that any mutilated
Note shall be surrendered. If, after the delivery of such replacement Note or
payment of a destroyed, lost or stolen Note pursuant to the proviso to the
preceding sentence, a protected purchaser of the original Note in lieu of which
such replacement Note was issued presents for payment such original Note, the
Issuer and the Trustee shall be entitled to recover such replacement Note (or
such payment) from the Person to whom it was delivered or any Person taking such
replacement Note from such Person to whom such replacement Note was delivered or
any assignee of such Person, except a protected purchaser and shall be entitled
to recover upon the security or indemnity provided therefor to the extent of any
loss, damage, cost or expense incurred by the Issuer or the Trustee in
connection therewith.
 
In connection with the issuance of any replacement Note under this Section 2.6,
the Issuer or the Note Registrar may require the payment by the Holder of such
Note of a sum sufficient to cover any tax or other governmental charge that may
be imposed in relation thereto
 
20

--------------------------------------------------------------------------------


 
and any other reasonable expenses (including the reasonable fees and expenses of
the Trustee or the Note Registrar) connected therewith.
 
Any replacement Note issued pursuant to this Section in replacement of any
mutilated, destroyed, lost or stolen Note shall constitute complete and
indefeasible evidence of a debt of the Issuer, as if originally issued, whether
or not the destroyed, lost or stolen Note shall be found at any time, and shall
be entitled to all the benefits of this Agreement equally and proportionately
with any and all other Notes duly issued hereunder.
 
The provisions of this Section 2.6 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, destroyed, lost or stolen Notes.
 
Section 2.7  Persons Deemed Owners.
 
The Trustee, the Paying Agent, the Note Registrar, the Depositor, the Issuer and
any agent of any of them may (a) prior to due presentation of a Registered Note
for registration of transfer, treat the Person in whose name any Registered Note
is registered as the owner of such Registered Note for the purpose of receiving
distributions pursuant to the terms of the applicable Series Supplement and for
all other purposes whatsoever, and (b) treat the bearer of a Bearer Note or
Coupon as the owner of such Bearer Note or Coupon for the purpose of receiving
distributions pursuant to the terms of the applicable Series Supplement and for
all other purposes whatsoever; and, in any such case, neither the Trustee, the
Paying Agent, the Note Registrar, the Depositor, the Issuer nor any agent of any
of them shall be affected by any notice to the contrary.
 
Section 2.8  Appointment of Paying Agent.
 
The Paying Agent shall make distributions to Noteholders from the applicable
Collection Account or other applicable Series Account pursuant to the provisions
of the applicable Series Supplement and shall report the amounts of such
distributions to the Issuer. Any Paying Agent shall have the revocable power to
withdraw funds from the applicable Collection Account or applicable Series
Account for the purpose of making the distributions referred to above. The
Issuer may revoke such power and remove the Paying Agent if the Issuer
determines in its sole discretion that the Paying Agent shall have failed to
perform its obligations under this Agreement in any material respect. The Issuer
reserves the right at any time to vary or terminate the appointment of a Paying
Agent for the Notes, and to appoint additional or other Paying Agents, provided
that it will at all times maintain the Trustee as a Paying Agent. In the event
that any Paying Agent shall resign, the Issuer may appoint a successor to act as
Paying Agent. Any reference in this Agreement to the Paying Agent shall include
any co-paying agent unless the context requires otherwise.
 
Section 2.9  Cancellation.
 
All Notes surrendered for payment, registration of transfer, exchange or
redemption shall, if surrendered to any Person other than the Trustee, be
delivered to the Trustee and shall be promptly cancelled by it. The Issuer may
at any time deliver to the Trustee for cancellation any Notes previously
authenticated and delivered hereunder which the Issuer may have acquired in any
lawful manner whatsoever, and all Notes so delivered shall be promptly cancelled
by the
 
21

--------------------------------------------------------------------------------


 
Trustee. No Notes shall be authenticated in lieu of or in exchange for any Notes
cancelled as provided in this Section, except as expressly permitted by this
Agreement. All cancelled Notes held by the Trustee shall be destroyed unless the
Issuer shall direct by a timely order that they be returned to it.
 
Section 2.10  New Issuances.
 
(a)  Pursuant to this Agreement and the Series Supplement, the Issuer may issue
only one Series of Notes. The total principal amount of Notes that may be
authenticated and delivered and Outstanding under this Agreement and the Series
Supplement is not limited.
 
(b)  On or before the Series Issuance Date relating to the Series 2002-1 Notes,
the parties hereto executed and delivered the Series Supplement which specifies
the terms of the Series. The terms of such Series Supplement may modify or amend
the terms of this Agreement solely as applied to such Series.
 
Section 2.11  Book-Entry Notes.
 
If so specified in any related Series Supplement for any Series or Class, the
Notes of that Series or Class, upon original issuance, shall be issued in the
form of one or more Notes representing the Book-Entry Notes, to be delivered to
the Clearing Agency or Foreign Clearing Agency on behalf of the Issuer. If
issued as Book-Entry Notes, such Notes shall initially be registered on the Note
Register in the name of the Clearing Agency or Foreign Clearing Agency or its
nominee, and no beneficial owner will receive a definitive note representing
such beneficial owner’s interest in the Notes, except as provided in Section
2.13. In such case and until definitive, fully registered Notes (“Definitive
Notes”) have been issued to the applicable beneficial owners pursuant to Section
2.13 or as otherwise specified in any such Series Supplement:
 
(a)  the provisions of this Section 2.11 shall be in full force and effect with
respect to each such Series or Class;
 
(b)  the Issuer, the Depositor and the Trustee shall be entitled to deal with
the Clearing Agency or Foreign Clearing Agency for all purposes of this
Agreement (including the meaning of distributions) as the authorized
representatives of the beneficial owners;
 
(c)  to the extent that the provisions of this Section 2.11 conflict with any
other provisions of this Agreement or the applicable Series Supplement, the
provisions of this Section 2.11 shall control with respect to each such Series
or Class; and
 
(d)  the rights of the respective owners of security entitlements to the Notes
of each such Series or Class shall be exercised only through the Clearing Agency
or Foreign Clearing Agency and the applicable Clearing Agency Participants and
shall be limited to those established by law and agreements between such
beneficial owners and the Clearing Agency or Foreign Clearing Agency and/or the
Clearing Agency Participants. Pursuant to the Depository Agreement applicable to
a Series or Class, unless and until Definitive Notes of such Series or Class are
issued pursuant to Section 2.13, the initial Clearing Agency shall make
book-entry
 
22

--------------------------------------------------------------------------------


 
transfers among the Clearing Agency Participants and receive and transmit
distributions of principal and interest on the related Series or Class to such
Clearing Agency Participants.
 
For purposes of any provision of this Agreement requiring or permitting actions
with the consent of, or at the direction of, Noteholders evidencing a specified
percentage of the aggregate unpaid principal amount of Notes of a Series, such
direction or consent may be given by beneficial owners (acting through the
Clearing Agency and the Clearing Agency Participants) owning security
entitlements to the Notes evidencing the requisite percentage of principal
amount of Notes.
 
Section 2.12  Notices to Clearing Agency or Foreign Clearing Agency.
 
Whenever a notice or other communication is required to be given to the
Noteholders of any Series or Class with respect to which Book-Entry Notes have
been issued, unless and until Definitive Notes shall have been issued to the
related beneficial owners pursuant to Section 2.13, the Trustee shall give all
such notices and communications to the Clearing Agency or Foreign Clearing
Agency, as applicable.
 
Section 2.13  Definitive Notes.
 
If Book-Entry Notes have been issued with respect to any Series or Class and (i)
the Issuer, at its option, advises the Trustee in writing that it elects to
terminate the book-entry system through the Clearing Agency or Foreign Clearing
Agency with respect to such Series or Class or (ii) after the occurrence of a
Servicer Default or an Event of Default, beneficial owners of such Series or
Class representing not less than 50% of the principal amount of the Book-Entry
Notes of such Series or Class advise the Trustee and the applicable Clearing
Agency or Foreign Clearing Agency in writing through the applicable Clearing
Agency Participants that the continuation of a book-entry system with respect to
the Notes of such Series or Class is no longer in the best interests of the
beneficial owners of such Series or Class, then the Trustee shall notify all
beneficial owners of such Series or Class, through the Clearing Agency or
Foreign Clearing Agency, as applicable, of the occurrence of such event and of
the availability of Definitive Notes to beneficial owners of such Series or
Class. Upon surrender to the Trustee of such Notes by the Clearing Agency,
accompanied by registration instructions from the applicable Clearing Agency for
registration, the Issuer shall execute and the Trustee shall authenticate
Definitive Notes of such Class and shall recognize the registered holders of
such Definitive Notes as Noteholders under this Agreement. Neither the Issuer
nor the Trustee shall be liable for any delay in delivery of such instructions,
and the Issuer and the Trustee may conclusively rely on, and shall be protected
in relying on, such instructions. Upon the issuance of Definitive Notes of such
Series, all references herein to obligations imposed upon or to be performed by
the applicable Clearing Agency or Foreign Clearing Agency shall be deemed to be
imposed upon and performed by the Trustee, to the extent applicable with respect
to such Definitive Notes, and the Trustee shall recognize the registered Holders
of such Definitive Notes of such Series or Class as Noteholders of such Series
or Class hereunder. Definitive Notes will be transferable and exchangeable at
the offices of the Note Registrar.
 
23

--------------------------------------------------------------------------------


 
Section 2.14  Global Note.
 
If specified in the related Series Supplement for any Series or Class, the Notes
for such Series or Class will initially be issued in the form of a single
temporary global Note (the “Global Note”) in bearer form, without interest
coupons, in the denomination of the entire aggregate principal amount of such
Series or Class and substantially in the form set forth in the applicable Series
Supplement. The Global Note will be executed by the Issuer and authenticated by
the Trustee at the written direction of the Issuer upon the same conditions, in
substantially the same manner and with the same effect as the Definitive Notes.
The Global Note may be exchanged for Bearer or Registered Notes in definitive
form, as provided in the related Series Supplement. Except as otherwise
specifically provided in the Series Supplement, any Notes that are issued in
bearer form shall be issued in accordance with the requirements of Section
163(f)(2) of the Code.
 
Section 2.15  Meetings of Noteholders.
 
To the extent and as more specifically provided by the Series Supplement for any
Series issued in whole or in part in Bearer Notes, the Trustee may at any time
call a meeting of the Noteholders of such Series, for the purpose of approving,
as provided in subsection 13.1(b), a modification of or amendment to, or
obtaining a waiver of, any covenant or condition set forth in the applicable
Series Supplement or this Agreement.
 
Section 2.16  Confidentiality. The Trustee and the Collateral Agent hereby agree
not to disclose to any Person any of the names or addresses of the Obligor under
any Pledged Loan or other information contained in the Loan Schedule or the data
transmitted to the Trustee or the Collateral Agent hereunder, except (i) as may
be required by law, rule, regulation or order applicable to it or in response to
any subpoena or other valid legal process, (ii) as may be necessary in
connection with any request of any federal or state regulatory authority having
jurisdiction over it or the National Association of Insurance Commissioners,
(iii) in connection with the performance of its duties hereunder, (iv) to a
Successor Master Servicer appointed pursuant to Section 10.2, (v) in enforcing
the rights of Noteholders and (vi) as requested by any Person in connection with
the financing statements filed pursuant to this Agreement or any Series
Supplement. The Trustee and the Collateral Agent hereby agree to take such
measures as shall be reasonably requested by the Issuer of it to protect and
maintain the security and confidentiality of such information. The Trustee and
the Collateral Agent shall use reasonable efforts to provide the Issuer with
written notice five days prior to any disclosure pursuant to this Section 2.16.
 
Section 2.17  144A Information. The Issuer agrees to furnish to the Trustee, for
each Noteholder or any prospective transferee of a Note at such Noteholder’s (or
transferee’s) request, all information with respect to the Issuer or the Master
Servicer, the Pledged Loans or the Notes required pursuant to Rule 144A
promulgated by the Securities and Exchange Commission under the Securities Act
of 1933, as amended, to enable such Noteholder to effect resales of the Notes
(or interests therein) pursuant to such rule.
 
24

--------------------------------------------------------------------------------


 
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE ISSUER
 
Section 3.1  Representations and Warranties Regarding the Issuer. The Issuer
hereby represents and warrants to the Trustee and the Collateral Agent on the
date of execution of this Agreement and to Noteholders of a Series as of the
Series Issuance Date or any Addition Date for that Series as follows:
 
(a)  Due Formation and Good Standing. The Issuer is a limited liability company
duly formed, validly existing and in good standing under the laws of the State
of Delaware, and has full power, authority and legal right to own its properties
and conduct its business as such properties are presently owned and such
business is presently conducted, and to execute, deliver and perform its
obligations under each of the Facility Documents to which it is a party. The
Issuer is duly qualified to do business and is in good standing as a foreign
entity, and has obtained all necessary licenses and approvals in each
jurisdiction in which failure to qualify or to obtain such licenses and
approvals would render any Pledged Loan unenforceable by the Issuer or would
otherwise have a Material Adverse Effect.
 
(b)  Due Authorization and No Conflict. The execution, delivery and performance
by the Issuer of each of the Facility Documents to which it is a party, and the
consummation by the Issuer of each of the transactions contemplated hereby and
thereby, including without limitation the acquisition of the Pledged Loans under
the Pool Purchase Agreement and the making of the Grants contemplated hereunder
and under the Series Supplements, have in all cases been duly authorized by the
Issuer by all necessary action, do not contravene (i) the Issuer’s certificate
of formation or the LLC Agreement, (ii) any existing law, rule or regulation
applicable to the Issuer, (iii) any contractual restriction contained in any
material indenture, loan or credit agreement, lease, mortgage, deed of trust,
security agreement, bond, note, or other material agreement or instrument
binding on or affecting the Issuer or its property or (iv) any order, writ,
judgment, award, injunction or decree binding on or affecting the Issuer or its
property (except where such contravention would not have a Material Adverse
Effect), and do not result in or require the creation of any Lien upon or with
respect to any of its properties (except as provided in such Facility
Documents); and no transaction contemplated hereby requires compliance with any
bulk sales act or similar law. Each of the other Facility Documents to which the
Issuer is a party have been duly executed and delivered by the Issuer.
 
(c)  Governmental and Other Consents. All approvals, authorizations, consents,
orders of any court or governmental agency or body required in connection with
the execution and delivery by the Issuer of any of the Facility Documents to
which the Issuer is a party, the consummation by the Issuer of the transactions
contemplated hereby or thereby, the performance by the Issuer of and the
compliance by the Issuer with the terms hereof or thereof, have been obtained,
except where the failure so to do would not have a Material Adverse Effect on
the Issuer.
 
(d)  Enforceability of Facility Documents. Each of the Facility Documents to
which the Issuer is a party have been duly and validly executed and delivered by
the Issuer and constitute the legal, valid and binding obligation of the Issuer,
enforceable against the Issuer in
 
25

--------------------------------------------------------------------------------


 
accordance with their respective terms, except as enforceability may be subject
to or limited by Debtor Relief Laws or by general principles of equity (whether
considered in a suit at law or in equity).
 
(e)  No Litigation. Except, with respect to a Series, as disclosed in a schedule
to the Series Supplement for such Series, there are no proceedings or
investigations pending or, to the best knowledge of the Issuer, threatened,
against the Issuer before any court, regulatory body, administrative agency, or
other tribunal or governmental instrumentality (i) asserting the invalidity of
this Agreement or any of the other Facility Documents, (ii) seeking to prevent
the consummation of any of the transactions contemplated by this Agreement or
any of the other Facility Documents, (iii) seeking any determination or ruling
that would adversely affect the performance by the Issuer of its obligations
under this Agreement or any of the other Facility Documents to which the Issuer
is a party, (iv) seeking any determination or ruling that would adversely affect
the validity or enforceability of this Agreement or any of the other Facility
Documents or (v) seeking any determination or ruling which would be reasonably
likely to have a Material Adverse Effect on the Issuer.
 
(f)  Use of Proceeds. All proceeds of the issuance of the Notes shall be used by
the Issuer to acquire Loans from the Depositor under the Pool Purchase
Agreement, to pay costs related to the issuance of the Notes, to pay principal
and/or interest on any Notes or to otherwise fund costs and expenses permitted
to be paid under the terms of the Facility Documents.
 
(g)  Governmental Regulations. The Issuer is not (1) an “investment company”
registered or required to be registered under the Investment Company Act of
1940, as amended, or (2) a “public utility company” or a “holding company,” a
“subsidiary company” or an “affiliate” of any public utility company within the
meaning of Section 2(a)(5), 2(a)(7), 2(a)(8)or 2(a)(11) of the Public Utility
Holding Company Act of 1935, as amended.
 
(h)  Margin Regulations. The Issuer is not engaged, principally or as one of its
important activities, in the business of extending credit for the purpose of
“purchasing” or “carrying” any “margin stock” (as each of the quoted terms is
defined or used in any of Regulations T, U or X of the Board of Governors of the
Federal Reserve System, as in effect from time to time). No part of the proceeds
of any of the Notes has been used for so purchasing or carrying margin stock or
for any purpose which violates, or which would be inconsistent with, the
provisions of any of Regulations T, U or X of the Board of Governors of the
Federal Reserve System, as in effect from time to time.
 
(i)  Location of Chief Executive Office and Records. As of the date hereof, the
principal place of business and chief executive office of the Issuer is located
at 10750 West Charleston Boulevard, Suite 130, Mail Stop 2046, Las Vegas, Nevada
89135. As of the date hereof, the principal place of business and chief
executive office of the Master Servicer is located at 10750 West Charleston
Boulevard, Suite 130, Las Vegas, Nevada 89135. As of the date hereof, neither
the Issuer nor the Master Servicer operates its business or maintains the
Records at any other locations. As of the date hereof, the issuer is a limited
liability company organized under the law of the State of Delaware, whose
correct name is set forth in the signature pages hereof.
 
26

--------------------------------------------------------------------------------


 
(j)  Lockbox Accounts. Except in the case of any Lockbox Account pursuant to
which only collections in respect of loans subject to a PAC or Credit Card
Account are deposited, the Issuer has filed or has caused to be filed a standing
delivery order with the United States Postal Service authorizing each Lockbox
Bank to receive mail delivered to the related Post Office Box. The account
numbers of all Lockbox Accounts, together with the names, addresses, ABA numbers
and names of contact persons of all the Lockbox Banks maintaining such Lockbox
Accounts and the related Post Office Boxes, are specified in the exhibits to the
respective Purchase Agreements. From and after the Initial Closing Date the
Trustee shall hold all right and title to and interest in all of the monies,
checks, instruments, depository transfers or automated clearing house electronic
transfers and other items of payment and their proceeds and all monies and
earnings, if any, thereon in the Lockbox Accounts. The Issuer has no other
lockbox accounts for the collection of Scheduled Payments in respect of Pledged
Loans except for the Lockbox Accounts.
 
(k)  No Trade Names. Subject to the Issuer’s rights under Section 4.2(p), the
Issuer has no trade names, fictitious names, assumed names or “doing business
as” names, and has not had any such names or had any other legal name at any
time since its formation.
 
(l)  Subsidiaries. The Issuer has no Subsidiaries and does not own or hold,
directly or indirectly, any capital stock or equity security of, or any equity
interest in, any Person, other than Permitted Investments.
 
(m)  Facility Documents. The Pool Purchase Agreement is the only agreement
pursuant to which the Issuer purchases the Pledged Loans and the related Pledged
Assets. The Issuer has furnished to the Trustee and the Collateral Agent, true,
correct and complete copies of each Facility Document to which the Issuer is a
party, each of which is in full force and effect. Neither the Issuer nor any
Affiliate thereof is in default of any of its obligations thereunder in any
material respect. Upon each Purchase pursuant to the Pool Purchase Agreement,
the Issuer shall be the lawful owner of, and have good title to, each Pledged
Loan and all related Pledged Assets, free and clear of any Liens (other than the
Lien of the applicable Series Supplement and any Permitted Encumbrances on the
related Timeshare Properties), or shall have a first-priority perfected security
interest therein. All such Pledged Loans and other related Pledged Assets are
purchased without recourse to the Depositor except as described in the Pool
Purchase Agreement. The Purchases by the Issuer under the Pool Purchase
Agreement constitute either sales or first-priority perfected security
interests, enforceable against creditors of the Depositor.
 
(n)  Business. Since its formation, the Issuer has conducted no business other
than the execution, delivery and performance of the Facility Documents
contemplated hereby, the Purchase of Loans thereunder, the issuance and payment
of Notes and such other activities as are incidental to the foregoing. The
Issuer has incurred no Debt except that expressly incurred hereunder and under
the other Facility Documents.
 
(o)  Ownership of the Issuer. One hundred percent (100%) of the outstanding
equity interest in the Issuer is directly owned (both beneficially and of
record) by the Depositor.
 
(p)  Taxes. The Issuer has timely filed or caused to be timely filed all
federal, state and local tax returns which are required to be filed by it, and
has paid or caused to be paid all
 
27

--------------------------------------------------------------------------------


 
taxes shown to be due and payable on such returns or on any assessments received
by it, other than any taxes or assessments, the validity of which are being
contested in good faith by appropriate proceedings and with respect to which the
Issuer has set aside adequate reserves on its books in accordance with GAAP and
which proceedings have not given rise to any Lien.
 
(q)  Solvency. The Issuer, both prior to and immediately after giving effect to
any Purchase occurring on any day (i) is not “insolvent” (as such term is
defined in the Bankruptcy Code); (ii) is able to pay its debts as they become
due; and (iii) does not have unreasonably small capital for the business in
which it is engaged or for any business or transaction in which it is about to
engage.
 
(r)  ERISA. There has been no (i) occurrence or expected occurrence of any
Reportable Event with respect to any Benefit Plan subject to Title IV of ERISA
of the Issuer or any of its ERISA Affiliates, or any withdrawal from, or the
termination, Reorganization or Plan Insolvency of any Multiemployer Plan or (ii)
institution of proceedings or the taking of any other action by the Pension
Benefit Guaranty Corporation or the Issuer or any of its ERISA Affiliates or any
such Multiemployer Plan with respect to the withdrawal from, or the termination,
Reorganization or Plan Insolvency of, any such Plan.
 
(s)  No Adverse Selection. No selection procedures materially adverse to the
Noteholders of a Series, the Trustee or the Collateral Agent have been employed
by the Issuer in selecting the Pledged Loans for inclusion in the Series
Collateral for such Series on the related Closing Date for such Series.
 
Section 3.2  Representations and Warranties Regarding the Loan Files. The Issuer
represents and warrants to each of the Trustee, the Collateral Agent, the Master
Servicer and the Noteholders as to each Pledged Loan that:
 
(a)  Possession. On or immediately prior to each Closing Date or an Addition
Date, as applicable, a Custodian will have possession of each original Pledged
Loan and the related Loan File, and will have acknowledged such receipt and its
undertaking to hold such documents for purposes of perfection of the Collateral
Agent’s interests in such original Pledged Loan and the related Loan File;
provided, however, that the fact that any of the Loans not required to be in its
respective Loan File under the terms of the respective Purchase Agreements is
not in the possession of the Custodian in its respective Loan File does not
constitute a breach of this representation; and provided that, possession of
Loan Documents may be in the form of microfiche or other electronic copies of
the Loan Documents to the extent provided in the Custodial Agreement.
 
(b)  Marking Records. On or before each Closing Date and each Addition Date,
each of the Issuer and the Master Servicer shall have caused the portions of the
computer files relating to the Pledged Loans Granted to the Collateral Agent on
such date to be clearly and unambiguously marked to indicate that such Loans
constitute part of the Series Collateral Granted by the Issuer in accordance
with the terms of a Series Supplement.
 
The representations and warranties of the Issuer set forth in this Section 3.2
shall be deemed to be remade without further act by any Person on and as of each
Closing Date and each
 
28

--------------------------------------------------------------------------------


 
Addition Date with respect to each Loan Granted by the Issuer on and as of each
such date. The representations and warranties set forth in this Section 3.2
shall survive any Grant of the respective Loans by the Issuer.
 
Section 3.3  Rights of Obligors and Release of Loan Files.
 
(a)  Notwithstanding any other provision contained in this Agreement, including
the Collateral Agent’s, the Trustee’s and the Noteholders’ remedies pursuant
hereto and pursuant to the Collateral Agency Agreement, the rights of any
Obligor to any Timeshare Property subject to a Pledged Loan shall, so long as
such Obligor is not in default thereunder, be superior to those of the
Collateral Agent, the Trustee and the Noteholders, and none of the Collateral
Agent, the Trustee or the Noteholders, so long as such Obligor is not in default
thereunder, shall interfere with such Obligor’s use and enjoyment of the
Timeshare Property subject thereto.
 
(b)  If pursuant to the terms of this Agreement or the Series Supplement, the
Collateral Agent or the Trustee shall acquire through foreclosure the Issuer’s
interest in any portion of the Timeshare Property subject to a Pledged Loan, the
Collateral Agent and the Trustee hereby specifically agree to release or cause
to be released any Timeshare Property from any Lien under the appropriate Series
Supplement upon completion of all payments and the performance of all the terms
and conditions required to be made and performed by such Obligor under such
Pledged Loan, and each of the Collateral Agent and the Trustee hereby consents
to any such release by, or at the direction of, the Collateral Agent.
 
(c)  At such time as an Obligor has paid in full the purchase price or the
requisite percentage of the purchase price for deeding pursuant to a Pledged
Loan and has otherwise fully discharged all of such Obligor’s obligations and
responsibilities required to be discharged as a condition to deeding, the Master
Servicer shall notify the Trustee by a certificate substantially in the form
attached hereto as Exhibit A (which certificate shall include a statement to the
effect that all amounts received in connection with such payment have been
deposited in the appropriate Collection Account) of a Servicing Officer and
shall request delivery to the Master Servicer from the Custodian of the related
Loan Files. Upon receipt of such certificate and request or at such earlier time
as is required by applicable law, the Trustee and the Collateral Agent (a) shall
be deemed, without the necessity of taking any action, to have approved release
by the Custodian of the Loan Files to the Master Servicer (in all cases in
accordance with the provisions of the Custodial Agreements), (b) shall be deemed
to approve the release by the Nominee of the related deed of title, and any
documents and records maintained in connection therewith, to the Obligor as
provided in the Title Clearing Agreement, provided that title to the Timeshare
Property has not already been deeded to the Obligor and/or (c) shall execute
such documents and instruments of transfer and assignment and take such other
action as is necessary to release its interest in the Timeshare Property subject
to deeding (in the case of any Pledged Loan which has been paid in full). The
Master Servicer shall cause each Loan File or any document therein so released
which relates to a Pledged Loan for which the Obligor’s obligations have not
been fully discharged to be returned to the Custodian for the sole benefit of
the Collateral Agent when the Master Servicer’s need therefor no longer exists.
 
29

--------------------------------------------------------------------------------


 
ARTICLE IV
ADDITIONAL COVENANTS OF ISSUER
 
Section 4.1  Affirmative Covenants. The Issuer shall;
 
(a)  Compliance with Laws, Etc. Comply in all material respects with all
applicable laws, rules, regulations and orders with respect to it, its business
and properties, and all Pledged Loans and Facility Documents to which it is a
party (including without limitation the laws, rules and regulations of each
state governing the sale of timeshare contracts).
 
(b)  Preservation of Existence. Preserve and maintain its existence, rights,
franchises and privileges in the jurisdiction of its organization, and qualify
and remain qualified in good standing as a foreign entity, and maintain all
necessary licenses and approvals, in each jurisdiction in which it does
business, except where the failure to preserve and maintain such existence,
rights, franchises, privileges, qualifications, licenses and approvals would not
have a Material Adverse Effect.
 
(c)  Adequate Capitalization. Ensure that at all times it is adequately
capitalized to engage in the transactions contemplated by this Agreement and the
Series Supplements hereto and, in particular, that it shall limit its debt so
that at all times it has a positive net worth of not less than $5 million.
 
(d)  Keeping of Records and Books of Account. Maintain and implement
administrative and operating procedures (including without limitation an ability
to recreate records evidencing the Pledged Loans in the event of the destruction
or loss of the originals thereof) and keep and maintain, all documents, books,
records and other information reasonably necessary or advisable for the
collection of all Pledged Loans (including without limitation records adequate
to permit the daily identification of all Collections with respect to, and
adjustments of amounts payable under, each Pledged Loan).
 
(e)  Performance and Compliance with Receivables and Loans. At its expense,
timely and fully perform and comply in all material respects with all material
provisions, covenants and other promises required to be observed by it under the
Pledged Loans.
 
(f)  Credit Standards and Collection Policies. Comply in all material respects
with the Credit Standards and Collection Policies and Customary Practices in
regard to each Pledged Loan and the related Pledged Assets.
 
(g)  Collections. (1) Instruct or cause all Obligors to be instructed to either:
 
(A) send all Collections directly to a Post Office Box for credit to a Lockbox
Account or directly to a Lockbox Account, or
 
(B) in the alternative, make Scheduled Payments by way of pre-authorized debits
from a deposit account of such Obligor pursuant to a PAC or from a credit card
of such Obligor pursuant to a Credit Card Account from which Scheduled Payments
shall be electronically
 
30

--------------------------------------------------------------------------------


transferred directly to a Lockbox Account immediately upon each such debit
(provided that, for the avoidance of doubt, each Obligor may at any time cease
to pay its Scheduled Payments directly to a Post Office Box or a Lockbox Account
or pursuant to a PAC or Credit Card Account, so long as the Master Servicer
promptly instructs such Obligor to commence one of the two alternative methods
of funds transfer provided for in either of sub-classes (A) or (B) of this
clause (1)).
 
(2) In the case of funds transfers pursuant to a PAC or Credit Card Account,
take, or cause each of the Master Servicer, a Lockbox Bank and/or the Trustee to
take, all necessary and appropriate action to ensure that each such
pre-authorized debit is credited directly to a Lockbox Account.
 
(3) If the Issuer shall receive any Collections, the Issuer shall hold such
Collections in trust for the benefit of the Trustee and the Noteholders of the
appropriate Series and deposit such Collections into a Lockbox Account or the
appropriate Collection Account within two Business Days following the Issuer’s
receipt thereof.
 
(h)  Compliance with ERISA. Comply in all material respects with the provisions
of ERISA, the Code, and all other applicable laws and the regulations and
interpretations thereunder.
 
(i)  Perfected Security Interest. Take such action with respect to each Pledged
Loan as is necessary to ensure that the Collateral Agent maintains on behalf of
the Trustee, a first priority perfected security interest in such Pledged Loan
and the Pledged Assets relating thereto, in each case free and clear of any
Liens (other than the Lien created by this Agreement and in the case of any
Timeshare Properties, any Permitted Encumbrance).
 
(j)  No Release. Not take any action and shall use its best efforts not to
permit any action to be taken by others that would release any Person from any
of such Person’s material covenants or material obligations under any document,
instrument or agreement included in the Series Collateral for any Series, or
which would result in the amendment, hypothecation, subordination, termination
or discharge of, or impair the validity or effectiveness of, any such document,
instrument or agreement except as expressly provided in this Agreement or such
other instrument or document.
 
(k)  Insurance and Condemnation.
 
(i)  The Issuer shall do or cause to be done all things that it may accomplish
with a reasonable amount of cost or effort to cause each of the POAs for each
Resort to (A) maintain one or more policies of “all-risk” property and general
liability insurance with financially sound and reputable insurers, providing
coverage in scope and amount which (x) satisfies the requirements of the
declarations (or any similar charter document) governing the POA for the
maintenance of such insurance policies and (y) is at least consistent with the
scope and amount of such insurance coverage obtained by prudent POAs and/or
management of other similar developments in the same jurisdiction; and (B) apply
the proceeds of any such insurance policies in the manner specified in the
 
31

--------------------------------------------------------------------------------


 
relevant declarations (or any similar charter document) governing the POA and/or
any similar charter documents of such POA (which efforts shall include, in any
case, voting as a member of the POA or as a proxy or attorney-in-fact for a
member). For the avoidance of doubt, the parties hereto acknowledge that the
ultimate discretion and control relating to the maintenance of any such
insurance policies is vested in the POAs in accordance with the respective
declaration (or any similar charter document) relating to each Timeshare
Property Regime.
 
(ii)  The Issuer shall remit to the appropriate Collection Account the portion
of any proceeds received pursuant to a condemnation of property in any Resort to
the extent that such proceeds relate to any of the Timeshare Properties.
 
(l)  Custodian.
 
(i)  On or before each Closing Date and thereafter promptly upon the generation
of any documents, instruments and agreements evidencing or otherwise relating to
the Pledged Loans or related Pledged Assets received by any of the Issuer or the
Master Servicer, the Issuer shall deliver or cause to be delivered directly to
the Custodian for the benefit of the Collateral Agent pursuant to the Custodial
Agreement all such documents, instruments and agreements of the Issuer,
including without limitation all original Pledged Loans (or in the case of
Pledged Loans consisting of a sales contract and a separate promissory note, the
original of such promissory note), installment promissory notes, mortgages, and
all ancillary and collateral documentation executed in connection therewith
(collectively, the “Primary Custodial Documents”). Such Primary Custodial
Documents may be provided in microfiche or other electronic form to the extent
permitted under the Custodial Agreement. The Issuer shall cause the Custodian to
hold, maintain and keep custody of all such Primary Custodial Documents for the
benefit of the Collateral Agent in a secure fire retardant location at an office
of the Custodian, which location shall be reasonably acceptable to the
Collateral Agent and the Trustee.
 
(ii)  The Issuer shall cause the Custodian at all times to maintain control of
the Primary Custodial Documents for the benefit of the Collateral Agent on
behalf of the Trustee and the Noteholders, in each case pursuant to the
Custodial Agreement. Each of the Issuer and the Master Servicer may access the
Primary Custodial Documents at the Custodian’s storage facility only for the
purposes and upon the terms and conditions set forth herein and in the Custodial
Agreement. Each of the Issuer and the Master Servicer may only remove Primary
Custodial Documents for collection services and other routine servicing
requirements from such facility in accordance with the terms of the Custodial
Agreement, all as set forth and pursuant to the “Bailment Agreement” (as defined
in and attached as an exhibit to the Custodial Agreement).
 
(iii)  The Issuer shall at all times comply in all material respects with the
terms of its obligations under the Custodial Agreements and shall not enter into
any modification, amendment or supplement of or to, and shall not terminate,
either Custodial Agreement, without the Collateral Agent’s and Trustee’s prior
written consent.
 
32

--------------------------------------------------------------------------------


 
(iv)  Notwithstanding the foregoing provisions of this subsection (l), the
Issuer shall not be required to deliver Primary Custodial Documents to the
Custodian earlier than the requirements contained in the respective Purchase
Agreement.
 
(m)  Separate Identity. Take all actions required to maintain the Issuer’s
status as a separate legal entity. Without limiting the foregoing, the Issuer
shall:
 
(i)  Maintain in full effect its existence, rights and franchises as a limited
liability company under the laws of the state of its formation and will obtain
and preserve its qualification to do business in each jurisdiction in which such
qualification is or shall be necessary to protect the validity and
enforceability of this Agreement and the other Facility Documents to which the
Issuer is a party and each other instrument or agreement necessary or
appropriate to proper administration hereof and permit and effectuate the
transactions contemplated hereby.
 
(ii)  Except as provided herein, maintain its own deposit, securities and other
account or accounts with financial institutions, separate from those of any
Affiliate of the Issuer. The funds of the Issuer will not be diverted to any
other Person or for other than the use of the Issuer, and, except as may be
expressly permitted by this Agreement or any other Facility Document to which
the Issuer is a party, the funds of the Issuer shall not be commingled with
those of any other Person.
 
(iii)  Ensure that, to the extent that it shares the same officers or other
employees as any of its members, managers or other Affiliates, the salaries of
and the expenses related to providing benefits to such officers and other
employees shall be fairly allocated among such entities, and each such entity
shall bear its fair share of the salary and benefit costs associated with all
such common officers and employees.
 
(iv)  Ensure that, to the extent that it jointly contracts with any of its
stockholders, members or managers or other Affiliates to do business with
vendors or service providers or to share overhead expenses, the costs incurred
in so doing shall be allocated fairly among such entities, and each such entity
shall bear its fair share of such costs. To the extent that the Issuer contracts
or does business with vendors or service providers where the goods and services
provided are partially for the benefit of any other Person, the costs incurred
in so doing shall be fairly allocated to or among such entities for whose
benefit the goods and services are provided, and each such entity shall bear its
fair share of such costs.
 
(v)  Ensure that all material transactions between the Issuer and any of its
Affiliates shall be only on an arm’s-length basis and shall not be on terms more
favorable to either party than the terms that would be found in a similar
transaction involving unrelated third parties. All such transactions shall
receive the approval of the Issuer’s board of directors including at least one
Independent Director (defined below).
 
(vi)  Maintain a principal executive and administrative office through which its
business is conducted and a telephone number separate from those of its members,
 
33

--------------------------------------------------------------------------------


 
managers and other Affiliates. To the extent that the Issuer and any of its
members, managers or other Affiliates have offices in contiguous space, there
shall be fair and appropriate allocation of overhead costs (including rent)
among them, and each such entity shall bear its fair share of such expenses.
 
(vii)  Conduct its affairs strictly in accordance with its certificate of
formation and limited liability company agreement and observe all necessary,
appropriate and customary formalities, including, but not limited to, holding
all regular and special meetings of the board of directors appropriate to
authorize all actions of the Issuer, keeping separate and accurate minutes of
such meetings, passing all resolutions or consents necessary to authorize
actions taken or to be taken, and maintaining accurate and separate books,
records and accounts, including, but not limited to, intercompany transaction
accounts. Regular meetings of the board of directors shall be held at least
annually.
 
(viii)  Ensure that its board of directors shall at all times include at least
one Independent Director (for purposes hereof, “Independent Director” shall mean
any member of the board of directors of the Issuer that is not and has not at
any time been (x) an officer, agent, advisor, consultant, attorney, accountant,
employee or shareholder of any Affiliate of the Issuer which is not a special
purpose entity, (y) a director of any Affiliate of the Issuer other than an
independent director of any Affiliate which is a special purpose entity or (z) a
member of the immediate family of any of the foregoing).
 
(ix)  Ensure that decisions with respect to its business and daily operations
shall be independently made by the Issuer (although the officer making any
particular decision may also be an officer or director of an Affiliate of the
Issuer) and shall not be dictated by an Affiliate of the Issuer.
 
(x)  Act solely in its own company name and through its own authorized members,
managers, officers and agents, and no Affiliate of the Issuer shall be appointed
to act as agent of the Issuer. The Issuer shall at all times use its own
stationery and business forms and describe itself as a separate legal entity.
 
(xi)  Except as contemplated by the Facility Documents, ensure that no Affiliate
of the Issuer shall loan money to the Issuer, and no Affiliate of the Issuer
will otherwise guaranty debts of the Issuer.
 
(xii)  Other than organizational expenses and as contemplated by the Facility
Documents, pay all expenses, indebtedness and other obligations incurred by it
using its own funds.
 
(xiii)  Except as provided herein and in any other Facility Document, not enter
into any guaranty, or otherwise become liable, with respect to or hold its
assets or creditworthiness out as being available for the payment of any
obligation of any Affiliate of the Issuer nor shall the Issuer make any loans to
any Person.
 
(xiv)  Ensure that any financial reports required of the Issuer shall comply
with generally accepted accounting principles and shall be issued separately
from, but may be consolidated with, any reports prepared for any of its
Affiliates so long as
 
34

--------------------------------------------------------------------------------


 
such consolidated reports contain footnotes describing the effect of the
transactions between the Issuer and such Affiliate and also state that the
assets of the Issuer are not available to pay creditors of the Affiliate.
 
(xv)  Ensure that at all times it is adequately capitalized to engage in the
transactions contemplated in its certificate of formation and its limited
liability company agreement.
 
(n)  Computer Files. Mark or cause to be marked each Pledged Loan in its
computer files as described in Section 3.2(b).
 
(o)  Taxes. File or cause to be filed, and cause each of its Affiliates with
whom it shares consolidated tax liability to file, all federal, state and local
tax returns which are required to be filed by it, except where the failure to
file such returns could not reasonably be expected to have a Material Adverse
Effect, or which could otherwise be reasonably expected to expose the Issuer to
a material liability. The Issuer shall pay or cause to be paid all taxes shown
to be due and payable on such returns or on any assessments received by it,
other than any taxes or assessments, the validity of which are being contested
in good faith by appropriate proceedings and with respect to which the Issuer or
the applicable Affiliate shall have set aside adequate reserves on its books in
accordance with GAAP, and which proceedings could not reasonably be expected to
have a Material Adverse Effect, or which could otherwise be reasonably expected
to expose the Issuer to a material liability.
 
(p)  Facility Documents. Comply in all material respects with the terms of,
employ the procedures outlined in and enforce the obligations of the Depositor
under the Pool Purchase Agreement and of the Parties to each of the other
Facility Documents, and take all such action as may reasonably be required to
maintain all such Facility Documents to which the Issuer is a party in full
force and effect.
 
(q)  Loan Schedule. At least once each calendar month, provide to the Trustee
with respect to each Series an amendment to the Loan Schedule, or cause the
Master Servicer to provide an amendment to the Loan Schedule, listing for the
Pledged Loans added to the Series Collateral for that Series and the Pledged
Loans released from the Series Collateral for that Series and amending the Loan
Schedule to reflect terms or discrepancies in such schedule that become known to
the Issuer since the filing of the original Loan Schedule for that Series or
since the most recent amendment thereto.
 
(r)  Segregation of Collections.
 
(i)  Prevent the deposit into any Series Account of any funds other than
Collections or other funds to be deposited into such accounts under this
Agreement, a Series Supplement or the other Facility Documents (provided that,
this covenant shall not be breached to the extent that funds are inadvertently
deposited into any of such accounts and are promptly segregated and removed from
the account); and
 
(ii)  With respect to each Lockbox Account either (i) prevent the deposit into
such account of any funds other than Collections in respect of Pledged Loans or
(ii) enter into an intercreditor agreement with other entities which have an
interest in the amounts
 
35

--------------------------------------------------------------------------------


 
in the Lockbox Account to allocate the Collections with respect to the Pledged
Loans to the Issuer and transfer such amounts to the Trustee for deposit into
the appropriate Collection Account; (provided that, the covenant in clause (i)
of this paragraph (ii) shall not be breached to the extent that funds not
constituting Collections in respect of the Pledged Loans are inadvertently
deposited into such Lockbox Account and are promptly segregated and remitted to
the owner thereof).
 
(s)  Filings; Further Assurances.
 
(i)  On or prior to each Closing Date, the Issuer shall have caused at its sole
expense the Financing Statements, assignments and amendments thereof necessary
to perfect the security interest in the Series Collateral to be filed or
recorded in the appropriate offices.
 
(ii)  The Issuer shall, at its sole expense, from time to time authorize,
prepare, execute and deliver, or authorize and cause to be prepared, executed
and delivered, all such Financing Statements, continuation statements,
amendments, instruments of further assurance and other instruments, in such
forms, and shall take such other actions, as shall be required by the Master
Servicer or the Trustee or as the Master Servicer or the Trustee otherwise deems
reasonably necessary or advisable to perfect the Lien created by a Series
Supplement in the Series Collateral. The Master Servicer agrees, at its sole
expense, to cooperate with and assist the Issuer in taking any such action
(whether at the request of the Issuer or the Trustee). Without limiting the
foregoing, the Issuer shall from time to time, at its sole expense, authorize,
execute, file, deliver and record all such supplements and amendments hereto and
to the Series Supplements and all such Financing Statements, amendments thereto,
continuation statements, instruments of further assurance, or other statements,
specific assignments or other instruments or documents and take any other action
that is reasonably necessary to, or that any of the Master Servicer or the
Trustee deems reasonably necessary or advisable to: (i) Grant more effectively
all or any portion of the Series Collateral; (ii) maintain or preserve the Lien
Granted under a Series Supplement (and the priority thereof) or carry out more
effectively the purposes hereof or thereof; (iii) perfect, maintain the
perfection of, publish notice of, or protect the validity of any Grant made or
to be made pursuant to any Series Supplement; (iv) enforce any of the Pledged
Loans or any of the other Pledged Assets (including without limitation by
cooperating with the Trustee, at the expense of the Issuer, in filing and
recording such Financing Statements against such Obligors as the Master Servicer
or the Trustee shall deem necessary or advisable from time to time); (v)
preserve and defend title to any Pledged Loans or all or any other part of the
Pledged Assets, and the rights of the Trustee in such Pledged Loans or other
related Pledged Assets, against the claims of all Persons and parties; or (vi)
pay any and all taxes levied or assessed upon all or any part of any Series
Collateral.
 
(iii)  The Issuer shall, on or prior to the date of Grant of any Pledged Loans
under any Series Supplement, deliver or cause to be delivered all original
copies of the Pledged Loan (other than in the case of any Pledged Loans not
required under the terms of the relevant Purchase Agreement to be in the
relevant Loan File), together with the related Loan File, to the Custodian, in
suitable form for transfer by delivery, or
 
36

--------------------------------------------------------------------------------


 
accompanied by duly executed instruments of transfer or assignment in blank, all
in form and substance satisfactory to the Trustee. Such “original copies” may be
provided in microfiche or other electronic form to the extent permitted under
the Custodial Agreement. In the event that the Issuer receives any other
instrument or any writing which, in either event, evidences a Pledged Loan or
other Pledged Assets, the Issuer shall deliver such instrument or writing to the
Custodian to be held as collateral in which the Collateral Agent has a security
interest for the benefit of the Trustee within two Business Days after the
Issuer’s receipt thereof, in suitable form for transfer by delivery, or
accompanied by duly executed instruments of transfer or assignment in blank, all
in form and substance satisfactory to the Trustee.
 
(iv)  The Issuer hereby authorizes the Trustee, and gives the Collateral Agent
its irrevocable power of attorney (which authorization is coupled with an
interest and is irrevocable), in the name of the Issuer or otherwise, to
execute, deliver, file and record any Financing Statement, continuation
statement, amendment, specific assignment or other writing or paper and to take
any other action that the Trustee in its sole discretion, may deem necessary or
appropriate to further perfect the Lien created hereby. Any expenses incurred by
the Trustee or the Collateral Agent pursuant to the exercise of its rights under
this Section 4.l(s)(iv) shall be for the sole account and responsibility of the
Issuer.
 
(t)  Management of Resorts. The Issuer hereby covenants and agrees that it will
with respect to each Resort cause the Originator with respect to that Resort (to
the extent that such Originator is otherwise responsible for maintaining such
Resort) to do or cause to be done all things which it may accomplish with a
reasonable amount of cost or effort, in order to maintain each such Resort
(including without limitation all grounds, waters and improvements thereon) in
at least as good condition, repair and working order as would be customary for
prudent managers of similar timeshare properties.
 
Section 4.2  Negative Covenants of the Issuer. So long as any of the Notes are
outstanding, the Issuer shall not:
 
(a)  Sales, Liens, Etc., Against Receivables and Related Security. Except for
the releases contemplated under the respective Series Supplements sell, assign
(by operation of law or otherwise) or otherwise dispose of, or create or suffer
to exist, any Lien (other than the Lien created by the Series Supplements or,
with respect to Timeshare Properties relating to Pledged Loans, any Permitted
Encumbrances thereon) upon or with respect to, any Pledged Loan or any other
Pledged Assets, or any interests in either thereof, or upon or with respect to
any Series Collateral under any Series Supplements. The Issuer shall immediately
notify the Trustee and the Collateral Agent of the existence of any Lien on any
Pledged Loan or any other Pledged Assets, and the Issuer shall defend the right,
title and interest of each of the Issuer and the Collateral Agent, Trustee and
Noteholders in, to and under the Pledged Loans and all other Pledged Assets,
against all claims of third parties.
 
(b)  Extension or Amendment of Loan Terms. Extend (other than as a result of a
Timeshare Upgrade or in accordance with Customary Practices), amend, waive or
otherwise modify the terms of any Pledged Loan or permit the rescission or
cancellation of any Pledged
 
37

--------------------------------------------------------------------------------


 
Loan, whether for any reason relating to a negative change in the related
Obligor’s creditworthiness or inability to make any payment under the Pledged
Loan or otherwise.
 
(c)  Change in Business or Credit Standard and Collection Policies. (i) Make any
change in the character of its business or (ii) make any change in the Credit
Standards and Collection Policies, or (iii) deviate from the exercise of
Customary Practices, which change or deviation would, in any such case,
materially impair the value or collectibility of any Pledged Loan.
 
(d)  Change in Payment Instructions to Obligors. Add or terminate any bank as a
Lockbox Bank from those listed in the exhibits to the respective Purchase
Agreements or make any change in the instructions to Obligors regarding payments
to be made to any Lockbox Account at a Lockbox Bank, unless the Trustee shall
have received (i) 30 days’ prior notice of such addition, termination or change;
(ii) written confirmation from the Issuer that after the effectiveness of any
such termination, there shall be at least one (1) Lockbox Account in existence;
and (iii) prior to the effective date of such addition, termination or change,
(x) executed copies of Lockbox Agreements executed by each new Lockbox Bank, the
Issuer, the Trustee and the Master Servicer and (y) copies of all agreements and
documents signed by either the Issuer or the respective Lockbox Bank with
respect to any new Lockbox Account.
 
(e)  Stock, Merger, Consolidation, Etc. Consolidate with or merge into or with
any other Person, or purchase or otherwise acquire all or substantially all of
the assets or capital stock, or other ownership interest of, any Person or sell,
transfer, lease or otherwise dispose of all or substantially all of its assets
to any Person, except as expressly permitted under the terms of this Agreement.
 
(f)  Change in Name, Etc. Use any trade names, fictitious names, assumed names
or “doing business as” names.
 
(g)  ERISA Matters. (i) Engage or permit any ERISA Affiliate to engage in any
prohibited transaction for which an exemption is not available or has not
previously been obtained from the U.S. Department of Labor; (ii) permit to exist
any accumulated funding deficiency (as defined in Section 302(a) of ERISA and
Section 412(a) of the Code) or funding deficiency with respect to any Benefit
Plan other than a Multiemployer Plan; (iii) fail to make any payments to any
Multiemployer Plan that the Issuer or any of its ERISA Affiliates may be
required to make under the agreement relating to such Multiemployer Plan or any
law pertaining thereto; (iv) terminate any Benefit Plan so as to result in any
liability; (v) permit to exist any occurrence of any Reportable Event that
represents a material risk of a liability of the Issuer or any of its ERISA
Affiliates under ERISA or the Code; provided, however, that the ERISA Affiliates
of the Issuer may take or allow such prohibited transactions, accumulated
funding deficiencies, payments, terminations and Reportable Events described in
clauses (i) through (v) above so long as such events occurring within any fiscal
year of the Issuer, in the aggregate, involve a payment of money by or an
incurrence of liability of any such ERISA Affiliate (collectively, “ERISA
Liabilities”) in an amount that does not exceed $2,000,000.
 
(h)  Terminate or Reject Loans. Without limiting anything in subsection 4.2(b),
terminate or reject any Pledged Loan prior to the end of the term of such Loan,
whether such
 
38

--------------------------------------------------------------------------------


 
rejection or early termination is made pursuant to an equitable cause, statute,
regulation, judicial proceeding or other applicable law, unless prior to such
termination or rejection, such Pledged Loan and any related Pledged Assets have
been released from the Lien created by the applicable Series Supplement.
 
(i)  Debt. Create, incur, assume or suffer to exist any Debt except as
contemplated by the Facility Documents.
 
(j)  Guarantees. Guarantee, endorse or otherwise be or become contingently
liable (including by agreement to maintain balance sheet tests) in connection
with the obligations of any other Person, except endorsements of negotiable
instruments for collection in the ordinary course of business and reimbursement
or indemnification obligations as provided for under this Agreement or as
contemplated by the Facility Documents.
 
(k)  Limitation on Transactions with Affiliates. Enter into, or be a party to
any transaction with any Affiliate, except for:
 
(i)  the transactions contemplated hereby and by the other Facility Documents;
and
 
(ii)  to the extent not otherwise prohibited under this Agreement, other
transactions upon fair and reasonable terms materially no less favorable to the
Issuer than would be obtained in a comparable arm’s-length transaction with a
Person not an Affiliate.
 
(l)  Lines of Business. Conduct any business other than that described in the
LLC Agreement, or enter into any transaction with any Person which is not
contemplated by or incidental to the performance of its obligations under the
Facility Documents to which it is a party.
 
(m)  Limitation on Investments. Make or suffer to exist any loans or advances
to, or extend any credit to, or make any investments (by way of transfer of
property, contributions to capital, purchase of stock or securities or evidences
of indebtedness, acquisition of the business or assets or otherwise) in, any
Affiliate or any other Person except for (i) Permitted Investments and (ii) the
purchase of Loans pursuant to the terms of the Pool Purchase Agreement.
 
(n)  Insolvency Proceedings. Seek dissolution or liquidation in whole or in part
of the Issuer.
 
(o)  Distributions to Member. Make any distribution to its Member except as
provided in the LLC Agreement.
 
(p)  Place of Business; Change of Name. Change (x) its type or jurisdiction of
organization from that listed in Section 3.1(i), (y) its name or (z) the
location of its Records relating to the Series Collateral or its chief executive
office from the location listed in Section 3.1(i), unless in any such event the
Issuer shall have given the Trustee and the Collateral Agent at least thirty
(30) days prior written notice thereof and, in the case of (x) or (y) shall take
all action necessary or reasonably requested by the Trustee or the Collateral
Agent within 30
 
39

--------------------------------------------------------------------------------


 
days of such request, to amend its existing Financing Statements and file
additional Financing Statements in all applicable jurisdictions necessary or
advisable to maintain the perfection of the Lien of the Collateral Agent under
each Series Supplement.
 
ARTICLE V
SERVICING OF PLEDGED LOANS
 
Section 5.1  Responsibility for Loan Administration. The Master Servicer shall
manage, administer, service and make collections on the Pledged Loans on behalf
of the Trustee and Issuer. Without limiting the generality of the foregoing, but
subject to all other provisions hereof, the Trustee and the Issuer grant to the
Master Servicer a limited power of attorney to execute and the Master Servicer
is hereby authorized and empowered to so execute and deliver, on behalf of
itself, the Issuer and the Trustee or any of them, any and all instruments of
satisfaction or cancellation or of partial or full release or discharge and all
other comparable instruments with respect to the Pledged Loans, any related
Mortgages and the related Timeshare Properties, but only to the extent deemed
necessary by the Master Servicer.
 
The Trustee, the Issuer and the Collateral Agent, at the request of a Servicing
Officer, shall furnish the Master Servicer with any reasonable documents or take
any action reasonably requested, necessary or appropriate to enable the Master
Servicer to carry out its servicing and administrative duties hereunder
(subject, in the case of requests for documents contained in any Loan Files, to
the requirements of Section 4.1(l)(ii)).
 
Cendant Timeshare Resort Group - Consumer Finance, Inc. is hereby appointed as
the Master Servicer until such time as another entity becomes the Master
Servicer under subsection 5.12(b) or until such time as any Service Transfer
shall be effected under Article X.
 
Section 5.2  Standard of Care. In managing, administering, servicing and making
collections on the Pledged Loans pursuant to this Agreement, the Master Servicer
will exercise that degree of skill and care consistent with Customary Practices
and the Credit Standards and Collection Policies.
 
Section 5.3  Records. The Master Servicer shall, during the period it is Master
Servicer hereunder, maintain such books of account, computer data files and
other records as will enable the Trustee to determine the status of each Pledged
Loan and will enable such Loan to be serviced in accordance with the terms of
this Agreement by a Successor Master Servicer following a Service Transfer.
 
Section 5.4  Loan Schedules. The Master Servicer shall at all times maintain
each Loan Schedule and provide to the Trustee, the Issuer, the Collateral Agent
and the Custodian a current, complete copy of each Loan Schedule. Such Loan
Schedules may be in one or multiple documents including an original listing and
monthly amendments listing changes.
 
40

--------------------------------------------------------------------------------


 
Section 5.5  Enforcement.
 
(a)  The Master Servicer will, consistent with Section 5.2, act with respect to
the Pledged Loans in such manner as will maximize the receipt of Collections in
respect of such Pledged Loans (including, to the extent necessary, instituting
foreclosure proceedings against the Timeshare Property, if any, underlying a
Pledged Loan or disposing of the underlying Timeshare Property, if any).
 
(b)  The Master Servicer may sue to enforce or collect upon Pledged Loans, in
its own name, if possible, or as agent for the Issuer. If the Master Servicer
elects to commence a legal proceeding to enforce a Pledged Loan, the act of
commencement shall be deemed to be an automatic assignment of the Pledged Loan
to the Master Servicer for purposes of collection only. If, however, in any
enforcement suit or legal proceeding it is held that the Master Servicer may not
enforce a Pledged Loan on the grounds that it is not a real party in interest or
a holder entitled to enforce the Pledged Loan, the Trustee on behalf of the
Issuer shall, at the Master Servicer’s expense, take such steps as the Master
Servicer and the Trustee may mutually agree are necessary (such agreement not to
be unreasonably withheld) to enforce the Pledged Loan, including bringing suit
in its name or the name of the Issuer. The Master Servicer shall provide to the
Trustee reasonable security or indemnity against the costs, expenses and
liabilities which may be incurred thereby.
 
(c)  The Master Servicer, upon notice to the Trustee, may grant to the Obligor
on any Pledged Loan any rebate, refund or adjustment out of the appropriate
Collection Account that the Master Servicer in good faith believes is required
as a matter of law; provided that, on any Business Day on which such rebate,
refund or adjustment is to be paid hereunder, such rebate, refund or adjustment
shall only be paid to the extent of funds otherwise available for distribution
from the appropriate Collection Account.
 
(d)  The Master Servicer will not extend, amend, waive or otherwise modify the
terms of any Pledged Loan (other than as a result of a Timeshare Upgrade or in
accordance with Customary Practices) or permit the rescission or cancellation of
any Pledged Loan, whether for any reason relating to a negative change in the
related Obligor’s creditworthiness or inability to make any payment under the
Pledged Loan or otherwise.
 
(e)  Except as otherwise provided in the Series Supplement and with respect to
the Series Collateral for the Series, the Master Servicer shall have the
discretion to sell the collateral which secures any Defaulted Loans free and
clear of the Lien of the Series Supplement, in exchange for cash, in accordance
with Customary Practices and Credit Standards and Collection Policies. All
proceeds of any such sale of such collateral shall be deposited by the Master
Servicer into the Series Collection Account.
 
(f)  The Master Servicer shall not sell any Defaulted Loan or any collateral
securing a Defaulted Loan to any Seller or Originator except for amount at least
equal to the fair market value thereof.
 
(g)  Notwithstanding any other provision of this Agreement, the Master Servicer
shall have no obligation to, and shall not, foreclose on the collateral securing
any Pledged Loan unless
 
41

--------------------------------------------------------------------------------


 
the proceeds from such foreclosure will be sufficient to cover the expenses of
such foreclosure. Notwithstanding any other provision of this Agreement,
proceeds from the foreclosure by the Master Servicer on the collateral securing
any Pledged Loans shall first be applied by the Master Servicer to reimburse
itself for the expenses of such foreclosure, and any remaining proceeds shall be
deposited into the applicable Collection Account.
 
Section 5.6  Trustee and Collateral Agent to Cooperate. Upon request of a
Servicing Officer, the Trustee and the Collateral Agent shall perform such other
acts as are reasonably requested by the Master Servicer (including without
limitation the execution of documents) and otherwise cooperate with the Master
Servicer in enforcement of the Trustee’s rights and remedies with respect to
Pledged Loans.
 
Section 5.7  Other Matters Relating to the Master Servicer. The Master Servicer
is hereby authorized and empowered to:
 
(a)  advise the Trustee in connection with the amount of withdrawals from
Accounts in accordance with the provisions of this Agreement and any Series
Supplement;
 
(b)  execute and deliver, on behalf of the Issuer, any and all instruments of
satisfaction or cancellation, or of partial or full release or discharge, and
all other comparable instruments, with respect to the Pledged Loans and, after
the delinquency of any Pledged Loan and to the extent permitted under and in
compliance with applicable law and regulations, to commence enforcement
proceedings with respect to such Pledged Loan including without limitation the
exercise of rights under any power-of-attorney granted in any Pledged Loan; and
 
(c)  make any filings, reports, notices, applications, registrations with, and
to seek any consents or authorizations from the Securities and Exchange
Commission and any state securities authority on behalf of the Issuer as may be
necessary or advisable to comply with any federal or state securities or
reporting requirements laws.
 
Prior to the occurrence of an Event of Default hereunder, the Trustee agrees
that, except to the extent it is directed to take instructions from a different
party under the terms of a Series Supplement, it shall promptly follow the
instructions of the Master Servicer duly given to withdraw funds from the
Accounts.
 
Section 5.8  Servicing Compensation. As compensation for its servicing
activities hereunder and under each Series Supplement, the Master Servicer shall
be entitled to receive the Monthly Master Servicer Fee with respect to each
Series which shall be calculated for each Series under the applicable Series
Supplement and be paid to the Master Servicer pursuant to the terms of the
respective Series Supplements.
 
Section 5.9  Costs and Expenses. The costs and expenses incurred by the Master
Servicer in carrying out its duties hereunder, including without limitation the
fees and expenses incurred in connection with the enforcement of Pledged Loans,
shall be paid by the Master Servicer and the Master Servicer shall be entitled
to reimbursement hereunder from the Issuer as provided herein and in the
respective Series Supplements. Failure by the Master Servicer to receive
reimbursement shall not relieve the Master Servicer of its obligations under
this Agreement and the Series Supplements.
 
42

--------------------------------------------------------------------------------


 
Section 5.10  Representations and Warranties of the Master Servicer. The Master
Servicer hereby represents and warrants to the Trustee and the Collateral Agent
as of the date of this Agreement and represents to the Noteholders of a Series
as of the Series Issuance Date for that Series:
 
(a)  Organization and Good Standing. The Master Servicer is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has full corporate power, authority, and legal right to own its
property and conduct its business as such properties are presently owned and
such business is presently conducted, and to execute, deliver and perform its
obligations under this Agreement and the Series Supplements. The Master Servicer
is duly qualified to do business and is in good standing as a foreign
corporation, and has obtained all necessary licenses and approvals in each
jurisdiction necessary for the enforcement of each Pledged Loan or in which
failure to qualify or to obtain such licenses and approvals would have a
Material Adverse Effect on the Noteholders of any Series.
 
(b)  Due Authorization. The execution and delivery by the Master Servicer of
each of the Facility Documents to which it is a party, and the consummation by
the Master Servicer of the transactions contemplated hereby and thereby have
been duly authorized by the Master Servicer by all necessary corporate action on
the part of the Master Servicer.
 
(c)  Binding Obligations. Each of the Facility Documents to which Master
Servicer is a party constitutes a legal, valid and binding obligation of the
Master Servicer enforceable against the Master Servicer in accordance with its
terms, except as such enforceability may be subject to or limited by applicable
Debtor Relief Laws and except as such enforceability may be limited by general
principles of equity (whether considered in a suit at law or in equity).
 
(d)  No Conflict; No Violation. The execution and delivery by the Master
Servicer of each of the Facility Documents to which the Master Servicer is a
party, and the performance by the Master Servicer of the transactions
contemplated by such agreements and the fulfillment by the Master Servicer of
the terms hereof and thereof applicable to the Master Servicer, will not
conflict with, violate, result in any breach of the terms and provisions of, or
constitute (with or without notice or lapse of time or both) a default under any
provision of any existing law or regulation or any order or decree of any court
applicable to the Master Servicer or its certificate of incorporation or bylaws
or any material indenture, contract, agreement, mortgage, deed of trust or other
material instrument, to which the Master Servicer is a party or by which it is
bound, except where such conflict, violation, breach or default would not have a
Material Adverse Effect.
 
(e)  No Proceedings. There are no proceedings or investigations pending or, to
the knowledge of the Master Servicer threatened, against the Master Servicer,
before any court, regulatory body, administrative agency, or other tribunal or
governmental instrumentality (i) asserting the invalidity of this Agreement or
any of the other Facility Documents, (ii) seeking to prevent the consummation of
any of the transactions contemplated by this Agreement or any of the other
Facility Documents, (iii) seeking any determination or ruling that, in the
reasonable judgment of the Master Servicer, would adversely affect the
performance by the Master Servicer of its obligations under this Agreement or
any of the other Facility Documents, (iv) seeking any determination or ruling
that would adversely affect the validity or enforceability of this
 
43

--------------------------------------------------------------------------------


 
Agreement or any of the other Facility Documents or (v) seeking any
determination or ruling that would have a Material Adverse Effect.
 
(f)  All Consents Required. All approvals, authorizations, consents, orders or
other actions of any Person or any governmental body or official required in
connection with the execution and delivery by the Master Servicer of this
Agreement or of the other Facility Documents to which it is a party or the
performance by the Master Servicer of the transactions contemplated hereby and
thereby and the fulfillment by the Master Servicer of the terms hereof and
thereof, have been obtained, except where the failure so to do would not have a
Material Adverse Effect.
 
Section 5.11  Additional Covenants of the Master Servicer. The Master Servicer
further agrees as provided in this Section 5.11.
 
(a)  Change in Payment Instructions to Obligors. The Master Servicer will not
add or terminate any bank as a Lockbox Bank from those listed in the exhibits to
the respective Purchase Agreements or make any change in its instructions to
Obligors regarding payments to be made to any Lockbox Bank, unless the Trustee
shall have received (i) 30 Business Days’ prior notice of such addition,
termination or change and (ii) prior to the effective date of such addition,
termination or change, (x) fully executed copies of the new or revised Lockbox
Agreements executed by each new Lockbox Bank, the Issuer, the Trustee and the
Master Servicer and (y) copies of all agreements and documents signed by either
the Issuer or the respective Lockbox Bank with respect to any new Lockbox
Account.
 
(b)  Collections. If the Master Servicer receives any Collections, the Master
Servicer shall hold such Collections in trust for the benefit of the Trustee and
deposit such Collections into a Lockbox Account or the appropriate Collection
Account as soon as practicable but in any event within two Business Days
following the Master Servicer’s receipt thereof.
 
(c)  Compliance with Requirements of Law. The Master Servicer will maintain in
effect all qualifications required under all relevant laws, rules, regulations
and orders in order to service each Pledged Loan, and shall comply in all
material respects with all applicable laws, rules, regulations and orders with
respect to it, its business and properties, and the servicing of the Pledged
Loans (including without limitation the laws, rules and regulations of each
state governing the sale of timeshare contracts).
 
(d)  Protection of Rights. The Master Servicer will take no action that would
impair in any material respect the rights of any of the Collateral Agent or the
Trustee in the Pledged Loans or any other Series Collateral, or violate the
Collateral Agency Agreement.
 
(e)  Credit Standards and Collection Policies. The Master Servicer will comply
in all material respects with the Credit Standards and Collection Policies and
Customary Practices with respect to each Pledged Loan.
 
(f)  Notice to Obligors. The Master Servicer will ensure that the Obligor of
each Pledged Loan either:
 
44

--------------------------------------------------------------------------------


 
(1) has been instructed, pursuant to the Master Servicer’s routine distribution
of a periodic statement to such Obligor next succeeding:
 
(A) the date the Loan becomes a Pledged Loan, or
 

 
(B)
the day on which a PAC ceased to apply to such Pledged Loan, in the case of a
Pledged Loan formerly subject to a PAC,

 
but in no event later than the then next succeeding due date for a Scheduled
Payment under the related Pledged Loan, to remit Scheduled Payments thereunder
to a Post Office Box for credit to a Lockbox Account, or directly to a Lockbox
Account, in each case maintained at a Lockbox Bank pursuant to the terms of a
Lockbox Agreement, or
 
(2) has entered into a PAC, pursuant to which a deposit account of such Obligor
is made subject to a pre-authorized debit in respect of Scheduled Payments as
they become due and payable, and the Issuer has, and has caused each of the
Master Servicer, a Lockbox Bank and/or the Trustee, to take all necessary and
appropriate action to ensure that each such pre-authorized debit is credited
directly to a Lockbox Account.
 
(g)  Relocation of Master Servicer. The Master Servicer shall give the Trustee,
the Collateral Agent and each Rating Agency at least 30 days, prior written
notice of any relocation of any office from which it services Pledged Loans or
keeps records concerning the Pledged Loans. The Master Servicer shall at all
times maintain each office from which it services Pledged Loans within the
United States of America.
 
(h)  Instruments. The Master Servicer will not remove any portion of the Pledged
Loans or other collateral that consists of money or is evidenced by an
instrument, certificate or other writing (including any Pledged Loan) from the
jurisdiction in which it is then held unless the Trustee has first received an
Opinion of Counsel to the effect that the Lien created by the appropriate Series
Supplement with respect to such property will continue to be maintained after
giving effect to such action or actions; provided, however, that each Custodian,
the Collateral Agent and the Master Servicer may remove Loans from such
jurisdiction to the extent necessary to satisfy any requirement of law or court
order, in all cases in accordance with the provisions of the Custodial
Agreement, the Collateral Agency Agreement and this Agreement.
 
(i)  Loan Schedule. With respect to each Series, the Master Servicer will
promptly amend the related Loan Schedule to reflect terms or discrepancies that
become known to the Master Servicer at any time.
 
(j)  Segregation of Collections. The Master Servicer will:
 
(i)  prevent the deposit into any Series Account of any funds other than
Collections or other funds to be deposited into such accounts under this
Agreement, a Series Supplement or the other Facility Documents (provided that,
this covenant shall not be breached to the extent that funds are inadvertently
deposited into any of such accounts and are promptly segregated and removed from
the account); and
 
45

--------------------------------------------------------------------------------


 
(ii)  with respect to each the Lockbox Account either (i) prevent the deposit
into such account of any funds other than Collections in respect of Pledged
Loans or (ii) enter into an intercreditor agreement with other entities which
have an interest in the amounts in the Lockbox Account to allocate the
Collections with respect to Pledged Loans to the Issuer and transfer such
amounts to the Trustee for deposit into the appropriate Collection Account;
(provided that, the covenant in clause (i) of this paragraph (b) shall not be
breached to the extent funds not constituting Collections in respect of Pledged
Loans are inadvertently deposited into such Lockbox Account and are promptly
segregated and remitted to the owner thereof.
 
(k)  Terminate or Reject Loans. Without limiting anything in subsection 4.2(b),
the Master Servicer will not terminate any Pledged Loan prior to the end of the
term of such Loan, whether such early termination is made pursuant to an
equitable cause, statute, regulation, judicial proceeding or other applicable
law, unless prior to such termination, the Issuer consents and any related
Pledged Assets have been released from the Lien of the respective Series
Supplement.
 
(l)  Change in Business or Credit Standards and Collection Policies. The Master
Servicer will not make any change in the Credit Standards and Collection
Policies or deviate from the exercise of Customary Practices, which change or
deviation would materially impair the value or collectibility of any Pledged
Loan.
 
(m)  Keeping of Records and Books of Account. The Master Servicer shall maintain
and implement administrative and operating procedures (including without
limitation an ability to recreate records evidencing the Pledged Loans in the
event of the destruction or loss of the originals thereof) and keep and
maintain, all documents, books, records and other information reasonably
necessary or advisable for the collection of all Pledged Loans (including
without limitation records adequate to permit the daily identification of all
Collections with respect to, and adjustments of amounts payable under, each
Pledged Loan).
 
Section 5.12  Master Servicer not to Resign.
 
(a)  Resignation. The entity then serving as Master Servicer shall not resign
from the obligations and duties hereby imposed on it hereunder except as
provided in 5.12(b) or except upon determination that (i) the performance of its
duties hereunder is no longer permissible under applicable law, (ii) there is no
reasonable action which can be taken to make the performance of its duties
hereunder permissible under applicable law and (iii) a Successor Master Servicer
shall have been appointed and accepted the duties as Master Servicer pursuant to
Section 10.2. Any such determination permitting the resignation of the Master
Servicer pursuant to clause (i) of the preceding sentence shall be evidenced by
an Opinion of Counsel to such effect delivered to the Trustee. No such
resignation shall be effective until a Successor Master Servicer shall have
assumed the responsibilities and obligations of the Master Servicer in
accordance with Section 10.2.
 
(b)  Transfer to Certain Cendant Affiliates. CTRG-CF, as Master Servicer, may
resign as Master Servicer and be replaced by Trendwest, and Trendwest, as Master
Servicer, may
 
46

--------------------------------------------------------------------------------


resign as Master Servicer and be replaced by CTRG-CF, in either case, only upon
the following terms and conditions:
 
(i)  the resigning Master Servicer shall give the Trustee, the Issuer and the
Collateral Agent not less than 10 Business Days notice of the resignation and
substitution of Trendwest in place of CTRG-CF or CTRG-CF in place of Trendwest
as Master Servicer;
 
(ii)  Cendant shall have given its written consent to the substitution by
delivering such written consent to the Trustee and the Performance Guaranty
shall be amended to cover the performance of the new Master Servicer;
 
(iii)  the entity which is to become the new Master Servicer, shall enter into a
written supplement to this Agreement and deliver such supplement to the Trustee,
the Collateral Agent and the Issuer and in such supplement the new Master
Servicer shall assume all of the rights, obligations and responsibilities of the
Master Servicer under this Agreement and each Series Supplement; and
 
(iv)  the satisfaction of any additional conditions to such transfer set forth
in a Series Supplement.
 
Section 5.13  Merger or Consolidation of, or Assumption of the Obligations of
Master Servicer.
 
The Master Servicer shall not consolidate with or merge into any other
corporation or convey or transfer its properties and assets substantially as an
entirety to any Person unless:
 
(i)  the corporation formed by such consolidation or into which the Master
Servicer is merged or the Person which acquires by conveyance or transfer the
properties and assets of the Master Servicer substantially as an entirety shall
be a corporation organized and existing under the laws of the United States of
America or any state or the District of Columbia and, if the Master Servicer is
not the surviving entity, shall expressly assume by an agreement supplemental
hereto, executed and delivered to the Trustee in form satisfactory to the
Trustee, the performance of every covenant and obligation of the Master Servicer
hereunder;
 
(ii)  the Master Servicer has delivered to the Trustee an Officer’s Certificate
and an Opinion of Counsel each stating that such consolidation, merger,
conveyance or transfer and such supplemental agreement comply with this Section
5.13, and all conditions precedent provided for herein relating to such
transaction have been satisfied;
 
(iii)  the Rating Agency Condition has been satisfied with respect to such
consolidation, amendment, merger, conveyance or transfer; and
 
(iv)  immediately prior to and after the consummation of such merger,
consolidation, conveyance or transfer, no event which, with notice or passage of
time or both, would become a Servicer Default under the terms of this Agreement
shall have occurred and be continuing.
 
47

--------------------------------------------------------------------------------


 
Section 5.14  Examination of Records. Each of the Issuer and the Master Servicer
shall clearly and unambiguously identify each Pledged Loan in its respective
computer or other records to reflect that such Pledged Loan has been Granted to
the Collateral Agent pursuant to this Agreement or pursuant to a Series
Supplement. Each of the Issuer and the Master Servicer shall, prior to the sale
or transfer to a third party of any Loan similar to the Pledged Loans held in
its custody, examine its computer and other records to determine that such Loan
is not a Pledged Loan.
 
Section 5.15  Subservicing Agreements. The Master Servicer, including any
Successor Master Servicer, may enter into the Subservicing Agreements with the
Subservicers for the servicing and administration of all or a part of the
Pledged Loans for which the Master Servicer is responsible hereunder, provided
that, in each case, the Subservicing Agreement is not inconsistent with this
Agreement or any Series Supplement. References in this Agreement and the Series
Supplements to actions taken or to be taken by the Master Servicer include
actions taken or to be taken by a Subservicer. As part of its servicing
activities hereunder, the Master Servicer shall monitor the performance and
enforce the obligations of each Subservicer retained by it under the related
Subservicing Agreement. Subject to the terms of the Subservicing Agreement, the
Master Servicer shall have the right to remove a Subservicer retained by it at
any time it considers to be appropriate. Upon the resignation or removal of a
Master Servicer, all Subservicing Agreements shall also be terminated unless
accepted or reaffirmed by the Successor Master Servicer.
 
Notwithstanding anything to the contrary contained herein, or any Subservicing
Agreement, the Master Servicer shall remain obligated and liable to the Trustee,
the Issuer, the Collateral Agent and the Noteholders for the servicing and
administration of the Pledged Loans in accordance with the provisions of this
Agreement and the Series Supplement to the same extent and under the same terms
and conditions as if it alone were servicing and administering the Pledged
Loans.
 
The fees of a Subservicer shall be the obligation of the Master Servicer and
neither the Issuer nor any other Person shall bear any responsibility for such
fees.
 
ARTICLE VI
REPORTS
 
Section 6.1  Noteholder Statements. By not later than 3:00 p.m., Las Vegas,
Nevada time, on each Determination Date, the Master Servicer shall transmit to
the Trustee in a form or forms acceptable to the Trustee information necessary
to direct the Trustee to transfer funds and make payments in accordance with the
terms of the Series Supplements and to produce the statements to be delivered by
the Trustee for the immediately following Payment Date. Transmission of such
information to the Trustee shall be deemed to be a representation and warranty
by the Master Servicer to the Trustee, the Issuer, and the Noteholders that such
information is true and correct in all material respects. Each such statement
shall be delivered as provided in and contain the information required in the
Series Supplement.
 
48

--------------------------------------------------------------------------------


 
Section 6.2  Monthly Servicing Reports. On each Payment Date, the Master
Servicer shall, with respect to each Series, deliver the monthly servicing
report in the form set forth in the Series Supplement for that Series.
 
Section 6.3  Other Data. In addition, the Master Servicer shall at the
reasonable request of the Trustee, the Issuer or a Rating Agency, furnish to the
Trustee, the Issuer or such Rating Agency such underlying data as can be
generated by the Master Servicer’s existing data processing system without undue
modification or expense; provided, however, nothing in this Section 6.3 shall
permit any of the Trustee, the Issuer or any Rating Agency to materially change
or modify the ongoing data reporting requirements under this Article VI.
 
Section 6.4  Annual Master Servicer’s Certificate. The Master Servicer will
deliver to the Issuer, the Trustee and each Rating Agency within forty-five (45)
days after the end of each fiscal year, beginning with the fiscal year, ending
December 31, 2002, an Officer’s Certificate stating that (a) a review of the
activities of the Master Servicer during the preceding calendar year (or, in the
case of the first such Officer’s Certificate, the period since the Initial
Closing Date) and of its performance under this Agreement and the Series
Supplements during such period was made under the supervision of the officer
signing such certificate and (b) to the Master Servicer’s knowledge, based on
such review, the Master Servicer has fully performed all of its obligations
under this Agreement and all Series Supplements for the relevant time period,
or, if there has been a default in the performance of any such obligation,
specifying each such default known to such officer and the nature and status
thereof.
 
Section 6.5  Notices to CTRG-CF. In the event that neither CTRG-CF nor Trendwest
is acting as Master Servicer, any Successor Master Servicer appointed and acting
pursuant to Section 10.2 shall deliver or make available to the Issuer and
CTRG-CF each certificate and report required to be prepared, forwarded or
delivered thereafter pursuant to the provisions of this Article VI.
 
ARTICLE VII
RIGHTS OF NOTEHOLDERS;
ACCOUNTS AND PRIORITY OF PAYMENTS
 
Section 7.1  Collection Accounts. The Trustee shall pursuant to the terms of the
respective Series Supplements establish for each Series and maintain in the name
of the Trustee, a segregated account in its name designated as the “Cendant
Timeshare Conduit Receivables Funding, LLC Collection Account” and indicating in
the designation, the applicable Series and each such designation.
 
Section 7.2  Lockbox Accounts. The Issuer has established or has caused to be
established and shall maintain or cause to be maintained a system of operations,
accounts and instructions with respect to the Obligors and Lockbox Accounts at
the Lockbox Banks as described in Sections 3.1(j), 4.l(g), 4.l(r) and 4.2(d).
Pursuant to the Lockbox Agreement to which it is party, each Lockbox Bank shall
be irrevocably instructed to initiate an electronic transfer of all funds on
deposit in the relevant Lockbox Account or to the extent the Lockbox Account is
operated under an intercreditor agreement all funds in the Lockbox Account and
 
49

--------------------------------------------------------------------------------


 
derived from Pledged Loans for a specific Series, to the appropriate Collection
Accounts on the Business Day on which such funds become available. Prior to the
occurrence of an Event of Default the Trustee shall be authorized to allow the
Master Servicer to effect or direct deposits into the Lockbox Accounts. The
Trustee is hereby irrevocably authorized and empowered, as the Issuer’s
attorney-in-fact, to endorse any item deposited in a Lockbox Account, or
presented for deposit in any Lockbox Account or a Collection Account, requiring
the endorsement of the Issuer, which authorization is coupled with an interest
and is irrevocable.
 
All funds in each Lockbox Account shall be transferred daily by or upon the
order of the Trustee by electronic funds transfer or intra-bank transfer to the
appropriate Collection Accounts.
 
Section 7.3  Tax Treatment. The Issuer has structured this Agreement and the
Notes with the intention that the Notes will qualify under applicable tax law as
indebtedness of the Issuer, and the Issuer and each Noteholder by acceptance of
its Note agree to treat the Notes (or beneficial interest therein) as
indebtedness for purposes of federal, state and local income or franchise taxes
or any other tax imposed on or measured by income.
 
ARTICLE VIII
INDEMNITIES
 
Section 8.1  Liabilities to Obligors. No obligation or liability to any Obligor
under any of the Pledged Loans is intended to be assumed by the Trustee or the
Noteholders under or as a result of this Agreement and the transactions
contemplated hereby and, to the maximum extent permitted by law, the Trustee and
the Noteholders expressly disclaim any such obligation and liability.
 
Section 8.2  Tax Indemnification. The Issuer agrees to pay, and to indemnify,
defend and hold harmless the Trustee and the Noteholders from, any taxes which
may at any time be asserted with respect to, and as of the date of, the Grant of
the Pledged Loans to the Collateral Agent for the benefit of the Trustee and the
Noteholders, including without limitation any sales, gross receipts, general
corporation, personal property, privilege or license taxes (but not including
any federal, state or other income or intangible asset taxes arising out of the
issuance of the Notes or distributions with respect thereto, other than any such
intangible asset taxes in respect of a jurisdiction in which the indemnified
person is not otherwise subject to tax on its intangible assets) and costs,
expenses and reasonable counsel fees in defending against the same.
 
Section 8.3  Master Servicer’s Indemnities. Each entity serving as Master
Servicer shall defend and indemnify the Trustee, the Issuer and the Noteholders
against any and all costs, expenses, losses, damages, claims and liabilities,
including reasonable fees and expenses of counsel and expenses of litigation, in
respect of any action taken, or failure to take any action by such entity as
Master Servicer (but not by any predecessor or successor Master Servicer) with
respect to this Agreement, the Series Supplements or any Pledged Loan; provided,
however, that such indemnity shall apply only in respect of any negligent action
taken, or negligent failure to take any action, or reckless disregard of duties
hereunder, or bad faith or willful misconduct by the Master Servicer. This
indemnity shall survive any Service Transfer (but a Master Servicer’s
obligations under this Section 8.3 shall not relate to any actions of any
Successor Master Servicer
 
50

--------------------------------------------------------------------------------


 
after a Service Transfer) and any payment of the amount owing hereunder or under
the Series Supplement or any release by the Issuer of any such Pledged Loan.
 
Section 8.4  Operation of Indemnities. Indemnification under this Article VIII
shall include without limitation reasonable fees and expenses of counsel and
expenses of litigation. If the Master Servicer has made any indemnity payments
to the Trustee, the Issuer or the Noteholders pursuant to this Article VIII and
if either the Trustee, the Issuer or the Noteholders thereafter collect any of
such amounts from others, the Trustee, the Issuer or the Noteholders will
promptly repay such amounts collected to the Master Servicer without interest.
 
ARTICLE IX
EVENTS OF DEFAULT
 
Section 9.1  Events of Default. For each Series, the related Series Supplement
shall set forth the events and circumstances which constitute an Event of
Default for that Series.
 
Promptly after the occurrence of an Event of Default with respect to a Series,
and, in any event, within two Business Days thereafter, the Trustee shall notify
each Noteholder of the affected Series and each Rating Agency, if any, for that
Series of the occurrence thereof to the extent a Responsible Officer of the
Trustee has actual knowledge thereof based upon receipt of written information
or other communication.
 
Section 9.2  Acceleration of Maturity; Rescission and Annulment.
 
(a)  If an Event of Default for a Series has occurred and is continuing, then on
the terms set forth in the Series Supplement, the Notes of that Series may be
declared to be immediately due and payable, by a notice in writing to the Issuer
(and to the Trustee if declared by Series Noteholders), and upon any such
declaration the unpaid principal amount of the Notes of that Series, together
with accrued or accreted and unpaid interest thereon through the date of
acceleration, shall become immediately due and payable.
 
(b)  At any time after such an acceleration or declaration of acceleration of a
Series of Notes has been made and before a judgment or decree for payment of the
money due has been obtained by the Trustee as hereinafter provided in this
Article IX such acceleration may be rescinded if so provided in the Series
Supplement and if so provided, in accordance with the terms of the Series
Supplement. No such rescission shall affect any subsequent Event of Default or
impair any right consequent thereon.
 
Section 9.3  Collection of Indebtedness and Suits for Enforcement by Trustee.
The Issuer covenants that if the Notes of a Series are accelerated following the
occurrence of an Event of Default, and such acceleration has not been rescinded
and annulled, the Issuer shall, upon demand of the Trustee, pay to it, for the
benefit of the Noteholders, the whole amount then due and payable on the Notes
of the Series for principal and interest, with interest upon the overdue
principal and upon overdue installments of interest, as determined for such
Series and each Class within that Series in the respective Series Supplement, to
the extent that payment of such interest shall be legally enforceable; and, in
addition thereto, such further amount as shall be sufficient to cover the
reasonable costs and expenses of collection, including the
 
51

--------------------------------------------------------------------------------


 
compensation, expenses, disbursements and advances of the Trustee, its agents
and counsel; provided, however, the amount due under this Section 9.3 shall not
exceed the aggregate proceeds from the sale of the relevant Series Collateral
and amounts otherwise held by the Issuer and available for such purpose.
 
Until such demand is made by the Trustee, the Issuer shall pay the principal of
and interest on the Notes of the affected Series to the Trustee for the benefit
of the registered Holders to be applied as provided in the Series Supplements,
whether or not the Notes are overdue.
 
If the Issuer fails to pay such amounts forthwith upon such demand, then the
Trustee for the benefit of the Noteholders of the affected Series and as trustee
of an express trust, may, with the prior written consent of or at the direction
of the Series Majority Holders, institute suits in equity, actions at law or
other legal, judicial or administrative proceedings (each, a “Proceeding”) for
the collection of the sums so due and unpaid, and may prosecute such Proceeding
to judgment or final decree, and may enforce the same against the Issuer and
collect the monies adjudged or decreed to be payable in the manner provided by
law out of the Series Collateral for such Series wherever situated. In the event
a Proceeding shall involve the liquidation of Series Collateral, the Trustee
shall pay all costs and expenses for such Proceeding and shall be reimbursed for
such costs and expenses from the resulting liquidation proceeds. In the event
that the Trustee determines that liquidation proceeds will not be sufficient to
fully reimburse the Trustee, the Trustee shall receive indemnity satisfactory to
it against such costs and expenses from the Noteholders (which indemnity may
include, at the Trustee’s option, consent by each Noteholder authorizing the
Trustee to be reimbursed from amounts available in the appropriate Collection
Accounts).
 
If an Event of Default occurs and is continuing with respect to a Series, the
Trustee may, and with the prior written consent of or at the direction of the
Series Majority Holders, shall, proceed to protect and enforce its rights and
the rights of the Series Noteholders hereunder and under the applicable Series
Supplement and under the Notes, by such appropriate Proceedings as are necessary
to effectuate, protect and enforce any such rights, whether for the specific
enforcement of any covenant, agreement, obligation or indemnity in this
Agreement or the applicable Series Supplement or in aid of the exercise of any
power granted herein, or to enforce any other proper remedy.
 
Section 9.4  Trustee May File Proofs of Claim. In case of the pendency of any
receivership, insolvency, liquidation, bankruptcy, reorganization, arrangement,
adjustment, composition or other Proceeding relative to the Issuer or the
property of the Issuer or its creditors, the Trustee (irrespective of whether
the principal of the Notes shall then be due and payable as therein expressed or
by declaration or otherwise) shall be entitled and empowered, by intervention in
such Proceeding or otherwise,
 
(a)  with respect to each Series, to file a proof of claim for the whole amount
of principal and interest owing and unpaid in respect of the Notes of such
Series and to file such other papers or documents as may be necessary or
advisable in order to have the claims of the Trustee (including any claim for
the reasonable compensation, expenses, disbursements and advances of the
Trustee, its agents and counsel) and of the Noteholders of such Series allowed
in such Proceeding, and
 
52

--------------------------------------------------------------------------------


 
(b)  to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same to the Noteholders of the
respective Series;
 
and any receiver, assignee, trustee, liquidator or sequestrator (or other
similar official) in any such Proceeding is hereby authorized by each Noteholder
to make such payments to the Trustee, and in the event that the Trustee shall
consent to the making of such payments directly to the Noteholders, to pay to
the Trustee any amount due to it for the reasonable compensation, expenses,
disbursements and advances of the Trustee, its agents and counsel, and any other
amounts due to the Trustee under Article XI.
 
Nothing contained herein shall be deemed to authorize the Trustee to authorize
or consent to or accept or adopt on behalf of any Noteholder any plan of
reorganization, arrangement, adjustment or composition affecting the Notes of
any Series or the rights of any Holder thereof, or to authorize the Trustee to
vote in respect of the claim of any Noteholder in any such Proceeding.
 
Section 9.5  Remedies.
 
(a)  If an Event of Default shall have occurred and be continuing with respect
to a Series, the Trustee and the Collateral Agent (upon direction by the
Trustee) may, with the prior written consent of or at the direction of the
Majority Holders of the affected Series, do one or more of the following
(subject to Section 9.6):
 
(1) institute Proceedings in its own name and as trustee of an express trust for
the collection of all amounts then payable on the Notes or under this Agreement
and the Series Supplement, whether by declaration or otherwise, enforce any
judgment obtained, and collect from the Series Collateral and the property of
the Issuer monies adjudged due;
 
(2) obtain possession of the Pledged Loans related to the affected Series in
accordance with the terms of the Custodial Agreement and sell the Series
Collateral or any portion thereof or rights or interests therein, at one or more
public or private sales called and conducted in any manner permitted by law and
in accordance with Section 9.13;
 
(3) institute Proceedings in its own name and as trustee of an express trust
from time to time for the complete or partial foreclosure of the Series
Supplement with respect to the Series Collateral; and
 
(4) exercise any remedies of a secured party under the UCC with respect to the
Series Collateral (including any Series Accounts) and take any other appropriate
action to protect and enforce the rights and remedies of the Trustee or the
Holders of such Series and each other agreement contemplated hereby (including
retaining the Series Collateral pursuant to Section 9.6 and applying
distributions from the Series Collateral pursuant to Section 9.7);
 
provided, however, that neither the Trustee nor the Collateral Agent may sell or
otherwise liquidate the Series Collateral which constitutes Loans and Pledged
Assets following an Event of Default other than an Event of Default described in
the Series Supplement resulting from an
 
53

--------------------------------------------------------------------------------


 
Insolvency Event, unless either (i) the Holders of 100% of the Aggregate
Principal Amount of the Notes of the affected Series then outstanding consent
thereto, (ii) the proceeds of such sale or liquidation distributable to the
Noteholders of the Series are sufficient to discharge in full the amounts then
due and unpaid upon the Notes of such Series for principal and accrued interest
and the fees and other amounts required to be paid prior to payment of amounts
due on the Notes of such Series pursuant to Section 9.7 or (iii) the Holders of
66 2/3% of the Aggregate Principal Amount of such Series consent thereto and the
Trustee determines that the Series Collateral will not continue to provide
sufficient funds for the payment of principal of, and interest on, the Notes of
such Series as they would have become due if such Notes would not have been
declared due and payable.
 
For purposes of clause (ii) or clause (iii) of the preceding paragraph and
Section 9.6, the Trustee may, but need not, obtain and rely upon an opinion of
an independent accountant or an independent investment banking firm of national
reputation as to the feasibility of such proposed action and as to the
sufficiency of the distributions and other amounts receivable with respect to
the Series Collateral to make the required payments of principal of and interest
on the Notes, and any such opinion shall be conclusive evidence as to such
feasibility or sufficiency. The Issuer shall bear the reasonable costs and
expenses of any such opinion.
 
(b)  In addition to the remedies provided in Section 9.5(a), if so provided in
the Series Supplement, the Trustee may, and at the request of the Majority
Holders of such Series shall, institute a Proceeding in its own name and as
trustee of an express trust solely to compel performance of a covenant,
agreement, obligation or indemnity or to cure the representation or warranty or
statement, the breach of which gave rise to the Event of Default; and the
Trustee may enforce any equitable decree or order arising from such Proceeding.
 
Section 9.6  Optional Preservation of Collateral. If the Notes of a Series have
been accelerated following an Event of Default and such acceleration and its
consequences have not been rescinded and annulled, to the extent permitted by
law, the Trustee may, and at the request of Holders of 66 2/3% of the Aggregate
Principal Amount of the Notes of the affected Series shall, elect to retain the
Series Collateral securing the Notes intact for the benefit of the Holders of
the Notes and in such event it shall deposit all funds received with respect to
the Series Collateral into the Collection Account for such Series and apply such
funds in accordance with the payment priorities set forth in the respective
Series Supplements, as if there had not been such an acceleration;
provided that, the Trustee shall have determined that the distributions and
other amounts receivable with respect to the Series Collateral are sufficient to
provide the funds required to pay the principal of and interest on the Notes of
such Series as and when such principal and interest would have become due and
payable pursuant to the terms of the Series Supplement and of such Notes if
there had not been a declaration of acceleration of maturity of the Notes.
 
Until the Trustee has elected, or has determined not to elect, to retain the
Series Collateral pursuant to this Section 9.6, the Trustee shall continue to
apply all distributions received on such Series Collateral in accordance with
the respective Series Supplement. If the Trustee determines to retain the Series
Collateral as provided in this Section 9.6, such determination shall be deemed
to be a rescission and annulment (but not a waiver) of the aforementioned Event
of Default and
 
54

--------------------------------------------------------------------------------


its consequences pursuant to Section 9.2, but no such rescission and annulment
shall extend to any subsequent or other default or Event of Default or impair
any right consequent thereon.
 
Section 9.7  Application of Monies Collected During Event of Default. If the
Notes of a Series have been accelerated following an Event of Default and such
acceleration and its consequences have not been rescinded and annulled, and
distributions on the Series Collateral securing the Notes of such Series are not
being applied pursuant to Section 9.6, any monies collected by the Trustee
pursuant to this Article IX or otherwise with respect to such Notes shall be
applied in accordance with the respective Series Supplement.
 
Section 9.8  Limitation on Suits by Individual Noteholders. Subject to
Section 9.9, no Noteholder shall have any right to institute any Proceeding with
respect to this Agreement or the Series Supplement under which its Notes were
issued, or for the appointment of a receiver or trustee, or for any other remedy
hereunder or thereunder, unless:
 
(a)  such Holder has previously given written notice to the Trustee of a
continuing Event of Default;
 
(b)  the Majority Holders of such Series shall have made written requests to the
Trustee to institute proceedings in respect of such Event of Default in its own
name as Trustee hereunder and under the Series Supplement;
 
(c)  such Holder or Holders have offered to the Trustee reasonable indemnity
against the costs, expenses and liabilities to be incurred in compliance with
such request; and
 
(d)  the Trustee for 60 days after its receipt of such notice, request and offer
of indemnity has failed to institute any such Proceeding,
 
it being understood and intended that no one or more Noteholders shall have any
right in any manner whatever by virtue of, or by availing of, any provision of
this Agreement or the Series Supplement to affect, disturb or prejudice the
rights of any other Noteholders or to obtain or to seek to obtain priority or
preference over any other Holders or to enforce any right under this Agreement
or the Series Supplement, except in the manner herein provided.
 
Section 9.9  Unconditional Rights of Noteholders to Receive Principal and
Interest. Notwithstanding any other provision in this Agreement or any Series
Supplement, the Holder of any Note shall have the right, which right is absolute
and unconditional, to receive payment of the principal and interest on such Note
on or after the respective due dates thereof expressed in such Note or in this
Agreement or the Series Supplement and to institute suit for the enforcement of
any such payment, and such right shall not be impaired without the consent of
such Noteholder.
 
Section 9.10  Restoration of Rights and Remedies. If the Trustee or any
Noteholder has instituted any Proceeding to enforce any right or remedy under
this Agreement or any Series Supplement and such Proceeding has been
discontinued or abandoned for any reason, or has been determined adversely to
the Trustee or to such Noteholder, then and in every such case the Issuer, the
Trustee and the Noteholders shall, subject to any determination in such
Proceeding, be restored severally and respectively to their former positions
hereunder, and thereafter all rights
 
55

--------------------------------------------------------------------------------


 
and remedies of the Trustee and the Noteholders shall continue as though no such
Proceeding had been instituted.
 
Section 9.11  Waiver of Event of Default. Prior to the Trustee’s acquisition of
a money judgment or decree for payment, in either case for the payment of all
amounts owing by the Issuer in connection with a Series Supplement and the Notes
issued thereunder the Holders of 66 2/3% of the Aggregate Principal Amount of
Notes of such Series have the right to waive any Event of Default with respect
to such Series and its consequences.
 
Upon any such waiver, such Event of Default shall cease to exist, and be deemed
to have been cured, for every purpose of this Agreement and the Series
Supplement but no such waiver shall extend to any subsequent or other Event of
Default or impair any right consequent thereon.
 
Section 9.12  Waiver of Stay or Extension Laws. The Issuer covenants (to the
extent that it may lawfully do so) that it will not at any time insist upon, or
plead, or in any manner whatsoever claim or take the benefit or advantage of,
any stay or extension law wherever enacted, now or at any time hereafter in
force, which may affect the covenants or the performance of this Agreement; and
the Issuer (to the extent that it may lawfully do so) hereby expressly waives
all benefit or advantage of any such law, and covenants that it will not, on the
basis of any such law, hinder, delay or impede the execution of any power herein
granted to the Trustee, but will suffer and permit the execution of every such
power as though no such law had been enacted.
 
Section 9.13  Sale of Series Collateral.
 
(a)  The power to effect any sale (a “Sale”) of any portion of the Series
Collateral pursuant to Section 9.5 shall not be exhausted by any one or more
Sales as to any portion of such Series Collateral remaining unsold, but shall
continue unimpaired until the entire Series Collateral shall have been sold or
all amounts payable on the Notes of the affected Series and the respective
Series Supplement with respect thereto shall have been paid, whichever occurs
later. The Trustee may from time to time postpone any Sale by public
announcement made at the time and place of such Sale. The Trustee hereby
expressly waives its right to any amount fixed by law as compensation for any
Sale. The Trustee may reimburse itself from the proceeds of any sale for the
reasonable costs and expenses incurred in connection with such sale. The net
proceeds of such sale shall be applied as provided in the applicable Series
Supplement.
 
(b)  The Trustee and the Collateral Agent shall execute and deliver an
appropriate instrument of conveyance transferring its interest in any portion of
the Series Collateral in connection with a Sale thereof. In addition, the
Trustee is hereby irrevocably appointed the agent and attorney-in-fact of the
Issuer to transfer and convey the Issuer’s interest in any portion of the Series
Collateral in connection with a Sale thereof, and to take all action necessary
to effect such Sale. No purchaser or transferee at such Sale shall be bound to
ascertain the Trustee’s authority, inquire into the satisfaction of any
conditions precedent or see to the application of any monies.
 
Section 9.14  Action on Notes. The Trustee’s right to seek and recover judgment
on the Notes or under this Agreement or a Series Supplement shall not be
affected by the seeking, obtaining or application of any other relief under or
with respect to this Agreement or the Series
 
56

--------------------------------------------------------------------------------


 
Supplement. None of the rights or remedies of the Trustee or the Noteholders
hereunder shall be impaired by the recovery of any judgment by the Trustee or
any Noteholder against the Issuer or by the levy of any execution under such
judgment upon any portion of the Series Collateral or upon any of the assets of
the Issuer.
 
Section 9.15. Control by Series of Noteholders. If an Event of Default with
respect to a Series has occurred and is continuing, the Majority Holders of such
Series or such other portion of the Holders of such Series as is specified in
the Series Supplement shall have the right to direct the time, method and place
of conducting any Proceeding for any remedy available to the Trustee with
respect to the Notes of such Series or exercising any trust or power conferred
on the Trustee; provided that
 
(i)  such direction shall not be in conflict with any rule of law or with this
Agreement;
 
(ii)  any direction to the Trustee to sell or liquidate the Series Collateral
which constitutes Loans and the related Pledged Assets shall be subject to the
provisions of Sections 9.5 and 9.6;
 
(iii)  if the conditions set forth in Section 9.6 have been satisfied and the
Trustee elects to retain the Series Collateral pursuant to such Section, then
any direction to the Indenture Trustee by Holders of Notes representing less
than 66 2/3rds % of the Notes Principal Amount of such Series to sell or
liquidate the Series Collateral shall be of no force and effect; and
 
(iv)  the Trustee may take any other action deemed proper by the Trustee that is
not inconsistent with such direction;
 
provided, however, that, subject to Section 11.01, the Trustee need not take any
action that it determines might involve it in liability.
 
ARTICLE X
SERVICER DEFAULTS
 
Section 10.1  Servicer Defaults. If any one of the following events (each, a
“Servicer Default”) shall occur and be continuing:
 
(a)  any failure by the Master Servicer to make any payment, transfer or deposit
on or before the date such payment, transfer or deposit is required to be made
or given under the terms of this Agreement or a Series Supplement and such
failure remains unremedied for two Business Days; provided, however, that if the
Master Servicer is unable to make a payment, transfer or deposit when due and
such failure is as a result of circumstances beyond the Master Servicer’s
control, the grace period shall be extended to five Business Days;
 
(b)  failure on the part of the Master Servicer duly to observe or perform any
other covenants or agreements of the Master Servicer set forth in this
Agreement, a Series Supplement or any other Facility Document to which the
Master Servicer is a party and such failure continues
 
57

--------------------------------------------------------------------------------


 
unremedied for a period of 20 days after the earlier of the date on which the
Master Servicer has actual knowledge of the failure and the date on which
written notice of such failure, requiring the same to be remedied, shall have
been given to the Master Servicer by the Trustee, or to the Master Servicer and
the Trustee by any Noteholder;
 
(c)  any representation and warranty made by the Master Servicer in this
Agreement shall prove to have been incorrect in any material respect when made
and has a material and adverse impact on the Trustee’s interest in the Pledged
Loans and other Pledged Assets and the Master Servicer is not in compliance with
such representation or warranty within ten Business Days after the earlier of
the date on which the Master Servicer has actual knowledge of such breach and
the date on which written notice of such breach requiring that such breach be
remedied, shall have been given to the Master Servicer by the Trustee or to the
Master Servicer and the Trustee by any Noteholder;
 
(d)  an Insolvency Event shall occur with respect to the Master Servicer or
Cendant;
 
(e)  the Master Servicer fails to deliver reports to the Trustee in accordance
with Section 6.1 of this Agreement and such failure remains unremedied for five
Business Days; or
 
(f)  the occurrence of any event which is designated as a Servicer Default under
any Series Supplement.
 
THEN, so long as such Master Servicer Default shall be continuing, either the
Trustee, or the Majority Holders of all Notes by notice then given in writing to
the Master Servicer and each Rating Agency (and to the Trustee if given by the
Majority Holders) (a “Termination Notice”), may terminate all of the rights and
obligations of the Master Servicer as Master Servicer under this Agreement (such
termination being herein called a “Service Transfer”). After receipt by the
Master Servicer of such Termination Notice and subject to the terms of Section
10.2(a), the Trustee shall automatically assume the responsibilities of the
Master Servicer hereunder until the date that a Successor Master Servicer shall
have been appointed pursuant to Section 10.2 and all authority and power of the
Master Servicer under this Agreement shall pass to and be vested in the Trustee
or such Successor Master Servicer, as the case may be, without further action on
the part of any Person, and, without limitation, the Trustee at the direction of
the Majority Holders is hereby authorized and empowered (upon the failure of the
Master Servicer to cooperate) to execute and deliver, on behalf of the Master
Servicer, as attorney-in-fact or otherwise, all documents and other instruments
upon the failure of the Master Servicer to execute or deliver such documents or
instruments, and to do and accomplish all other acts or things necessary or
appropriate to effect the purposes of such transfer of servicing rights.
 
The Master Servicer agrees to cooperate with the Trustee and such Successor
Master Servicer in effecting the termination of the responsibilities and rights
of the Master Servicer to conduct servicing hereunder, including without
limitation the transfer to such Successor Master Servicer of all authority of
the Master Servicer to service the Pledged Loans provided for under this
Agreement, including without limitation all authority over any Collections which
shall on the date of transfer be held by the Master Servicer for deposit in a
Lockbox Account or which shall thereafter be received by the Master Servicer
with respect to the Pledged Loans, and in assisting the Successor Master
Servicer in enforcing all rights under this Agreement including,
 
58

--------------------------------------------------------------------------------


 
without limitation, allowing the Successor Master Servicer’s personnel access to
the Master Servicer’s premises for the purpose of collecting payments on the
Pledged Loans made at such premises. The Master Servicer shall promptly transfer
its electronic records relating to the Pledged Loans to the Successor Master
Servicer in such electronic form as the Successor Master Servicer may reasonably
request and shall promptly transfer to the Successor Master Servicer all other
records, correspondence and documents necessary for the continued servicing of
the Pledged Loans in the manner and at such times as the Successor Master
Servicer shall reasonably request. The Master Servicer shall allow the Successor
Master Servicer access to the Master Servicer’s officers and employees. To the
extent that compliance with this Section 10.1 shall require the Master Servicer
to disclose to the Successor Master Servicer information of any kind which the
Master Servicer reasonably deems to be confidential, the Successor Master
Servicer shall be required to enter into such customary licensing and
confidentiality agreements as the Master Servicer shall deem necessary to
protect its interest and as shall be satisfactory in form and substance to the
Successor Master Servicer. The Master Servicer hereby consents to the entry
against it of an order for preliminary, temporary or permanent injunctive relief
by any court of competent jurisdiction, to ensure compliance by the Master
Servicer with the provisions of this paragraph.
 
Section 10.2  Appointment of Successor.
 
(a)  Appointment. On and after the receipt by the Master Servicer of a
Termination Notice pursuant to Section 10.1, or any permitted resignation of the
Master Servicer pursuant to Section 5.13, the Master Servicer shall continue to
perform all servicing functions under this Agreement and all Series Supplements
until the date specified in the Termination Notice or otherwise specified by the
Trustee or until a date mutually agreed upon by the Master Servicer and the
Trustee. Upon receipt by the Master Servicer of a Termination Notice, the
Trustee or the Trustee, acting on behalf of the Majority Holders which gave the
Termination Notice, shall as promptly as possible after the giving of a
Termination Notice appoint a successor servicer (in any case, the “Successor
Master Servicer”) and such Successor Master Servicer shall accept its
appointment by a written assumption in a form acceptable to the Trustee;
provided that such appointment shall be subject to satisfaction of the Rating
Agency Condition. In the event a Successor Master Servicer has not been
appointed and accepted the appointment by the date of termination stated in the
Termination Notice the Trustee shall automatically assume responsibility for
performing the servicing functions under this Agreement on the date of such
termination. In the event that a Successor Master Servicer has not been
appointed and has not accepted its appointment and the Trustee is legally unable
or otherwise not capable of assuming responsibility for performing the servicing
functions under this Agreement, the Trustee shall petition a court of competent
jurisdiction to appoint any established financial institution having a net worth
of not less than $100,000,000 and whose regular business includes the servicing
of receivables similar to the Pledged Loans or other consumer finance
receivables; provided, however, pending the appointment of a Successor Master
Servicer, the Trustee will act as the Successor Master Servicer.
 
(b)  Duties and Obligations of Successor Master Servicer. Upon its appointment,
the Successor Master Servicer shall be the successor in all respects to the
Master Servicer with respect to servicing functions under this Agreement and
shall be subject to all the responsibilities and duties relating thereto placed
on the Master Servicer by the terms and provisions hereof, and
 
59

--------------------------------------------------------------------------------


 
all references in this Agreement to the Master Servicer shall be deemed to refer
to the Successor Master Servicer.
 
(c)  Compensation of Successor Master Servicer; Costs and Expenses of Servicing
Transfer. In connection with such appointment and assumption, the Trustee may
make such arrangements for the compensation of the Successor Master Servicer as
provided in the Series Supplements. The costs and expenses of transferring
servicing shall be paid by the Master Servicer which is resigning or being
replaced and to the extent such costs and expenses are not so paid, shall be
paid from Collections as provided in the Series Supplements.
 
Section 10.3  Notification to Noteholders. Upon the occurrence of any Servicer
Default or any event which, with the giving of notice or passage of time or
both, would become a Servicer Default, the Master Servicer shall give prompt
written notice thereof to the Trustee and the Issuer and the Trustee shall give
notice to the Noteholders at their respective addresses appearing in the Note
Register. Upon any termination or appointment of a Successor Master Servicer
pursuant to this Article X, the Trustee shall give prompt written notice thereof
to the Issuer and to the Noteholders at their respective addresses appearing in
the Note Register.
 
Section 10.4  Waiver of Past Defaults. If a Servicer Default is a Servicer
Default as described in subsection 10.1(f), the Majority Holders of the Notes of
the Series issued under the Series Supplement containing such Servicer Default
may waive such default and, with respect to a Servicer Default described in
subsections 10.1(a) through (e), the Majority Holders of all Notes may, on
behalf of all Holders, waive any default by the Master Servicer in the
performance of its obligations hereunder and its consequences. Upon any such
waiver of a past default, such default shall cease to exist, and any default
arising therefrom shall be deemed to have been remedied for every purpose of
this Agreement. No such waiver shall extend to any subsequent or other default
or impair any right consequent thereon except to the extent expressly so waived.
 
Section 10.5  Termination of Master Servicer’s Authority. All authority and
power granted to the Master Servicer under this Agreement shall automatically
cease and terminate upon termination of this Agreement pursuant to Section 12.1,
and shall pass to and be vested in the Issuer and without limitation the Issuer
is hereby authorized and empowered to execute and deliver, on behalf of the
Master Servicer, as attorney-in-fact or otherwise, all documents and other
instruments, and to do and accomplish all other acts or things necessary or
appropriate to effect the purposes of such transfer of servicing rights upon
termination of this Agreement. The Master Servicer shall cooperate with the
Issuer in effecting the termination of the responsibilities and rights of the
Master Servicer to conduct servicing on the Pledged Loans. The Master Servicer
shall transfer its electronic records relating to the Pledged Loans to the
Issuer in such electronic form as Issuer may reasonably request and shall
transfer all other records, correspondence and documents relating to the Pledged
Loans to the Issuer in the manner and at such times as the Issuer shall
reasonably request. To the extent that compliance with this Section 10.5 shall
require the Master Servicer to disclose information of any kind which the Master
Servicer deems to be confidential, the Issuer shall be required to enter into
such customary licensing and confidentiality agreements as the Master Servicer
shall deem necessary to protect its interests and as shall be reasonably
satisfactory in form and substance to the Issuer.
 
60

--------------------------------------------------------------------------------


 
Section 10.6  Matters Related to Successor Master Servicer.
 
The Successor Master Servicer will not be responsible for delays attributable to
the Master Servicer’s failure to deliver information, defects in the information
supplied by the Master Servicer or other circumstances beyond the control of the
Successor Master Servicer.
 
The Successor Master Servicer will make arrangements with the Master Servicer
for the prompt and safe transfer of, and the Master Servicer shall provide to
the Successor Master Servicer, all necessary servicing files and records,
including (as deemed necessary by the Successor Master Servicer at such time):
(i) microfiche loan documentation, (ii) servicing system tapes, (iii) Pledged
Loan payment history, (iv) collections history and (v) the trial balances, as of
the close of business on the day immediately preceding conversion to the
Successor Master Servicer, reflecting all applicable Pledged Loan information.
The current Master Servicer shall be obligated to pay the costs associated with
the transfer of the servicing files and records to the Successor Master
Servicer.
 
The Successor Master Servicer shall have no responsibility and shall not be in
default hereunder nor incur any liability for any failure, error, malfunction or
any delay in carrying out any of its duties under this Agreement if any such
failure or delay results from the Successor Master Servicer acting in accordance
with information prepared or supplied by a Person other than the Successor
Master Servicer or the failure of any such Person to prepare or provide such
information. The Successor Master Servicer shall have no responsibility, shall
not be in default and shall incur no liability (i) for any act or failure to act
by any third party, including the Master Servicer, the Issuer or the Trustee or
for any inaccuracy or omission in a notice or communication received by the
Successor Master Servicer from any third party or (ii) which is due to or
results from the invalidity, unenforceability of any Pledged Loan under
applicable law or the breach or the inaccuracy of any representation or warranty
made with respect to any Pledged Loan.
 
If the Trustee or any other Successor Master Servicer assumes the role of
Successor Master Servicer hereunder, such Successor Master Servicer shall be
entitled to appoint subservicers whenever it shall be deemed necessary by such
Successor Master Servicer.
 
ARTICLE XI 
THE TRUSTEE; THE COLLATERAL AGENT; THE CUSTODIAN
 
Section 11.1  Duties of Trustee.
 
(a)  The Trustee, prior to the occurrence of an Event of Default of which a
Responsible Officer of the Trustee shall have actual knowledge and after the
curing of all such Events of Default which may have occurred, undertakes to
perform such duties and only such duties as are specifically set forth in this
Agreement. If an Event of Default of which a Responsible Officer of the Trustee
shall have actual knowledge has occurred and has not been cured or waived, the
Trustee shall exercise such of the rights and powers vested in it by this
Agreement, and use the same degree of care and skill in their exercise, as a
prudent institutional trustee would exercise or use under the circumstances in
the conduct of such institution’s own
 
61

--------------------------------------------------------------------------------


 
affairs. The Trustee is hereby authorized and empowered to make the withdrawals
and payments from the Accounts in accordance with the instructions set forth in
this Agreement and the Series Supplements until the termination of this
Agreement in accordance with Section 12.1 unless this appointment is earlier
terminated pursuant to the terms hereof.
 
(b)  The Trustee, upon receipt of all resolutions, certificates, statements,
opinions, reports, documents, orders or other instruments furnished to the
Trustee which are specifically required to be furnished pursuant to any
provision of this Agreement, shall examine them to determine whether they
conform to such requirements; provided, however, that the Trustee shall not be
responsible for the accuracy or content of any resolution, certificate,
statement, opinion, report, document, order or other instrument furnished by the
Master Servicer, the Issuer or any other Person hereunder (other than the
Trustee). The Trustee shall give prompt written notice to the Noteholders of any
material lack of conformity of any such instrument to the applicable
requirements of this Agreement discovered by the Trustee.
 
(c)  Subject to Section 11.1(a), no provision of this Agreement shall be
construed to relieve the Trustee from liability for its own gross negligence,
reckless disregard of its duties, bad faith or misconduct; provided, however,
that:
 
(i)  the Trustee shall not be personally liable for an error of judgment made in
good faith by a Responsible Officer or employees of the Trustee, unless it shall
be proved that the Trustee was negligent in ascertaining the pertinent facts;
 
(ii)  the Trustee shall not be personally liable with respect to any action
taken, suffered or omitted to be taken by it in good faith in accordance with
this Agreement or at the direction of the Majority Holders relating to the time,
method and place of conducting any proceeding for any remedy available to the
Trustee, or exercising or omitting to exercise any trust or power conferred upon
the Trustee, under this Agreement;
 
(iii)  the Trustee shall not be charged with knowledge of any failure by any
other party hereto to comply with its obligations hereunder or of the occurrence
of any Event of Default or Servicer Default unless a Responsible Officer of the
Trustee obtains actual knowledge of such failure based upon receipt of written
information or other communication or a Responsible Officer of the Trustee
receives written notice of such failure from the Master Servicer or any
Noteholder. In the absence of receipt of notice or actual knowledge by a
Responsible Officer the Trustee may conclusively assume there is no Event of
Default or Servicer Default; and
 
(iv)  Prior to the occurrence of an Event of Default of which a Responsible
Officer of the Trustee shall have actual knowledge or have received notice and
after all the curing of all such Events of Default which may have occurred, the
duties and obligations of the Trustee shall be determined solely by the express
provisions of this Agreement, the Trustee shall not be liable except for the
performance of such duties and obligations as are specifically set forth in this
Agreement, no implied covenants or obligations shall be read into this Agreement
against the Trustee and, in the absence of bad faith, willful misconduct or
negligence on the part of the Trustee, the Trustee may conclusively rely, as to
the truth of the statements and the correctness of the opinions
 
62

--------------------------------------------------------------------------------


expressed therein, upon any certificates or opinions furnished to the Trustee
and conforming to the requirements of this Agreement.
 
(d)  The Trustee shall not be required to expend or risk its own funds or
otherwise incur financial liability in the performance of any of its duties
hereunder, or in the exercise of any of its rights or powers, if there is
reasonable ground for believing that the repayment of such funds or adequate
indemnity against such risk or liability is not reasonably assured to it (which
adequate indemnity may include, at the Trustee’s option, consent by the Series
Majority Holders authorizing the Trustee to be reimbursed for any funds from
amounts available in the Collection Account for such Series), and none of the
provisions contained in this Agreement shall in any event require the Trustee to
perform, or be responsible for the manner of performance of, any of the
obligations of the Master Servicer under this Agreement except during such time,
if any, as the Trustee shall be the successor to, and be vested with the rights,
duties, powers and privileges of, the Master Servicer in accordance with the
terms of this Agreement.
 
(e)  Except for actions expressly authorized by this Agreement, the Trustee
shall take no action reasonably likely to impair the interests of the Issuer in
any Pledged Loan now existing or hereafter created or to impair the value of any
Pledged Loan now existing or hereafter created.
 
(f)  Except as provided in this Agreement or the applicable Series Supplement,
the Trustee shall have no power to dispose of or vary any Series Collateral.
 
(g)  In the event that the Registrar shall fail to perform any obligation, duty
or agreement in the manner or on the day required to be performed by the
Registrar, as the case may be, under this Agreement, the Trustee (if it is not
then the Registrar) shall be obligated promptly to perform such obligation, duty
or agreement in the manner so required.
 
(h)  The Trustee shall have no duty to (A) see to any recording, filing or
depositing of this Agreement or any agreement referred to herein or any
financing statement or continuation statement evidencing a security interest, or
to see to the maintenance of any such recording or filing or depositing or to
any rerecording, refiling or redepositing of any thereof, (B) see to any
insurance, (C) see to the payment or discharge of any tax, assessment, or other
governmental charge or any lien or encumbrance of any kind owing with respect
to, assessed or levied against, any part of any Series Collateral other than
from funds available in the related Series Collection Account, or (D) confirm or
verify the contents of any reports or certificates of the Master Servicer
delivered to the Trustee pursuant to this Agreement believed by the Trustee to
be genuine and to have been signed or presented by the proper party or parties.
 
63

--------------------------------------------------------------------------------


 
Section 11.2  Certain Matters Affecting the Trustee. Except for its own gross
negligence, reckless disregard of its duties, bad faith or misconduct:
 
(a)  the Trustee may rely on and shall be protected from liability to the Issuer
and the Noteholders in acting on, or in refraining from acting in accord with,
any resolution, Officer’s Certificate, certificate of auditors or any other
certificate, statement, conversation, instrument, opinion, report, notice,
request, consent, order, appraisal, bond or other paper or document believed by
it to be genuine and to have been signed, sent or made by the proper Person or
Persons;
 
(b)  the Trustee may consult with counsel and any advice of counsel (including
without limitation counsel to the Issuer or the Master Servicer) shall be full
and complete authorization and protection from liability to the Issuer and the
Noteholders in respect to any action taken or suffered or omitted by it
hereunder in good faith and in accordance with such advice or opinion of
counsel;
 
(c)  the Trustee shall be under no obligation to exercise any of the rights or
powers vested in it by this Agreement, or to institute, conduct or defend any
litigation hereunder or in relation hereto, at the request, order or direction
of any of the Noteholders, pursuant to the provisions of this Agreement, unless
such Noteholders shall have offered to the Trustee reasonable security or
indemnity against the costs, expenses and liabilities which may be incurred
therein or thereby; nothing contained herein shall, however, relieve the Trustee
of the obligations, upon the occurrence of any Servicer Default of which a
Responsible Officer of the Trustee shall have actual knowledge or have received
notice (which has not been cured), to exercise such of the rights and powers
vested in it by this Agreement, and to use the same degree of care and skill in
their exercise as a prudent person would exercise or use under the circumstances
in the conduct of such person’s own affairs;
 
(d)  neither the Trustee nor any of its officers, directors, employees, agents,
attorneys-in-fact or Affiliates shall be personally liable for any action taken,
suffered or omitted to be taken by the Trustee or such Person in good faith and
believed by such Person to be authorized or within the discretion or rights or
powers conferred upon it by this Agreement, nor for any action taken or omitted
to be taken by any other party hereto;
 
(e)  the Trustee shall not be bound to make any investigation into the facts of
matters stated in any Monthly Servicing Report, any other report or statement
delivered to the Trustee by the Master Servicer, resolution, certificate,
statement, instrument, opinion, report, notice, request, consent, order,
approval, bond or other paper or document, unless requested in writing so to do
by the Majority Holders; provided, however, that if the payment within a
reasonable time to the Trustee of the costs, expenses or liabilities likely to
be incurred by it in the making of such investigation is, in the opinion of the
Trustee, not assured to the Trustee by the security afforded to it by the terms
of this Agreement, the Trustee may require indemnity satisfactory to the Trustee
against such cost, expense or liability as a condition to taking any such
action.
 
(f)  the Trustee may execute any of the trusts or powers hereunder or perform
any duties hereunder either directly or by or through agents or attorneys or a
custodian, and the
 
64

--------------------------------------------------------------------------------


 
Trustee shall not be responsible for any misconduct or negligence on the part of
any such agent, attorney or custodian appointed with due care by it hereunder;
 
(g)  except as may be required by Section 11.1(b), the Trustee shall not be
required to make any initial or periodic examination of any documents or records
related to the Pledged Loans for the purpose of establishing the presence or
absence of defects, the compliance by the Master Servicer or the Issuer with
their respective representations and warranties or for any other purpose;
 
(h)  the right of the Trustee to perform any discretionary act enumerated in
this Agreement shall not be construed as a duty, and the Trustee shall not be
answerable for the performance of such act; and
 
(i)  the Trustee shall not be required to give any bond or surety in respect of
the powers granted hereunder.
 
Section 11.3  Trustee Not Liable for Recitals in Notes or Use of Proceeds of
Notes. The Trustee assumes no responsibility for the correctness of the recitals
contained herein and in the Notes (other than the certificate of authentication
on the Notes) or for any statements, representations or warranties made herein
by any Person other than the Trustee (except as expressly set forth herein).
Except as set forth in Section 11.14, the Trustee makes no representations as to
the validity, enforceability or sufficiency of this Agreement or of the Notes
(other than the certificate of authentication on the Notes) or of any Pledged
Loan or related document. The Trustee shall not be accountable for the use or
application of funds properly withdrawn from any Account on the instructions of
the Master Servicer or for the use or application by the Issuer of the proceeds
of any of the Notes, or for the use or application of any funds paid to the
Issuer in respect of the Pledged Loans. The Trustee shall not be responsible for
the legality or validity of this Agreement or the validity, priority, perfection
or sufficiency of the security for the Notes issued or intended to be issued
hereunder. The Trustee shall have no responsibility for filing any financing or
continuation statement in any public office at any time or to otherwise perfect
or maintain the perfection of any security interest or lien granted to it
hereunder or to record this Agreement.
 
Section 11.4  Trustee May Own Notes; Trustee in its Individual Capacity.
Wachovia Bank, National Association, in its individual or any other capacity,
may become the owner or pledgee of Notes with the same rights as it would have
if it were not the Trustee. Wachovia Bank, National Association and its
Affiliates may generally engage in any kind of business with the Issuer or the
Master Servicer as though Wachovia Bank, National Association were not acting in
such capacity hereunder and without any duty to account therefor. Nothing
contained in this Agreement shall limit in any way the ability of Wachovia Bank,
National Association and its Affiliates to act as a trustee or in a similar
capacity for other interval ownership and lot contract and installment note
financings pursuant to agreements similar to this Agreement.
 
Section 11.5  Trustee’s Fees and Expenses; Indemnification. The Trustee shall be
entitled to receive from time to time pursuant to the Series Supplements and the
Trustee Fee Letter, (a) such compensation as shall be agreed to between the
Issuer and the Trustee (which shall not be limited by any provision of law in
regard to the compensation of a trustee of an
 
65

--------------------------------------------------------------------------------


 
express trust) for all services rendered by it in the execution of the trust
hereby created and in the exercise and performance of any of the powers and
duties hereunder as the Trustee and to be reimbursed for its out-of-pocket
expenses (including reasonable attorneys’ fees), incurred or paid in
establishing, administering and carrying out its duties under this Agreement or
the Collateral Agency Agreement and (b) subject to Section 8.3, the Issuer and
the Master Servicer agree, jointly and severally, to pay, reimburse, indemnify
and hold harmless the Trustee (without reimbursement from any Account or
otherwise) upon its request for any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind whatsoever (including without limitation fees, expenses and
disbursements of counsel) which may at any time (including without limitation at
any time following the termination of this Agreement and payment on account of
the Notes) be imposed on, incurred by or asserted against the Trustee in any way
relating to or arising out of this Agreement, any Series Supplement, the
Collateral Agency Agreement or any other Facility Document to which the Trustee
is a party or the transactions contemplated hereby or any action taken or
omitted by the Trustee under or in connection with any of the foregoing except
for those liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting solely from the
gross negligence, reckless disregard of its duties, bad faith or willful
misconduct of the Trustee and except that if the Trustee is appointed Successor
Master Servicer pursuant to Section 10.2, the provisions of this Section 11.5
shall not apply to expenses, disbursements and advances made or incurred by the
Trustee in its capacity as Successor Master Servicer. The agreements in this
Section 11.5 shall survive the termination of this Agreement, the resignation or
removal of the Trustee and all amounts payable on account of the Notes.
 
Anything in this Agreement to the contrary notwithstanding, in no event shall
the Trustee be liable for special, indirect or consequential loss or damage of
any kind whatsoever (including but not limited to lost profits), even if the
Trustee has been advised of the likelihood of such loss or damage and regardless
of the form of action.
 
Section 11.6  Eligibility Requirements for Trustee. The Trustee hereunder (if
other than Wachovia Bank, National Association) shall at all times be an
Eligible Institution and a corporation or banking association organized and
doing business under the laws of the United States of America or any state
thereof authorized under such laws to exercise corporate trust powers, and such
Trustee (including Wachovia Bank, National Association) shall have a combined
capital and surplus of at least $25,000,000 (or, in the case of a successor to
the initial Trustee, $100,000,000) and subject to supervision or examination by
federal or state authority. If such corporation or banking association publishes
reports of condition at least annually, pursuant to law or to the requirements
of federal or state supervising or examining authority, then for the purpose of
this Section 11.6, the combined capital and surplus of such corporation or
banking association shall be deemed to be its combined capital and surplus as
set forth in its most recent report of condition so published. In case at any
time the Trustee shall cease to be eligible in accordance with the provisions of
this Section 11.6, the Trustee shall resign immediately in the manner and with
the effect specified in Section 11.7.
 
66

--------------------------------------------------------------------------------


 
Section 11.7  Resignation or Removal of Trustee.
 
(a)  The Trustee may at any time resign and be discharged from the trust hereby
created by giving 60 days prior written notice thereof to the Issuer, the Master
Servicer, the Noteholders and each Rating Agency. Upon receiving such notice of
resignation, the Issuer shall promptly arrange to appoint a successor trustee
meeting the requirements of Section 11.6 and the Master Servicer shall notify
the Trustee and each Rating Agency of such appointment by written instrument,
one copy of which instrument shall be delivered to the resigning Trustee and one
copy to the successor Trustee. If no successor Trustee shall have been so
appointed and have accepted within 30 days after the giving of such notice of
resignation, a successor Trustee shall be appointed by Majority Holders. The
successor Trustee so appointed shall, forthwith upon its acceptance of such
appointment, become the Trustee. If no successor Trustee shall have been so
appointed by the Issuer or the Noteholders and shall have accepted appointment
in the manner hereinafter provided, any Noteholder, on behalf of itself and all
others similarly situated, or the resigning Trustee may petition any court of
competent jurisdiction for the appointment of a successor Trustee.
 
(b)  If at any time the Trustee shall cease to be eligible in accordance with
the provisions of Section 11.6 and shall fail to resign after written request
therefor by the Issuer or the Master Servicer, or if at any time the Trustee
shall be legally unable to act, or shall be adjudged a bankrupt or insolvent, or
a receiver of the Trustee or of its property shall be appointed, or any public
officer shall take charge or control of the Trustee or of its property or
affairs for the purpose of rehabilitation, conservation or liquidation, then the
Issuer, the Master Servicer or the Majority Holders may remove the Trustee and
promptly appoint a successor Trustee by written instrument, one copy of which
instrument shall be delivered to the Trustee so removed and one copy to the
successor Trustee.
 
(c)  At any time the Majority Holders may remove the Trustee and promptly
appoint a successor Trustee by written instrument, one copy of which instrument
shall be delivered to the Trustee so removed and one copy to the successor
Trustee.
 
(d)  Any resignation or removal of the Trustee and appointment of a successor
Trustee pursuant to any of the provisions of this Section 11.7 shall not become
effective until acceptance of appointment by the successor Trustee as provided
in Section 11.8.
 
Section 11.8  Successor Trustee.
 
(a)  Any successor Trustee, appointed as provided in Section 11.7, shall
execute, acknowledge and deliver to the Issuer, the Master Servicer and to its
predecessor Trustee an instrument accepting such appointment hereunder, and
thereupon the resignation or removal of the predecessor Trustee shall become
effective and such successor Trustee, without any further act, deed or
conveyance, shall become fully vested with all the rights, powers, duties and
obligations of its predecessor hereunder, with like effect as if originally
named as Trustee herein. The predecessor Trustee shall deliver to the successor
Trustee all money, documents and other property held by it hereunder; and Issuer
and the predecessor Trustee shall execute and deliver such instruments and do
such other things as may reasonably be required for fully and certainly vesting
and confirming in the successor Trustee all such rights, power, duties and
obligations.
 
67

--------------------------------------------------------------------------------


 
(b)  No successor Trustee shall accept appointment as provided in this Section
11.8 unless at the time of such acceptance such successor Trustee shall be
eligible under the provisions of Section 11.6.
 
(c)  Upon acceptance of appointment by a successor Trustee as provided in this
Section 11.8, such successor Trustee shall mail notice of such succession
hereunder to the Trustee, the Issuer, the Master Servicer and all Noteholders at
their addresses as shown in the Note Register.
 
Section 11.9  Merger or Consolidation of Trustee. Any Person into which the
Trustee may be merged or converted or with which it may be consolidated, or any
Person resulting from any merger, conversion or consolidation to which the
Trustee shall be a party, or any Person succeeding to the corporate trust
business of the Trustee, shall be the successor of the Trustee hereunder,
provided, such corporation shall be eligible under the provisions of Section
11.6, without the execution or filing of any paper or any further act on the
part of any of the parties hereto, anything herein to the contrary
notwithstanding.
 
Section 11.10  Appointment of Co-Trustee or Separate Trustee.
 
(a)  Notwithstanding any other provisions of this Agreement, at any time, for
the purpose of meeting any legal requirements of any jurisdiction in which any
part of the Series Collateral may at the time be located, the Trustee shall have
the power and may execute and deliver all instruments to appoint one or more
Persons to act as a co-trustee or co-trustees, or separate trustee or separate
trustees, of all or any part of the Series Collateral and to vest in such Person
or Persons, in such capacity and for the benefit of the Noteholders, such title
to the Series Collateral, or any part thereof, and subject to the other
provisions of this Section 11.10, such powers, duties, obligations, rights and
trusts as the Trustee may consider necessary or desirable. No co-trustee or
separate trustee hereunder shall be required to meet the terms of eligibility as
a successor trustee under Section 11.6 and no notice to the Noteholders of the
appointment of any co-trustee or separate trustee shall be required under
Section 11.8.
 
(b)  Every separate trustee and co-trustee shall, to the extent permitted by
law, be appointed and act subject to the following provisions and conditions:
 
(i)  all rights, powers, duties and obligations conferred or imposed upon the
Trustee shall be conferred or imposed upon and exercised or performed by the
Trustee and such separate trustee or co-trustee jointly (it being understood
that such separate trustee or co-trustee is not authorized to act separately
without the Trustee joining in such act), except to the extent that under any
laws of any jurisdiction in which any particular act or acts are to be
performed, the Trustee shall be incompetent or unqualified to perform such act
or acts, in which event such rights, powers, duties and obligations (including
the holding of title to the Series Collateral, or any portion thereof in any
such jurisdiction) shall be exercised and performed singly by such separate
trustee or co-trustee, but solely at the direction of the Trustee;
 
(ii)  no trustee hereunder shall be personally liable by reason of any act or
omission of any other trustee hereunder; and
 
68

--------------------------------------------------------------------------------


 
(iii)  the Trustee may at any time accept the resignation of or remove any
separate trustee or co-trustee.
 
(c)  Any notice, request or other writing given to the Trustee shall be deemed
to have been given to each of the then separate trustees and co-trustees, as
effectively as if given to each of them. Every instrument appointing any
separate trustee or co-trustee shall refer to this Agreement and the conditions
of this Article XI. Each separate trustee and co-trustee, upon its acceptance of
the trusts conferred, shall be vested with the estates or property specified in
its instrument of appointment, either jointly with the Trustee or separately, as
may be provided therein, subject to all the provisions of this Agreement,
specifically including every provision of this Agreement relating to the conduct
of, affecting the liability of, or affording protection to, the Trustee. Every
such instrument shall be filed with the Trustee and a copy thereof given to the
Master Servicer.
 
(d)  Any separate trustee or co-trustee may at any time constitute the Trustee
its agent or attorney-in-fact with full power and authority, to the extent not
prohibited by law, to do any lawful act under or in respect to this Agreement on
its behalf and in its name. If any separate trustee or co-trustee shall die,
become incapable of acting, resign or be removed, all of its estates,
properties, rights, remedies and trusts shall vest in and be exercised by the
Trustee, to the extent permitted by law, without the appointment of a new or a
successor trustee.
 
Section 11.11  Trustee May Enforce Claims Without Possession of Notes. All
rights of action and claims under this Agreement or the Notes may be prosecuted
and enforced by the Trustee without the possession of any of the Notes or the
production thereof in any proceeding relating thereto, and any such proceeding
instituted by the Trustee shall be brought in its own name as trustee. Any
recovery of judgment shall, after provision for the payment of the reasonable
compensation, expenses, disbursements and advances of the Trustee, its agents
and counsel, be for the Noteholders in respect of which such judgment has been
obtained.
 
Section 11.12  Suits for Enforcement. If an Event of Default or a Servicer
Default shall occur and be continuing, the Trustee, in its discretion, may,
subject to the provisions of Article IX and Section 10.1, proceed to protect and
enforce its rights and the rights of the Noteholders under this Agreement by a
suit, action or proceeding in equity or at law or otherwise, whether for the
specific performance of any covenant or agreement contained in this Agreement or
in aid of the execution of any power granted in this Agreement or for the
enforcement of any other legal, equitable or other remedy as the Trustee, being
advised by counsel, shall deem most effectual to protect and enforce any of the
rights of the Trustee or the Noteholders.
 
Section 11.13  Rights of Noteholders to Direct the Trustee. The Majority Holders
of a Series shall, with respect to such Series, have the right to direct the
time, method, and place of conducting any proceeding for any remedy available to
the Trustee, or exercising any trust or power conferred on the Trustee;
provided, however, that, subject to Section 11.1, the Trustee shall have the
right to decline to follow any such direction if the Trustee being advised by
counsel determines that the action so directed may not lawfully be taken, or if
the Trustee in good faith shall, by a Responsible Officer or Responsible
Officers of the Trustee, determine that the proceedings so directed would be
illegal or involve it in personal liability or be unduly prejudicial to the
rights of Noteholders not parties to such direction, or if the Trustee has not
 
69

--------------------------------------------------------------------------------


 
been offered reasonable security or indemnity, as contemplated by Section 11.2,
by such Holders; and provided further, that nothing in this Agreement shall
impair the right of the Trustee to take any action deemed proper by the Trustee
and which is not inconsistent with such direction by the Noteholders.
 
Section 11.14  Representations and Warranties of the Trustee. The Trustee
represents and warrants that:
 
(a)  the Trustee is a national banking association with trust powers organized,
validly existing and in good standing under the laws of the United States;
 
(b)  the Trustee has full power, authority and right to execute, deliver and
perform this Agreement and the Series Supplements and has taken all necessary
action to authorize the execution, delivery and performance by it of this
Agreement and the Series Supplements; and
 
(c)  this Agreement has been duly executed and delivered by the Trustee and
constitutes the legal, valid and binding agreement of the Trustee enforceable
against the Trustee in accordance with its terms, except as such enforceability
may be limited by Debtor Relief Laws and except as such enforceability may be
limited by general principles of equity (whether considered in a suit at law or
in equity).
 
Section 11.15  Maintenance of Office or Agency. The Trustee will maintain at its
expense in The City of New York, State of New York, an office or offices or
agency or agencies where notices and demands to or upon the Trustee in respect
of the Notes and this Agreement may be served. The Trustee will give prompt
written notice to the Issuer, the Master Servicer and the Noteholders of any
change in the location of any such office or agency.
 
Section 11.16  No Assessment. Wachovia Bank, National Association’s agreement to
act as Trustee hereunder shall not constitute or be construed as Wachovia Bank,
National Association’s assessment of the Issuer’s or any Obligor’s
creditworthiness or a credit analysis of any Loans.
 
Section 11.17  UCC Filings and Title Certificates. The Trustee and the
Noteholders expressly recognize and agree that the Collateral Agent may be
listed as the secured party of record on the various Financing Statements
required to be filed under this Agreement and the Series Supplements in order to
perfect the security interest in the Series Collateral, that such listings shall
be for administrative convenience only in creating a representative of the
secured party to take certain actions under the Facility Documents on behalf of
one or more secured parties including the Trustee and that such listing will not
affect in any way the respective status of the other secured parties under the
Collateral Agency Agreement as the holders of their respective interests in
other collateral. In addition, such listing shall impose no duties on the
Collateral Agent other than those expressly and specifically undertaken in
accordance with this Agreement and the Collateral Agency Agreement.
 
Section 11.18  Replacement of the Custodian. Each of the Issuer and the Master
Servicer agree not to replace either of the Custodians unless the Rating Agency
Condition has been satisfied with respect to such replacement.
 
70

--------------------------------------------------------------------------------


 
ARTICLE XII
TERMINATION
 
Section 12.1  Termination of Agreement. The respective obligations and
responsibilities of the Issuer, the Master Servicer and the Trustee created
hereby (other than the obligation of the Trustee to make payments to Noteholders
as hereafter set forth) shall terminate (the “Termination Date”) on the day
after the Payment Date following the date on which funds shall have been
deposited in the appropriate Collection Accounts sufficient to pay the Aggregate
Principal Amount of all Series plus all interest accrued on the Notes of all
Series accrued through the day preceding such Payment Date; provided that, all
amounts required to be paid on such Payment Date pursuant to this Agreement
shall have been paid.
 
Section 12.2  Final Payment.
 
(a)  Written notice of any termination of a Series or of all Series shall be
given (subject to at least two Business Days’ prior notice from the Master
Servicer to the Trustee) by the Trustee to the Noteholders and each Rating
Agency then rating any Notes mailed not later than the fifth day of the month of
such final payment specifying (a) the Payment Date and (b) the amount of any
such final payment. The Trustee shall give such notice to the Registrar at the
time such notice is given to the Noteholders.
 
(b)  On or after the final Payment Date, upon written request of the Trustee,
the Noteholders shall surrender their Notes to the office specified in such
request.
 
Section 12.3  Defeasance. The Issuer’s obligations with respect to any Series of
Notes may be defeased prior to payment of the Notes of that Series if so
provided in the applicable Series Supplement and subject to the terms and
conditions contained in that Series Supplement.
 
Section 12.4  Release of Collateral. Upon the termination of this Agreement
pursuant to Sections 12.1, the Trustee shall release all liens and assign to the
Issuer (without recourse, representation or warranty) all right, title and
interest of the Trustee in and to the Series Collateral and all proceeds
thereof. The Trustee shall execute and deliver such instruments of assignment,
in each case without recourse, representation or warranty, as shall be
reasonably requested by the Issuer to release the security interest of the
Trustee in the Series Collateral.
 
ARTICLE XIII
MISCELLANEOUS PROVISIONS
 
Section 13.1  Amendment.
 
(a)  Supplemental Indentures and Amendments Without Consent of the Noteholders.
The Issuer, the Trustee, the Collateral Agent and the Master Servicer, at any
time and from time to time, without the consent of any of the Noteholders, may
enter into one or more amendments or indentures supplemental to this Agreement
or into a Series Supplement in form satisfactory to the Trustee for any of the
following purposes:
 
71

--------------------------------------------------------------------------------


 
(i)  to add to the covenants of the Issuer for the benefit of the Noteholders or
to surrender any right or power conferred upon the Issuer;
 
(ii)  to Grant any additional property to the Trustee or the Collateral Agent or
to be held by the Custodian, in each case, for the benefit of the Trustee and
the Holders of the Notes of one or more Series;
 
(iii)  to correct or amplify the description of any property at any time subject
to the Lien of a Series Supplement, or to better assure, convey and confirm unto
the Trustee or the Collateral Agent or deliver to the Custodian, in each case
for the benefit of the Trustee and the Noteholders, any property subject to the
Lien of a Series Supplement;
 
(iv)  to cure any ambiguity, correct, modify or supplement any provision which
is defective or inconsistent with any other provision herein; provided that,
such correction, modification or supplement shall not alter in any material
respect, the amount or timing of payments to or other rights of the Noteholders;
 
(v)  to modify transfer restrictions on a Series of Notes, so long as any such
modifications comply with the Securities Act and the Investment Company Act;
 
(vi)  Reserved; or
 
(vii)  make any other changes which do not, in the aggregate, materially and
adversely affect the rights of any Noteholders.
 
provided that, (x) in each case, the Issuer shall have satisfied the Rating
Agency Condition with respect to such corrections, amendments, modifications or
clarifications and (y), with respect to any changes described in subsection
(vii), the Issuer shall have delivered to the Trustee an Officer’s Certificate
of the Issuer and an Officer’s Certificate of the Master Servicer both to the
effect that such change will not adversely affect the rights of any Noteholders
and evidence that any additional conditions to such amendment contained in one
or more Series Supplements have been satisfied.
 
Subject to Section 13.1(c), the Trustee is hereby authorized to join in the
execution of any such amendment or supplemental indenture and to make any
further appropriate agreements and stipulations that may be therein contained.
So long as any of the Notes are outstanding, at the cost of the Issuer, the
Trustee shall provide to each Rating Agency then rating any Notes a copy of any
proposed amendment or supplemental indenture prior to the execution thereof by
the Trustee and, as soon as practicable after the execution by the Issuer, the
Trustee and the Collateral Agent of any such amendment or supplemental
indenture, provide to each Rating Agency a copy of the executed amendment or
supplemental indenture, as the case may be.
 
(b)  Amendments and Supplemental Indentures With Consent of the Noteholders.
With the consent of the Majority Holders of each affected Series and upon
satisfaction of the Rating Agency Condition, the Issuer and the Trustee may
enter into an amendment or indentures supplemental hereto for the purpose of
adding any provisions to, or changing in any manner or eliminating any of the
provisions of, this Agreement or any Series Supplement, or modifying in any
manner the rights of the Holders of the Notes under this Agreement or any Series
 
72

--------------------------------------------------------------------------------


 
Supplement; provided that, no such amendment or supplemental indenture shall,
without the consent of all affected Noteholders:
 
(i)  reduce in any manner the amount of, or change the timing of, principal,
interest and other payments required to be made on any Note;
 
(ii)  change the application of proceeds of any Series Collateral to the payment
of Notes of such Series;
 
(iii)  reduce the percentage of Noteholders required to take or approve any
action under this Agreement or any Series Supplement; or
 
(iv)  permit the creation of any lien ranking prior to or on a parity with the
lien of this Agreement or any Series Supplement, with respect to any part of the
Series Collateral or terminate the lien of this Agreement or any Series
Supplement on any property at any time subject thereto or deprive the
Noteholders of the security afforded by the lien of this Agreement or any Series
Supplement.
 
It shall not be necessary in connection with any consent of the Noteholders
under this Section 13.1(b) for the Noteholders to approve the specific form of
any proposed amendment or supplemental indenture, but it shall be sufficient if
such consent shall approve the substance thereof. The Trustee will not be
permitted to enter into any such supplemental indenture or amendment if, as a
result of such supplemental indenture or amendment, the ratings of any
outstanding Series or Class of Notes (if then rated) would be reduced without
the consent of each affected Noteholder.
 
Promptly after the execution by the Issuer, the Trustee, the Collateral Agent
and the Master Servicer of any amendment or supplemental indenture pursuant to
this Section 13.1(b), the Trustee, at the expense of the Issuer shall mail to
the Noteholders, the Luxembourg Stock Exchange (if and for so long as any Class
of Notes is listed thereon) and each Rating Agency rating any of the Notes, a
copy thereof.
 
(c)  Execution of Amendments and Supplemental Indentures. In executing or
accepting the additional trusts created by any amendment or supplemental
indenture permitted by this Section 13.1 or the modifications thereby of the
trusts created by this Agreement or any Series Supplement, the Trustee shall be
entitled to receive, and (subject to Sections 11.1 and 11.2) shall be fully
protected in relying in good faith upon, an Opinion of Counsel stating that the
execution of such amendment or supplemental indenture is authorized or permitted
by this Agreement and that all conditions precedent applicable thereto under
this Agreement have been satisfied. The Trustee may, but shall not be obligated
to, enter into any such amendment or supplemental indenture which affects the
Trustee’s own rights, duties or immunities under this Agreement, any Series
Supplement, or otherwise.
 
(d)  Effect of Amendments and Supplemental Indentures. Upon the execution of any
amendment or supplemental indenture under this Section 13.1, this Agreement
shall be modified in accordance therewith, and such amendment or supplemental
indenture shall form a part of this Agreement for all purposes; and every Holder
of a Note theretofore and thereafter authenticated and delivered hereunder shall
be bound thereby.
 
73

--------------------------------------------------------------------------------


 
(e)  Reference in Notes to Amendments and Supplemental Indentures. Notes
executed, authenticated and delivered after the execution of any amendment or
supplemental indenture pursuant to this Section 13.1 may, and if required by the
Trustee shall, bear a notation in form approved by the Trustee as to any matter
provided for in such amendment or supplemental indenture. If the Issuer shall so
determine, new Notes, so modified as to conform in the opinion of the Trustee
and the Issuer to any such amendment or supplemental indenture, may be prepared
and executed by the Issuer and authenticated and delivered by the Trustee or its
authenticating agent in exchange for outstanding Notes.
 
(f)  In determining whether the requisite percentage of Noteholders have
concurred in any direction, waiver or consent, Notes owned by the Issuer or an
Affiliate of the Issuer shall be considered as though they are not outstanding,
except that for the purposes of determining whether the Trustee shall be
protected in making such determination or relying on any such direction, waiver
or consent, only Notes which a Responsible Officer of the Trustee knows pursuant
to written notice (or in the case of the Issuer, by reference to the Note
Register if the Trustee is also the Note Registrar) are so owned shall be so
disregarded.
 
Section 13.2  Reserved.
 
Section 13.3  Limitation on Rights of the Noteholders.
 
(a)  The death or incapacity of any Noteholder shall not operate to terminate
this Agreement, nor shall such death or incapacity entitle such Noteholder’s
legal representatives or heirs to claim an accounting or to take any action or
commence any proceeding in any court for a partition or winding up of the Series
Collateral, nor otherwise affect the rights, obligations and liabilities of the
parties hereto or any of them.
 
(b)  Nothing herein set forth, or contained in the terms of the Notes, shall be
construed so as to constitute the Noteholders from time to time as partners or
members of an association; nor shall any Noteholder be under any liability to
any third person by reason of any action taken by the parties to this Agreement
pursuant to any provision hereof.
 
Section 13.4  Governing Law. This Agreement is governed by and shall be
construed in accordance with the laws of the State of New York and the
obligations, rights and remedies of the parties hereunder shall be determined in
accordance with such laws.
 
Section 13.5  Notices. All communications and notices hereunder shall be in
writing and shall be deemed to have been duly given if personally delivered to,
or transmitted by overnight courier, or transmitted by telex or telecopy and
confirmed by a mailed writing:
 
74

--------------------------------------------------------------------------------


If to the Issuer:
 
CENDANT TIMESHARE CONDUIT RECEIVABLES FUNDING, LLC
10750 West Charleston Boulevard
Suite 130
Mailstop 2046
Las Vegas, Nevada 89135
Attention:  Mark A. Johnson
(or such other address as may hereafter be furnished to the Trustee, the Master
Servicer and the Collateral Agent in writing by the Issuer).
 
If to the Master Servicer:
 
CENDANT TIMESHARE RESORTS GROUP - CONSUMER FINANCE, INC.
10750 West Charleston Boulevard
Suite 130
Las Vegas, Nevada 89135
Fax number: 702-304-4211
Attention: Mark A. Johnson
(or such other address as may hereafter be furnished to the Trustee, the Issuer
and the Collateral Agent in writing by the Master Servicer).
 
If to the Trustee:
 
WACHOVIA BANK, NATIONAL ASSOCIATION
401 South Tryon Street
NC - 1179
12th Floor
Charlotte, North Carolina 28288-1179
Fax: Number: 704-383-6039
Attention: Structured Finance Trust Services
Re: Cendant Timeshare Conduit Receivables Funding, LLC
Series 2002-1
 
75

--------------------------------------------------------------------------------


 
(or such other address as may be furnished to the Master Servicer, the Issuer or
the Collateral Agent in writing by the Trustee).
 
If to the Collateral Agent:
 
WACHOVIA BANK, NATIONAL ASSOCIATION
401 South Tryon Street
NC - 1179
12th Floor
Charlotte, North Carolina 28288-1179
Fax: Number: 704-383-6039
Attention: Structured Finance Trust Services
Re: Cendant Timeshare Conduit Receivables Funding, LLC
Series 2002-1
(or such other address as may be furnished in writing to the Trustee, the Issuer
and the Master Servicer by the Collateral Agent).
 
If to each Rating Agency:
 
Fitch Ratings, Inc.
One State Street Plaza
New York, New York, 10004
Fax number: 212-480-4438
Attention: Timeshare Asset-Backed Group
(or such other address as may be furnished in writing to the Trustee, the Issuer
and the Master Servicer).
 
Moody’s Investor Service, Inc.
99 Church Street
New York, New York 10007
Fax number: 212-553-4392
(or such other address as may be furnished in writing to the Trustee, the Issuer
and the Master Servicer).
 
Standard & Poor’s Ratings Services
55 Water Street
New York, New York 10041
Fax number: 212-438-2655
(or such other address as may be furnished in writing to the Trustee, the Issuer
and the Master Servicer).
 
If to the Noteholders:
 
(to such addresses as may be furnished in writing by any Noteholder to the
Trustee).
 
All communications and notices pursuant hereto to a Noteholder will be given by
 
first-class mail, postage prepaid, to the registered holders of such Notes at
their respective address as shown in the Note Register. Any notice so given
within the time prescribed in this Agreement shall be conclusively presumed to
have been duly given, whether or not the Noteholder receives such notice.
 
Section 13.6  Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall for any reason
whatsoever be held invalid, then such covenants, agreements, provisions or terms
shall be deemed severable from the remaining covenants, agreements, provisions
or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement or of the Notes or
rights of the Noteholders thereof.
 
Section 13.7  Assignment. Notwithstanding anything to the contrary contained
herein, except as provided in Section 10.2, this Agreement may not be assigned
by the Issuer or the Master Servicer without the prior consent of the Majority
Holders.
 
76

--------------------------------------------------------------------------------


 
Section 13.8  Notes Non-assessable and Fully Paid. It is the intention of the
Issuer that the Noteholders shall not be personally liable for obligations of
the Issuer and that the indebtedness represented by the Notes shall be
non-assessable for any losses or expenses of the Issuer or for any reason
whatsoever.
 
Section 13.9  Further Assurances. Each of the Issuer, the Master Servicer and
the Collateral Agent agree to do and perform, from time to time, any and all
acts and to execute any and all further instruments required or reasonably
requested by the Trustee more fully to effect the purposes of this Agreement,
including without limitation the execution of any financing statements,
amendments thereto, or continuation statements relating to the Pledged Loans for
filing under the provisions of the UCC of any applicable jurisdiction.
 
Section 13.10  No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of the Trustee or the Noteholders, any right,
remedy, power or privilege hereunder, shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. No waiver of any provision hereof shall
be effective unless made in writing. The rights, remedies, powers and privileges
therein provided are cumulative and not exhaustive of any rights, remedies,
powers and privileges provided by law.
 
Section 13.11  Counterparts. This Agreement may be executed in two or more
counterparts (and by different parties on separate counterparts), each of which
shall be an original, but all of which together shall constitute one and the
same instrument.
 
Section 13.12  Third-Party Beneficiaries. This Agreement will inure to the
benefit of and be binding upon the parties hereto, the Noteholders and their
respective successors and permitted assigns. Except as otherwise provided in
this Article XIII, no other person will have any right or obligation hereunder.
 
Section 13.13  Actions by the Noteholders.
 
(a)  Wherever in this Agreement a provision is made that an action may be taken
or a notice, demand or instruction given by the Noteholders, such action, notice
or instruction may be taken or given by any Noteholder, unless such provision
requires a specific percentage of the Noteholders. If, at any time, the request,
demand, authorization, direction, consent, waiver or other act of a specific
percentage of the Noteholders is required pursuant to this Agreement, written
notification of the substance thereof shall be furnished to all Noteholders.
 
(b)  Any request, demand, authorization, direction, consent, waiver or other act
by a Noteholder binds such Noteholder and every subsequent holder of such Note
issued upon the registration of transfer thereof or in exchange therefor or in
lieu thereof in respect of anything done or omitted to be done by the Trustee,
the Issuer or the Master Servicer in reliance thereon, whether or not notation
of such action is made upon such Note.
 
Section 13.14  Merger and Integration. Except as set forth in the Trustee Fee
Letter, and except as specifically stated otherwise herein, this Agreement and
the other Facility Documents set forth the entire understanding of the parties
relating to the subject matter hereof, and, except
 
77

--------------------------------------------------------------------------------


 
as set forth in such Trustee Fee Letter, all prior understandings, written or
oral, are superseded by this Agreement and the other Facility Documents. This
Agreement may not be modified, amended, waived or supplemented except as
provided herein.
 
Section 13.15  No Bankruptcy Petition. The Trustee, the Master Servicer, the
Collateral Agent and each Noteholder, by accepting a Note, hereby covenant and
agree that they will not at any time institute against the Issuer or the
Depositor, or join in instituting against the Issuer or the Depositor, any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings,
or other proceedings under any Debtor Relief Law.
 
Section 13.16  Headings. The headings herein are for purposes of reference only
and shall not otherwise affect the meaning or interpretation of any provision
hereof.
 
78

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, Issuer, the Master Servicer, the Trustee and the Collateral
Agent have caused this Agreement to be duly executed by their respective
officers as of the day and year first above written.
 

   
CENDANT TIMESHARE CONDUIT RECEIVABLES FUNDING, LLC,
as Issuer
     
By:
/s/ Mark A. Johnson_
     
Name: Mark A. Johnson
Title: President






   
CENDANT TIMESHARE RESORT GROUP-
CONSUMER FINANCE, INC.,
as Master Servicer
     
By:
/s/ Mark A. Johnson
     
Name: Mark A. Johnson
Title: President






   
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Trustee
     
By:
/s/ Amedeo Morreale
     
Name: Amedeo Morreale
Title: Vice President






   
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Collateral Agent
     
By:
/s/ Cheryl Whitehead
     
Name: Cheryl Whitehead
Title: Vice President







[Signature page for Amended and Restated Master Indenture and Servicing
Agreement]



 

--------------------------------------------------------------------------------




 
